Case 8:18-ap-01168-SC         Doc 222 Filed 09/30/20 Entered 09/30/20 22:45:28     Desc
                              Main Document     Page 1 of 152


 1    PACHULSKI STANG ZIEHL & JONES LLP
      Richard M. Pachulski (State Bar No. 90073)
 2    10100 Santa Monica Blvd., 13th Floor
      Los Angeles, California 90067-4003
 3    Telephone: 310.277.6910/Facsimile: 310.201.0760
      Email: rpachulski@pszjlaw.com
 4
      RAINES FELDMAN LLP
 5    Hamid R. Rafatjoo (State Bar No. 181564)
      1800 Avenue of the Stars, 12th Floor
 6    Los Angeles, California 90067
      Telephone: 310.440.4100/Facsimile: 310.691.1367
 7    E-mail: hrafatjoo@raineslaw.com
 8    Attorneys for Intervenors and Creditors
      HAUSMAN HOLDINGS, LLC and
 9    DAVID and PAMELA MOELLENHOFF
10    WEILAND GOLDEN GOODRICH LLP
      Jeffrey I. Golden (State Bar No. 133040)
11    650 Town Center Drive, Suite 600
      Costa Mesa, California 92626
12    Telephone: 714.966.1000/Facsimile: 714.966.1002
      E-mail: jgolden@wgllp.com
13
      Attorneys for Chapter 7 Trustee and Plaintiff
14    THOMAS H. CASEY
15                            UNITED STATES BANKRUPTCY COURT
                      CENTRAL DISTRICT OF CALIFORNIA, SANTA ANA DIVISION
16
      In re:                                             Case No. 8:16-bk-12589-SC
17
      ANDREA S. DOWNS                                    Chapter 7
18
                           Debtor.
19
      THOMAS H. CASEY, Chapter 7 Trustee,                Adversary No. 8:18-ap-01168-SC
20
                           Plaintiff,                    INTERVENORS’ AND TRUSTEE’S
21               v.                                      JOINT NOTICE OF MOTION AND
                                                         MOTION FOR TERMINATING
22    LORA RAE STEINMANN, HEINZ H.                       SANCTIONS; MEMORANDUM OF
      STEINMAN, ERIC STEINMANN, MARY                     POINTS AND AUTHORITIES AND
23    (SYPKENS) STEINMANN, JOHN                          SUPPORTING DECLARATIONS OF
      STEINMANN, TESSIE (STAPLETON)                      JEFFREY I. GOLDEN AND HAMID
24    STEINMANN, KATY (BELKNAP)                          R. RAFATJOO
      STEINMANN, HEINZ STEINMANN, JEFF
25    STEINMANN, TOM STEINMANN, SUSIE                    Date:       October 21, 2020
      (WILSON) STEINMANN.                                Time:       10:00 a.m.
26                                                       Place:      Courtroom 5B
                           Defendants.                               411 West Fourth Street
27                                                                   Santa Ana, CA 92701-4593
28


     2730759.3
Case 8:18-ap-01168-SC          Doc 222 Filed 09/30/20 Entered 09/30/20 22:45:28               Desc
                               Main Document     Page 2 of 152


 1   TO THE HONORABLE SCOTT E. CLARKSON, UNITED STATES BANKRUPTCY
 2   JUDGE:
 3               PLEASE TAKE NOTICE that on October 21, 2020 at 10:00 a.m., in Courtroom 5B of the
 4   United States Bankruptcy Court, Central District of California, Santa Ana Division, located at 411
 5   West Fourth Street, Santa Ana, California 92701, Thomas H. Casey, the duly appointed, qualified
 6   and acting Chapter 7 trustee (“Trustee”) for the bankruptcy estate (“Estate”) of Andrea Steinmann
 7   Downs (“Debtor”), and Creditors and Intervenors Hausman Holdings, LLC (“Hausman”) and
 8   David and Pamela Moellenhoff (the “Moellenhoffs”; collectively with Hausman, “Intervenors,”
 9   and together with the Trustee, “Plaintiffs”), will and hereby do move for the issuance of terminating
10   sanctions and the corresponding entry of a default judgment against the above-named Defendants
11   (collectively, the “Steinmann Defendants”) pursuant to this Court’s inherent authority to issue and
12   enter such relief in response to the pervasively abusive and deceptive litigation practices perpetrated
13   by the Steinmann Defendants (the “Motion”).
14               This Motion is based upon, and is necessitated and warranted by, the persistent lies made
15   by and on behalf of the Steinmann Defendants at creditors meetings, depositions, in open court,
16   and in their written responses to discovery requests, in a concerted effort to impede the discovery
17   and marshalling of assets available for distribution to the Estate’s creditors. To that end, the Debtor
18   first falsely denied the existence of any family trust and of her beneficial interests in or under any
19   or all such instruments. The Debtor thereafter compounded her lies by admitting to Judge Catherine
20   Bauer of this Court that she made no inquiries as to the existence of such documents, and by
21   subsequently failing to produce any family trust in response to the Plaintiffs’ requests for such
22   documents. In confirmation of the Debtor’s knowing and intentional lies, the Debtor’s mother,
23   Lora Steinmann (“L. Steinmann”), testified at her deposition that not only did a multi-million
24   dollar family trust, in fact, exist (the “Disclosed Steinmann Family Trust”), but also that she
25   expressly advised the Debtor both of the Disclosed Steinmann Family Trust’s existence and that its
26   trustees—L. Steinmann, the Debtor’s father, Defendant Heinz Steinmann (“H. Steinmann”), and
27   the Debtor’s brother, Defendant Eric Steinmann (“E. Steinmann”; together with L. and H.
28   Steinmann, the “Steinmann Trustee Defendants”)—had intentionally removed the Debtor as a

                                                         1
     2730759.3
Case 8:18-ap-01168-SC        Doc 222 Filed 09/30/20 Entered 09/30/20 22:45:28                Desc
                             Main Document     Page 3 of 152


 1   beneficiary of that trust weeks before her June 19, 2016 strategic filing of a voluntary bankruptcy
 2   petition (the “Petition Date”) specifically to impede her creditors’ access to the Debtor’s multi-
 3   million dollar interests in the Disclosed Steinmann Family Trust. Consistent with that pre-
 4   bankruptcy scheme, L. and E. Steinmann thereafter falsely represented on multiple occasions that
 5   the Disclosed Steinmann Family Trust was the only family trust in which the Debtor held any
 6   interest when, in truth, the Debtor is also is the beneficiary of another, recently discovered multi-
 7   million dollar family trust which, in addition to being irrevocable, is required to have the entirety
 8   of its assets distributed to the Debtor and to her sibling Steinmann Defendants in equal shares upon
 9   the elderly H. Steinmann’s death (the “Concealed Steinmann Family Trust”).
10               As established in and by the attached Memorandum of Points and Authorities and
11   supporting evidence, the Steinmann Defendants’ lies and open flouting of the judicial process and
12   the Court’s Orders are as reprehensible as they are blatant, and warrant the issuance of the requested
13   terminating sanctions in the form of an Order striking the Steinmann Defendants’ Answers and
14   entering a default judgment against them in this action. Plaintiffs also request recovery of their
15   reasonable attorneys’ fees incurred in connection with the preparation and prosecution of this
16   Motion from the Steinmann Defendants.
17               PLEASE TAKE FURTHER NOTICE that, pursuant to Local Bankruptcy Rule 9013-1(f),
18   any opposition to the Motion must be filed with the Clerk of the United States Bankruptcy Court
19   and served upon the Trustee, the United States Trustee, and counsel for Plaintiffs at each of the
20   addresses located in the upper left-hand corner of the caption page of this Motion, no later than
21   fourteen (14) days prior to the hearing date. Pursuant to Local Bankruptcy Rule 9013-1(h), the
22   failure to file a timely opposition to the Motion may be deemed by the Court to be consent to the
23   granting of the relief requested in the Motion.
24

25

26

27

28

                                                       2
     2730759.3
Case 8:18-ap-01168-SC          Doc 222 Filed 09/30/20 Entered 09/30/20 22:45:28               Desc
                               Main Document     Page 4 of 152


 1               This Motion is based upon this Notice of Motion and Motion, the attached Memorandum of
 2   Points and Authorities and Declarations of Hamid R. Rafatjoo and Jeffrey I Golden and supporting
 3   exhibits thereto, all papers on file with the Court, and upon such other and further evidence and
 4   argument as may be presented to the Court at or before the hearing on this Motion.
 5    Dated: September 30, 2020                    PACHULSKI STANG ZIEHL & JONES LLP
 6
                                                              /s/ Richard M. Pachulski
                                                   By:
 7                                                           Richard M. Pachulski
                                                             Attorneys for Intervenors and Creditors
 8                                                           HAUSMAN HOLDINGS, LLC and
                                                             DAVID and PAMELA MOELLENHOFF
 9

10    Dated: September 30, 2020                    RAINES FELDMAN LLP
11
                                                   By:       /s/ Hamid R. Rafatjoo
12                                                           Hamid R. Rafatjoo
                                                             Attorneys for Intervenors and Creditors
13                                                           HAUSMAN HOLDINGS, LLC and
                                                             DAVID and PAMELA MOELLENHOFF
14

15    Dated: September 30, 2020                    WEILAND GOLDEN GOODRICH LLP
16
                                                   By:
17                                                           Jeffrey I. Golden
                                                             Attorneys for Chapter 7 Trustee and Plaintiff
18                                                           THOMAS H. CASEY
19

20

21

22

23

24

25

26

27

28

                                                         3
     2730759.3
Case 8:18-ap-01168-SC          Doc 222 Filed 09/30/20 Entered 09/30/20 22:45:28               Desc
                               Main Document     Page 5 of 152


 1               This Motion is based upon this Notice of Motion and Motion, the attached Memorandum of
 2   Points and Authorities and Declarations of Hamid R. Rafatjoo and Jeffrey I Golden and supporting
 3   exhibits thereto, all papers on file with the Court, and upon such other and further evidence and
 4   argument as may be presented to the Court at or before the hearing on this Motion.
 5    Dated: September 30, 2020                    PACHULSKI STANG ZIEHL & JONES LLP
 6
                                                   By:
 7                                                           Richard M. Pachulski
                                                             Attorneys for Intervenors and Creditors
 8                                                           HAUSMAN HOLDINGS, LLC and
                                                             DAVID and PAMELA MOELLENHOFF
 9

10    Dated: September 30, 2020                    RAINES FELDMAN LLP
11
                                                   By:       /s/ Hamid R. Rafatjoo
12                                                           Hamid R. Rafatjoo
                                                             Attorneys for Intervenors and Creditors
13                                                           HAUSMAN HOLDINGS, LLC and
                                                             DAVID and PAMELA MOELLENHOFF
14

15    Dated: September 30, 2020                    WEILAND GOLDEN GOODRICH LLP
16
                                                   By:
17                                                           Jeffrey I. Golden
                                                             Attorneys for Chapter 7 Trustee and Plaintiff
18                                                           THOMAS H. CASEY
19

20

21

22

23

24

25

26

27

28

                                                         3
     2730759.3
Case 8:18-ap-01168-SC                Doc 222 Filed 09/30/20 Entered 09/30/20 22:45:28                                        Desc
                                     Main Document     Page 6 of 152


 1                                                           TABLE OF CONTENTS
 2

 3   MEMORANDUM OF POINTS AND AUTHORITIES ............................................................. 1

 4   I.          INTRODUCTION .............................................................................................................. 1

 5   II.         FACTUAL and procedural BACKGROUND ................................................................. 3

 6               A.        The Steinmann Defendants Prepare for and Facilitate the Debtor’s Strategic
                           Bankruptcy Filing and Concealment of Estate Assets ........................................ 3
 7
                 B.        The State Court Action Trial and the Non-Dischargeable Judgment............... 7
 8
                 C.        The Trustee’s Initiation of this Adversary Action, and the Steinmann
 9                         Defendants’ Relentless Efforts to Shield and Conceal the Debtor’s Assets ...... 9

10               D.        The Steinmann Defendants’ Concealment of the Irrevocable Trust............... 12

11   III.        THE COURT SHOULD EXERCISE ITS INHERENT POWER TO ENTER
                 TERMINATING SANCTIONS AGAINST THE STEINMANN DEFENDANTS.... 15
12
                 A.        Terminating Sanctions are Both Warranted and Necessary ........................... 15
13
                           1.        The Steinmann Defendants’ Bad Faith Litigation Conduct ................ 16
14
                           2.        The Public’s Interest in the Expeditious Resolution of Litigation....... 19
15
                           3.        The Court’s Need to Manage Its Docket ................................................ 19
16
                           4.        Prejudice to the Trustee and Intervenors. ............................................. 20
17
                           5.        Public Policy Favoring Disposition on the Merits ................................. 22
18
                           6.        The Inefficacy of Lesser Sanctions ......................................................... 22
19
                                     a.         The Feasibility of Lesser Sanctions ............................................ 23
20
                                     b.         Imposition of Alternative Sanctions and Issuance of Warnings
21                                              Prior to Ordering Terminating Sanctions ................................. 24

22               B.        Monetary Sanctions Are Similarly Warranted ................................................. 25

23   IV.         CONCLUSION................................................................................................................. 26

24   DECLARATION OF JEFFREY I. GOLDEN .......................................................................... 27

25   DECLARATION OF HAMID R. RAFATJOO ........................................................................ 29

26

27

28

                                                                         1
     2730759.3
Case 8:18-ap-01168-SC                 Doc 222 Filed 09/30/20 Entered 09/30/20 22:45:28                                             Desc
                                      Main Document     Page 7 of 152


 1                                                          TABLE OF AUTHORITIES
 2

 3                                                                     CASES
     Adriana Int’l Corp. v. Thoeren,
 4       913 F.2d 1406 (9th Cir. 1990)......................................................................................... 16, 24
 5   Allen v. Bayer (In re Phenylpropanolamine (PPA) Prods. Liab. Litig.),
         460 F.3d 1217, 1227 (9th Cir. 2008)..................................................................................... 19
 6   Anheuser-Busch v. Natural Beverage Distribs.,
         69 F.3d 337 (9th Cir. 1995)............................................................................................ passim
 7
     Arnold v. County of El Dorado,
 8       No. 2:10-cv-3119 KJM, 2012 U.S. Dist. LEXIS 112398, *12-13 (E.D. Cal.
         Aug. 9, 2012) ........................................................................................................................ 17
 9   Chambers v. NASCO, Inc.,
         501 U.S. 32 (1991) ................................................................................................................ 15
10
     Computer Task Grp., Inc.,
11       364 F.3d at 1115-1117 .................................................................................................... 17, 23
     CrossFit, Inc. v. Nat’l Strength & Conditioning Ass’n,
12       Case No. 14-CV-1191 JLS, 2019 U.S. Dist. LEXIS 209319, *55-56 (S.D. Cal.
         Dec. 4, 2019) ......................................................................................................................... 21
13
     Fair Hous. v. Combs (“Combs”),
14       285 F.3d 899 (9th Cir. 2002)........................................................................................... 17, 21
     Frederick v. Bonzelet,
15       963 F.2d 1258 (9th Cir. 1992)............................................................................................... 19
16   In re Deville,
         280 B.R. 483 (B.A.P. 9th Cir. 2002) ..................................................................................... 15
17   In re Exxon Valdez,
         102 F.3d 429 (9th Cir. 1996)........................................................................................... 18, 21
18
     In re Lebbos,
19       385 B.R. 737 (B.A.P. 9th Cir. 2008) ............................................................................... 16, 23
     In re Rainbow Magazine,
20       77 F.3d 278 (9th Cir. 1996)................................................................................................... 15
21   Leon v. IDX Sys. Corp.,
         464 F.3d 951 (9th Cir. 2006)........................................................................................... 16, 24
22   Payne v. Exxon Corp.,
         121 F.3d 503 (9th Cir. 1997)................................................................................................. 18
23
     SEC v. Blockvest, LLC (“Blockvest”),
24       No. 18cv2287-GPC, 2020 U.S. Dist. LEXIS 68951, *40 (S.D. Cal. Apr. 20,
         2020) ................................................................................................................... 19, 20, 21, 22
25   Sun World, Inc. v. Olivarria,
         144 F.R.D. 384 (E.D. Cal. 1992) .................................................................................... 15, 21
26
     Sunrider Corp. v. Bountiful Biotech Corp.,
27       No. SACV 08-1339 DOC (AJWx), 2010 U.S. Dist. LEXIS 117347, at *84, 97-
         99 (C.D. Cal. Oct. 8, 2010) ............................................................................................ passim
28

                                                                            2
     2730759.3
Case 8:18-ap-01168-SC                 Doc 222 Filed 09/30/20 Entered 09/30/20 22:45:28                                              Desc
                                      Main Document     Page 8 of 152


 1   United States use of Wiltec Guam, Inc. v. Kahaluu Constr. Co.,
        857 F.2d 600 (9th Cir. 1988)................................................................................................. 16
 2
     Valley Eng’rs v. Electric Eng’g Co.,
 3      158 F.3d 1051 (9th Cir. 1998)........................................................................................ passim
     Vogel v. Tulaphorn, Inc.,
 4      No. CV 13-464 PSG, 2013 U.S. Dist. LEXIS 200563, *12 (C.D. Cal. Nov. 5,
        2013) ............................................................................................................................... 17, 24
 5
     Wyle v. R.J. Reynolds Industries, Inc.,
 6      709 F.2d 585 (9th Cir. 1983)........................................................................................... 15, 18
     Yourish v. Cal. Amplifier,
 7      191 F.3d 983 (9th Cir. 2002)................................................................................................. 19
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                                             3
     2730759.3
Case 8:18-ap-01168-SC           Doc 222 Filed 09/30/20 Entered 09/30/20 22:45:28               Desc
                                Main Document     Page 9 of 152


 1                               MEMORANDUM OF POINTS AND AUTHORITIES
 2   I.          INTRODUCTION
 3               This Motion and its request for terminating sanctions are necessitated and warranted by the
 4   Steinmann Defendants’ persistent abuse of the judicial process most recently manifest in their now
 5   exposed lies as to the existence of the Concealed Steinmann Family Trust, and admittedly
 6   committed for the sole purpose of attempting to insulate the Debtor from the legal and financial
 7   consequences of the (i) voluntary bankruptcy case she strategically filed on the literal eve of the
 8   June 20, 2016 trial of the Intervenors’ then-pending Orange County Superior Court (the “State
 9   Court”) intentional fraud action against her (the “State Court Fraud Action”); and the (ii) near
10   $4.6 million, non-dischargeable judgment this Court subsequently entered against the Debtor in
11   September 2018, as a result of the intentional and malicious fraud it found she perpetrated against
12   Intervenors. Specifically:
13               1.     In June 19, 2016 at approximately 11:26 p.m., the Debtors filed a voluntary petition
14   under Chapter 11 of the Bankruptcy Code less than 10 hours before the scheduled June 20, 2016.
15   9:00 a.m. commencement of the State Court Fraud Action trial. After this Court granted the
16   Intervenors’ Motion for Relief from the Automatic Stay to resume their prosecution and the trial of
17   the State Court Fraud Action against the Debtor in the State Court, the State Court jury rendered
18   Special Verdicts on May 18 and May 23, 2017, respectively awarding Intervenors compensatory
19   and punitive damages against the Debtor, and finding that she not only had committed three
20   separate species of intentional fraud against Intervenors, but also had done so with malice
21   (collectively, the “Jury Verdicts”). Following the Jury Verdicts, and after a separate bench trial,
22   the State Court entered a statement of decision on September 19, 2017, finding that the Debtor was
23   the “alter ego” of her now-defunct company Happenstance Corporation that she used to defraud
24   Intervenors (“Happenstance”), and consequently was personally subject to, and bound by, the
25   prevailing party attorneys’ fees provisions contained in Intervenors’ respective loan agreements
26   with Happenstance as if she was an individual signatory of those agreements (the “State Court
27   Alter Ego Decision”). Intervenors thereafter commenced a non-dischargeability adversary action
28   against the Debtor arising from the debts reflected in the Jury Verdicts and the Alter Ego Decision,

                                                          1
     2730759.3
Case 8:18-ap-01168-SC            Doc 222 Filed 09/30/20 Entered 09/30/20 22:45:28                Desc
                                 Main Document    Page 10 of 152


 1   which resulted in this Court conducting separate proceedings, and culminated in its entry of a non-
 2   dischargeable judgment against the Debtor in the amount of $4,594,473, representing, among other
 3   things, the loan proceeds the Intervenors were fraudulently induced to lend Happenstance, and the
 4   attorneys’ fees and costs the Intervenors were required to incur to redress the Debtor’s willful and
 5   malicious fraud (the “Non-Dischargeable Judgment”).1
 6               2.      To attempt to defraud the Estate’s creditors, the Steinmann Trustee Defendants, on
 7   behalf of themselves and the Steinmann Defendants, admittedly created and implemented a scheme
 8   designed to enable the Debtor to evade responsibility for her fraud ordered to be redressed in the
 9   State Court’s Jury Verdicts and Alter Ego Decision, and in this Court’s Non-Dischargeable
10   Judgment. To that end, the Steinman Defendants have, among other things (a) fraudulently
11   transferred and/or concealed the Debtor’s pro rata interests in two separate, multi-million dollar
12   family trusts; (b) consistently flouted their discovery obligations as well as the rules and Orders of
13   this Court; and (c) purposely multiplied proceedings in a transparent effort to exponentially increase
14   the costs of this litigation and impede the Trustee’s ability to efficiently identify, marshal and
15   distribute the Debtor’s assets to the Estate’s creditors. Indeed, the Steinmann Defendants’ purpose
16   in engaging in such conduct could hardly be more clear where, among other things:
17                   Less than 8 weeks before the Debtor’s bankruptcy filing, the Steinmann Trustee
18                    Defendants effectuated the strategic “disinheritance” of the Debtor from the Disclosed
                      Steinmann Family Trust for the sole and admitted purpose of placing the Debtor’s
19                    interests in that multi-million dollar asset beyond the reach of the Estate and its
                      creditors; where
20
                     After orchestrating the Debtor’s purported “disinheritance,” E. Steinmann admittedly
21
                      arranged for two companies owned by his business associates, Norio, Inc. (“Norio”)
22                    and Excelsior Properties, LLC (“Excelsior”), to provide loans intended to be secured
                      by the Debtor’s assets to repay the admitted gift of funds L. Steinmann gave the Debtor
23                    to finance her bankruptcy lawyer’s retainer and the voluntary bankruptcy petition she
                      strategically filed on the eve of the State Court Fraud Action trial to attempt to avoid
24                    being held accountable for her malicious fraud in the State Court; where
25

26

27   1
         See Adversary Action No. 8:17-ap-01235-CB (“Non-Dischargeability Adversary Action”) at
         Dkt. Nos. 51, 56.
28

                                                           2
     2730759.3
Case 8:18-ap-01168-SC            Doc 222 Filed 09/30/20 Entered 09/30/20 22:45:28                  Desc
                                 Main Document    Page 11 of 152


 1                   After the commencement of the Debtor’s bankruptcy case, the Steinmann Trustee
                      Defendants: (i) unsuccessfully opposed, and sought protective orders to prevent, their
 2
                      respective Rule 2004 examinations and production of documents regarding the
 3                    existence and scope of the Debtor’s interests in the Steinmann-family assets; (ii)
                      subsequently failed and refused to produce documents and provide testimony in
 4                    violation of this Court’s explicit Orders; and correspondingly (iii) required Plaintiffs to
                      seek and obtain additional Orders from this Court compelling such discovery, and
 5                    imposing monetary sanctions of more than $62,000 against L. Steinmann for such
                      discovery abuse, obstructionism and violation of the Court’s Orders (Downs Bankr.
 6
                      Dkt. No. 498, 502, 509, 510, 511, 512, 545, 546, 553, 554, 557, 558, 561, 562, 563, 564,
 7                    632, 634, 711, 712, 736, 737, 738, 745, 748, 759, 767, 794, 816, 824, and 848 and where

 8                   The Steinmann Trustee Defendants, on behalf of themselves and the other Steinmann
                      Defendants, have repeatedly lied—both under oath, and in their responses to Plaintiffs’
 9                    Rule 2004 examination document requests—that the Disclosed Steinmann Family Trust
10                    is the only family trust in which the Debtor has ever held any interest when, in reality,
                      the multi-million dollar Concealed Steinmann Family Trust in which the Debtor has an
11                    irrevocable, pro-rata interest and whose assets are required to be distributed upon H.
                      Steinmann’s death, not only has, and continues, to concurrently exist, but also has been
12                    continuously managed by E. Steinmann as its trustee.
13
                 Absent issuance of the requested relief, the Steinmann Defendants will continue to proceed
14
     in this Court on the basis of lies rather than facts, and to undermine the purpose, intent and integrity
15
     of the bankruptcy process to the detriment of the Estate and its creditors. The requested terminating
16
     sanctions and attorneys’ fee award against the Steinmann Defendants, therefore, are warranted and
17
     should be entered to redress their repeated lies, bad faith actions and flouting of this Court’s Orders,
18
     and to prevent the continuation of such misconduct.
19
     II.         FACTUAL AND PROCEDURAL BACKGROUND
20
                 A.      The Steinmann Defendants Prepare for and Facilitate the Debtor’s Strategic
21                       Bankruptcy Filing and Concealment of Estate Assets
22
                 The Debtor’s bankruptcy case and this adversary action each have their genesis in the
23
     Debtor (i) fraudulently inducing Intervenors to loan money to her alter ego corporation
24
     Happenstance in 2010 for the ostensible purpose of funding the development and production of an
25
     animated children’s television series, and the Debtor’s subsequent (ii) misappropriation of those
26
     funds for herself and her co-conspirator Michael Reynolds (“Reynolds”). Following the non-
27
     payment of any portion of the Intervenors’ respective loans and the discovery of the Debtor’s and
28

                                                            3
     2730759.3
Case 8:18-ap-01168-SC          Doc 222 Filed 09/30/20 Entered 09/30/20 22:45:28                Desc
                               Main Document    Page 12 of 152


 1   Reynolds’ corresponding intentional fraud, Intervenors demanded repayment of their loans. When
 2   the Debtor and Reynolds refused to do so, Intervenors initiated the State Court Fraud Action on
 3   January 28, 2013, asserting claims for promissory fraud, intentional misrepresentation and
 4   concealment against the Debtor and Reynolds.2
 5               On June 19, 2016, the Debtor filed a voluntary petition under Chapter 11 of the Bankruptcy
 6   Code in this Court, less than 10 hours before the scheduled June 20, 2016 commencement of the
 7   trial of the State Court Fraud Action. [Downs Bankr. Dkt. No. 1]. The Debtor did not, however,
 8   conceive of this strategic bankruptcy filing on her own. To the contrary, her plot to use the
 9   bankruptcy process as a means to avoid trial and liability in the State Court Fraud Action was
10   formulated and implemented with the assistance of her family. Specifically:
11               1.     E. Steinmann—the Debtor’s brother—admittedly advised and encouraged the
12   Debtor to file her strategic bankruptcy petition for the express purposes of avoiding an adverse
13   outcome in the impending State Court Fraud Action trial and evading the consequences of her fraud
14   against Intervenors. Thus, as conceded by E. Steinmann during his Rule 2004 examination:
15                      Q      What did you say to Ms. Andrea Downs regarding whether or
                               not she should file for bankruptcy?
16
                        A      I think I summed it up in what I just said, you know, I mean,
17                             ‘I’m not trying to get too excited here, but, you know, there
                                no way you that you’re going to be able to, you know, hold
18                             your own in this situation, where people have an unlimited
                               checkbook and they’re trying to oppress you in this way. You
19                             know, you need some help, and in my experience, that help
                               should come from the Bankruptcy Court.’ It hasn’t turned
20                             out that way.
21                                            *       *       *      *
22                      A      You know, Annie just simply didn’t have the money to afford
                               that, and you know, in fact, they asked for and got some
23                             judgment for some 4.7million dollars, I think, at trial or
                               something. She didn’t have any money at that time. So I think
24                             I gave her the right advice, and, you know, ‘You should not
25

26   2
         The complete legal and factual background of the Debtor’s fraud and the resulting State Court
         Fraud Action are set forth in detail in the Intervenors’ Complaint to Determine Non-
27       Dischargeability of Debt filed against the Debtor in the Non-Dischargeability Adversary Action
         [Dkt. No. 1].
28

                                                          4
     2730759.3
Case 8:18-ap-01168-SC        Doc 222 Filed 09/30/20 Entered 09/30/20 22:45:28                   Desc
                             Main Document    Page 13 of 152


 1                           fight. You should seek the protection of the Bankruptcy Court,
                             and try and put this behind you.’
 2
                                             *      *       *       *
 3
                      Q      And so that’s why you told her she should file for bankruptcy?
 4
                      A      Yes, and I understood that if you filed for bankruptcy,
 5                           there would be a stay on this court action, and, you know,
                             maybe you could put these things behind for it, and it’s like
 6                           rolling over and saying, “I don’t have anything,” and she
                             didn’t.
 7
     See attached Declaration of Hamid R. Rafatjoo (“Rafatjoo Decl.”), Ex. A [E. Steinmann
 8
     Examination] at pp. 117:11-20, 122;17-23, 123:21-124:2 (emphasis added).
 9
                 2.   To facilitate the Debtor’s strategic bankruptcy filing, E. Steinmann also arranged for
10
     his business associate’s company, Norio, to lend the Debtor $50,000 to ostensibly finance and cover
11
     the initial bankruptcy-related costs that her mother, L. Steinmann, had already gifted to the Debtor
12
     to pay in order to encumber the Debtor’s assets. To facilitate the Debtor’s strategic bankruptcy
13
     filing, E. Steinmann also arranged for his business associate’s company, Norio, to lend the Debtor
14
     $50,000 to ostensibly finance and cover the initial bankruptcy-related costs that her mother, L.
15
     Steinmann, had already gifted to the Debtor to pay in order to encumber the Debtor’s assets. [Ex.
16
     B at pp. 13:15-14 - 16:19 [L. Steinmann 7/10/17 Examination]. As confirmed during his Rule 2004
17
     examination, E. Steinmann further procured such third-party financing to create the false and
18
     misleading impression that he was not personally behind her bankruptcy petition, believing that his
19
     involvement not only “wouldn’t look very good,” but also could implicate him in the ensuing effort
20
     to identify and marshal the Debtor’s assets for the benefit of her creditors:
21

22                    Q      How did you choose them [Norio] to approach?

23                    A      Because I know them, I work with them a lot, and I knew
                             they had money. They’ve been involved in our business.
24                           They’ve made money. They had a lot in their pocket, and they
                             did stuff like that. You know, they would talk to me about the
25                           different investments they would make, and it seemed to be in
                             line with what they did.
26
                             So it didn’t - - you know, I wasn’t going to go any farther than
27                           I had to. I was trying to help my sister, who truly needed some
                             protection in bankruptcy from some of these people that are
28                           going after her ruthlessly, to, you know, get some help. I was

                                                        5
     2730759.3
Case 8:18-ap-01168-SC        Doc 222 Filed 09/30/20 Entered 09/30/20 22:45:28                   Desc
                             Main Document    Page 14 of 152


 1                           trying to accomplish that, and this was the quickest way to do
                             it.
 2
                      Q      Why didn’t you loan her the money?
 3
                      A      Because I considered that it wouldn’t look very good, and
 4                           that I would get, possibly, drug into this in that way or
                             something like that. I think that’s maybe a concern, or maybe
 5                           Till said that he didn’t think that was the right thing to do. I
                             wouldn’t be opposed to loaning her money, and the way it
 6                           went about, it should have been a fully secured loan. It should
                             have been a reasonable thing. But somehow there was a
 7                           discussion, and it wasn’t something that made sense for me
                             to do, but it made sense for Annie to do, and I helped her
 8                           find somebody to lend her the money.
 9
     Id., Ex. A [E. Steinmann Examination] at pp. 112:6-113:4 (emphasis added).
10
                 3.   In connection with the Debtor’s bankruptcy filing, the Steinmann Trustee
11
     Defendants also collectively took steps to conceal and insulate the Debtor’s assets from her
12
     forthcoming bankruptcy Estate and creditors; namely, the Intervenors. To that end, on May 2,
13
     2016—less than eight weeks before the Debtor’s bankruptcy filing—the Steinmann Trustee
14
     Defendants orchestrated the strategic “disinheritance” of the Debtor from the multi-million dollar
15
     Disclosed Steinmann Family Trust for the sole and admitted purpose of depriving her Estate and
16
     creditors of the Debtor’s pro rata share of those assets:
17
                      Q      Why did you disown Andrea?
18
                                            *       *       *      *
19
                      A       In lieu of what was happening, we didn’t want any of our
20                    assets to be given to anyone else, so we decided that we have a
                      revocable trust, that we would exclude Andrea from receiving any of
21                    our assets.
22   See Rafatjoo Decl., Ex. B at pp. 47:8-16 [L. Steinmann 7/10/17 Examination].

23
                      Q      If that judgment never occurred, would Andrea Downs still be
24                           one of the beneficiaries under the trust?
25                    A      Yes.
26                                          *       *       *      *
27                    Q      Okay. Is there any reason other than the existence of [the
                             Intervenors’] judgment that you took Andrea out of the trust?
28

                                                        6
     2730759.3
Case 8:18-ap-01168-SC          Doc 222 Filed 09/30/20 Entered 09/30/20 22:45:28                    Desc
                               Main Document    Page 15 of 152


 1                      A      No.
 2                      Q      And do you have -- do you intend one day to share assets with
                               Andrea?
 3
                        A      No.
 4
                        Q      Why?
 5
                        A      Because this judgment is going to be going on longer than I
 6                             am.
 7   See Rafatjoo Decl., Ex. C at pp. 71:8-10, 72:23-25, 73:10-15 [L. Steinmann 9/3/19 Examination].

 8                      Q      You had a meeting with [your] parents [L. and H. Steinmann]
                               to discuss whether or not you should have the first amendment
 9                             [to the Disclosed Steinmann Family Trust] or not?
10                      A      There was a meeting. We discussed that.
11                      Q      About how long was the meeting?
12                      A      I can’t recall.
13                      Q      Okay. And at that meeting, what was discussed?
14                      A      That there was this—Annie was in some litigation with some
                               people that, you know, were not interested in anything other
15                             than, you know, litigating her to death, and it’s a fact. You
                               know, it’s millions of dollars, over 4.7 million dollars, chasing
16                             some 500,000 or 700,000 investment, and, you know, it would
                               be a good idea to remove her from the trust and remove us
17                             from this thing, because it’s going to be a burden on
                               everybody.
18

19   See id., Ex. A [E. Steinmann Examination] at pp. 67:17-68:5; and Ex. D [First Amendment to

20   Disclosed Steinmann Family Trust].3

21               B.     The State Court Action Trial and the Non-Dischargeable Judgment

22               After the Debtor’s bankruptcy filing, Intervenors immediately moved for and obtained an

23   Order from this Court granting them relief from the automatic stay to continue to prosecute their

24   fraud claims against the Debtor in the State Court and at the State Court Fraud Action trial. [Downs

25   Bankr. Dkt. No. 73].

26
     3
         Because the above-referenced document was designated as “Confidential” by the Steinmann
27       Defendants under the Stipulated Protective Order entered in this action, Plaintiffs have
         concurrently filed a motion to submit that document under seal (the “Motion to Seal”), and
28       will submit that document following, and in accordance, with the Court’s Order on that motion.

                                                          7
     2730759.3
Case 8:18-ap-01168-SC           Doc 222 Filed 09/30/20 Entered 09/30/20 22:45:28                 Desc
                                Main Document    Page 16 of 152


 1               Following an extensive, two phase jury trial, and a subsequent bench trial in the State Court
 2   sequentially conducted between April and June 2017, the (i) jury rendered the Jury Verdicts finding
 3   the Debtor liable for intentional misrepresentation, promissory fraud, concealment, and her
 4   commission of such fraud with malice, and collectively awarding Intervenors $1,180,000 in
 5   compensatory and punitive damages against the Debtor; and the (ii) State Court issued the State
 6   Court Alter Ego Decision which, in addition to reconfirming the Jury Verdicts, also found that the
 7   Debtor was the “alter ego” of Happenstance and subsequently was personally subject to, and bound
 8   by, the prevailing party attorneys’ fees provisions contained in Intervenors’ respective loan
 9   agreements with Happenstance. [Non-Dischargeability Adv. Action, Dkt. No. 34, Exs. 4- 6].
10               Following the Jury Verdicts and State Court Alter Ego Decision, Intervenors commenced
11   the Non-Dischargeability Adversary Action by filing a Complaint to Determine Non-
12   Dischargeability of Debt against the Debtor on December 8, 2017 (the “Non-Dischargeability
13   Complaint”). [Id., Dkt. No. 1]. Thereafter, Intervenors filed a Motion for Entry of Non-
14   Dischargeable Judgment against the Debtor, which this Court granted after extensive briefing, and
15   after conducting contested oral proceedings on August 30, 2018. [Id., Dkt. Nos. 33, 51]. In
16   accordance with that ruling, on September 28, 2018, this Court entered the Non-Dischargeable
17   Judgment in favor of Intervenors, and against the Debtor, in the collective amount of $4,594,473,
18   representing the compensatory and punitive damages, attorneys’ fees, costs and prejudgment
19   interest owed by the Debtor to Intervenors as a result of her intentional and malicious fraud. [Id.,
20   Dkt. Nos. 51, 56].
21               By virtue of the Non-Dischargeable Judgment, Intervenors are by far the largest creditors
22   of the Debtor’s Estate.
23

24

25

26

27

28

                                                           8
     2730759.3
Case 8:18-ap-01168-SC            Doc 222 Filed 09/30/20 Entered 09/30/20 22:45:28                 Desc
                                 Main Document    Page 17 of 152


 1               C.      The Trustee’s Initiation of this Adversary Action, and the Steinmann
                         Defendants’ Relentless Efforts to Shield and Conceal the Debtor’s Assets
 2

 3               Shortly before this Court’s entry of the Non-Dischargeable Judgment against the Debtor,

 4   the Trustee4 commenced this adversary proceeding against the Steinmann Defendants on

 5   September 6, 2018, to restore and recover the Debtor’s fraudulently transferred assets, including

 6   her beneficial interest in the Disclosed Steinmann Family Trust (the “Steinmann Adversary

 7   Action”). [Steinmann Adv. Dkt. No. 1].5 Since that time, the Steinmann Defendants have engaged

 8   in a relentless campaign of “scorched-earth” tactics designed to explode the costs of litigation, and

 9   to correspondingly frustrate and interfere with the Trustee’s identification, marshalling and

10   satisfaction of claims from the Debtor’s Estate’s assets, manifest from the following facts:

11                   On November 9, 2018, the Steinmann Defendants filed two separate, baseless Motions
                      to Dismiss the Trustee’s Complaint against them, each of which were denied by this
12                    Court in their entirety on January 15, 2019. [Steinmann Adv. Dkt. Nos. 25, 27, 49-50].
                      The Steinmann Defendants thereafter appealed each of this Court’s rulings in violation
13                    of well-established Ninth Circuit law prohibiting review of interlocutory orders, each of
                      which appeals the Bankruptcy Appellate Panel (“BAP”) subsequently dismissed on
14                    April 10, 2019. [Steinmann Adv. Dkt. Nos. 117, 118].
15
                     On January 15, 2019, the Trustee filed, and Intervenors subsequently joined, Motions
16                    for Orders authorizing the Rule 2004 examinations of the Steinmann Trustee
                      Defendants, and requiring their corresponding production of documents, including,
17                    without limitation, E. Steinmann’s production of all “[d]ocuments evidencing any sort
                      of interest(s) held” by the Debtor in “any trust or other property,” and L. and H.
18
                      Steinmanns’ production of all “[d]ocuments evidencing any sort of future, contingent
19                    or equitable interest(s) held directly or indirectly by the Debtor in any trust or will”
                      settled by them. [Downs Bankr. Dkt. Nos. 498, 502, 515, 517]. Thereafter, the
20                    Steinmann Trustee Defendants unsuccessfully sought Protective Orders preventing the
                      requested discovery, resulting in this Court: (i) entering orders requiring E. and L.
21

22   4
         On September 7, 2017, this Court entered an order converting the Debtor’s bankruptcy case to
         a Chapter 7 proceeding as a result of the Debtor’s intransigence and obstructionism, resulting
23       in the appointment of the Trustee. [Downs Bankr. Dkt. Nos. 267, 292, 293]
24   5
         Whereas the Debtor repeatedly testified, under oath, that she does not have any interest in any
         family trust whatsoever, both L. and E. Steinmann confirmed the patent falsity of the Debtor’s
25       sworn testimony by revealing the Steinmann Trustee Defendants’ fraudulent transfer of the
         Debtor’s interest in the Disclosed Steinmann Family Trust, resulting in the Trustee’s initiation
26       of the Steinmann Adversary Action. Compare Rafatjoo Decl., Ex. K [State Court Action Trial
         Tr.] at p. 54:7-13 and Ex. L [12/19/16 Hearing Tr.] at pp. 14:24-15:8, with Ex. C [L. Steinmann
27       9/3/19 Examination] at pp. 71:8-10, 72:23-25, 73:10-15; and Ex. A [E. Steinmann
         Examination] at pp. 67:17-68:5.
28

                                                            9
     2730759.3
Case 8:18-ap-01168-SC           Doc 222 Filed 09/30/20 Entered 09/30/20 22:45:28                 Desc
                                Main Document    Page 18 of 152


 1                   Steinmann to appear for their respective Rule 2004 examinations and to produce
                     documents responsive to the above-referenced requests by no later than May 2019
 2                   [Downs Bankr. Dkt. Nos. 545-546, 632, 634, 711-712, 728]; and (ii) admonishing the
 3                   Steinmann Defendants that this Court “want[ed] cooperation finally in this case” and
                     would no longer tolerate the Steinmann [Defendants’] refusal “to be transparent”
 4                   with respect to the Debtor’s assets. See Rafatjoo Decl., Ex. E [2/26/19 Hearing Tr.] at
                     pp. 42-43 (emphasis added).
 5
                    On September 3, 2019, L. Steinmann appeared for her Rule 2004 examination during
 6
                     which she not only failed to produce any documents whatsoever, but also refused to
 7                   answer any questions asked by Intervenors’ counsel, as well as similarly refused to
                     answer basic questions posed by the Trustee’s counsel. In response to her open flouting
 8                   of this Court’s Orders, Plaintiffs jointly moved to compel L. Steinmann’s further Rule
                     2004 examination and her previously ordered production of documents, [Downs Bankr.
 9                   Dkt. Nos. 736-738], resulting in this Court’s entry of a January 8, 2020 Memorandum
                     of Decision ordering: (i) L. Steinmann to re-appear for, and answer questions during,
10
                     her Rule 2004 examination and to produce the previously ordered documents
11                   concerning the Debtor’s interest in any family trust; and (ii) E. Steinmann to appear for
                     his Rule 2004 examination before this Court to ensure his compliance with his discovery
12                   obligations. [Downs Bankr. Dkt. No. 759]. Prior to issuing that decision, this Court
                     expressly warned the Steinmann Defendants that it was “tired” of their “game,” and
13                   was correspondingly “fed up” with their refusal to produce documents and appear
14                   for their Rule 2004 examinations, particularly where “there seems to be some
                     coordination” between the Steinmann [Defendants] and the Debtor to conceal assets.
15                   See Rafatjoo Decl., Ex. F [12/17/19 Hearing Tr.] at pp. 13-16 (emphasis added).

16                  On April 17, 2020, the Court awarded monetary sanctions in favor of the Intervenors,
                     and against L. Steinmann, in the amount of $62,172.86 in response to her foregoing
17                   violations of this Court’s Orders and her discovery abuse committed in connection with
18                   her Court-ordered Rule 2004 examination and production of documents. [Downs
                     Bankr. Dkt. No. 848].
19

20               In addition to the foregoing obstructionism and misuse of the litigation process, the
21   Steinmann Defendants also have embroiled the Trustee in a costly proxy war through Norio, the
22   company which E. Steinmann admittedly used to procure financing for, and conceal his role in, the
23   Debtor’s strategic bankruptcy filing. Indeed, Norio’s “slash-and-burn” tactics—which are grossly
24   disproportionate to its alleged $50,000 claim against the Debtor’s Estate by several orders of
25   magnitude and, therefore, represent nothing but a calculated effort to consume and deplete the
26   Trustee’s and the Estate’s resources—have generated more than 200 collective docket entries in
27   this Court, the District Court, the Bankruptcy Appellate Panel and the Ninth Circuit. Specifically:
28

                                                          10
     2730759.3
Case 8:18-ap-01168-SC           Doc 222 Filed 09/30/20 Entered 09/30/20 22:45:28                 Desc
                                Main Document    Page 19 of 152


 1                  On December 22, 2017, Norio filed a Proof of Claim against the Debtor’s Estate in the
                     amount of $50,000, which this Court subsequently disallowed as a secured claim on
 2
                     June 13, 2019, after extensive briefing and submission of evidence. The BAP thereafter
 3                   affirmed that ruling, and Norio’s appeal of this Court’s and the BAP’s respective
                     decisions is now pending before the Ninth Circuit. [Downs Bankr. Dkt. at Claim 10 and
 4                   Dkt. Nos. 476, 478, 482, 485, 508, 520, 534, 565, 580, 647; see also BAP No. CC-19-
                     1160-TaSG at Dkt. No. 25; Ninth Circuit Case No. 19-60067 at Dkt. No. 13].
 5
                    On March 20, 2018 and April 16, 2019, the Trustee filed Motions for Orders
 6
                     Authorizing the Sale of Personal Property Assets of the Debtor, both of which Norio
 7                   unsuccessfully opposed and is now challenging on appeal. [Dkt. Nos. 406, 408, 409,
                     413, 421, 605, 615, 687, 660, 689; see also BAP Case No. 19-1160].
 8                  On August 13, 2019, Norio inexplicably and unsuccessfully objected to the Trustee’s
                     counsel’s First Interim Fee Application. [Dkt. No. 696, 700, 702, 707].
 9

10                  On February 25, 2020, Norio improperly moved for reconsideration of this Court’s April
                     9, 2018 order approving the compromise by and between the Trustee, Intervenors and
11                   Reynolds to resolve (i) the Intervenor’s claims against the Debtor; and (ii) the Debtor’s
                     and Reynolds’ respective cross-claims against each other, in the State Court Fraud
12                   Action. [Downs Bankr. Dkt. No. 429, 781, 782, 852, 853]. This Court denied Norio’s
                     reconsideration Motion on May 18, 2020, and Norio appealed that ruling before the
13
                     District Court which has since dismissed that appeal. [Downs Bankr. Dkt. No. 882, 890
14                   and District Court Dkt. No. 11] See Rafatjoo Decl., Ex. O [Order Dismissing Norio Appeal].

15                  On March 17, 2020, Norio objected to the Trustee’s Motion for Order Authorizing the
                     Estate to Incur Debt which, if granted, would permit the Trustee to obtain a $250,000
16                   loan from Intervenors to fund the Trustee’s continued pursuit of the Debtor’s assets
17                   through, inter alia, the prosecution of the Steinmann Adversary Action. [Downs Bankr.
                     Dkt. Nos. 798, 822, 830, 836]. On April 13, 2020, the Court overruled Norio’s objection
18                   and granted the Trustee’s Motion. [Downs Bankr. Dkt. No. 845].

19                  On July 9, 2020, Norio filed a Motion for Allowance and Payment of Administrative
                     Claim, requesting that the Court order the Trustee to pay Norio’s $50,000 unsecured
20
                     claim as an administrative claim, which Motion is currently pending before this Court.
21                   [Downs Bankr. Dkt. No. 917, 936].

22                  As a result of Norio’s economically irrational and abusive litigation conduct, the Trustee
                     has been required to needlessly incur more than $100,000 in attorneys’ fees and costs.
23                   See attached Declaration of Jeffrey I Golden (“Golden Decl.”), ¶ 3.
24
                 In light of the Steinmann Defendants’ and their proxy Norio’s foregoing conduct, it is
25
     beyond credible dispute that the Steinmann Defendants not only intend to, but repeatedly have and
26
     continue, to undermine the integrity of the bankruptcy process, and frustrate Plaintiffs’ ability to
27
     uncover the truth regarding the existence and location of the Debtor’s Estate’s assets.
28

                                                          11
     2730759.3
Case 8:18-ap-01168-SC           Doc 222 Filed 09/30/20 Entered 09/30/20 22:45:28                 Desc
                                Main Document    Page 20 of 152


 1               D.     The Steinmann Defendants’ Concealment of the Irrevocable Trust
 2               In a further effort to frustrate the bankruptcy process and prevent (or, at a minimum,
 3   significantly delay) the identify and marshalling of Estate assets, the Steinmann Defendants also
 4   purposely hid the truth about the Debtor’s property interests for years. To that end, the Steinmann
 5   Defendants only recently disclosed—for the very first time—that, in addition to her strategically
 6   “disinherited” interest in the Disclosed Steinmann Family Trust, the Debtor also has and
 7   continues to possesses a 10 percent irrevocable beneficial interest in the multi-million dollar,
 8   previously undisclosed Concealed Steinmann Family Trust, the assets of which are payable upon
 9   H. Steinmann’s death.           The intentional, knowing and bad faith nature of the Steinmann
10   Defendants’ concealment of this significant, multi-million dollar Estate asset is manifest from the
11   following indisputable facts:
12               First, as established in Section II.C, supra, both E. and L. Steinmann were explicitly ordered
13   to produce all documents concerning the Debtor’s assets in any family trust more than 16 months
14   ago, and by no later than May 14, 2019. [Downs Bankr. Dkt. Nos. 711-712]. Rather than do so,
15   the Steinmann Defendants concealed the existence of the Concealed Steinmann Family Trust for
16   years and, indeed, expressly denied the existence of any trust other than the Disclosed Steinmann
17   Family Trust in their May 14, 2019 Responses to the Trustee’s 2004 Document Requests in patent
18   disregard and derogation of the truth. See Rafatjoo Decl., Ex. G [E. Steinmann Response] at RFP
19   No. 1; Ex. H [L. Steinmann Response] at RFP No. 2.
20               Second, in her sworn testimony in both State Court Fraud Action and this Steinmann
21   Adversary Action, L. Steinmann repeatedly and unequivocally denied the existence of any family
22   trust other than the Disclosed Steinmann Family Trust in concealment of the truth and the
23   Concealed Steinmann Family Trust:
24                      Q       Was there some other vehicle other than your trust accounts
                                that you made investments through at any time from 2006 to
25                              the present?
26                      A       Yes. The trust account is fairly recent.
27                      Q       When was the trust set up?
28

                                                          12
     2730759.3
Case 8:18-ap-01168-SC      Doc 222 Filed 09/30/20 Entered 09/30/20 22:45:28                   Desc
                           Main Document    Page 21 of 152


 1                 A      Just in the last year because I’m 80 years old and it was a
                          prudent thing to do.
 2
                   Q      Okay. So that’s the only trust account that either your or
 3                        your husband have had assets in - -
 4                 A      Yes.
 5                 Q      - - the period 2006 to the present?
 6                 A      Yes.
 7   See Rafatjoo Decl., Ex. I [L. Steinmann 6/16/16 Deposition] at p. 22:7-18 (emphasis added).

 8                 Q.     Prior to documents that you have produced, the trust and the
                          statement of trust and the will –
 9
                   A.     Uh-huh.
10
                   Q.     -- were there any other wills or trusts that you had that were in
11                        effect prior to the dates that you established the trust that you
                          just handed me?
12
                   A.     Just one.
13
                   Q.     And you have not produced a copy of that?
14
                          MR. GALLAGHER: Well, first of all, just for clarification,
15                        was it a trust or a will?
16                        THE WITNESS: It was a will, not a trust.
17                                               *        *      *       *
18                 Q.     This trust that you have provided, is this the one and only trust
                          that you have established?
19
                   A.     Yes.
20

21   See id., Ex. B [L. Steinmann 7/10/17 2004 Examination] at pp. 42:17-43:4, 45:8-10 (emphasis

22   added).

23                 Q      So you’ve done a trust document. How many trusts have
                          you done?
24
                   A      One.
25
                   Q      Before you did a trust, did you have a will?
26
                   A      There was one maybe 30 years ago when we went on a trip. I
27                        don’t know where it is. It just said who was going to take care
                          of who and that sort of thing. We were young then, and our
28                        children were young.

                                                     13
     2730759.3
Case 8:18-ap-01168-SC          Doc 222 Filed 09/30/20 Entered 09/30/20 22:45:28                 Desc
                               Main Document    Page 22 of 152


 1
                                                      *        *    *       *
 2
                        Q      Okay. And years later, then, you formed a trust?
 3
                        A      Yes. And that supersedes anything that was done prior to that.
 4
                        Q      And prior to that, what else was done other than a will?
 5
                        A      Nothing.
 6
                                                      *        *    *       *
 7
                        Q      And you set up one trust?
 8                      A      Correct.
 9   See id., Ex. C [L. Steinmann 9/3/19 Examination] at pp. 15:1-8, 15:23-16:3, 17:12-17.

10               Put simply, there is no conceivably innocent explanation for the Steinmann Defendants’

11   denial, and corresponding concealment, of the Concealed Steinmann Family Trust until just

12   recently, particularly where that trust: (i) is a long-standing family asset that was settled by the

13   Debtor’s parents, L. and H. Steinmann in 2004; (ii) has continuously been controlled and managed

14   by the Debtor’s brother, E. Steinmann, as its trustee; (iii) names the Debtor and each of her siblings,

15   including E. Steinmann, as equal beneficiaries; (iv) contains multi-millions of dollars in assets that

16   will mature and be payable upon the death of the Debtor’s father, H. Steinmann; and (v) has

17   required the payment of significant annual insurance premiums for more than 15 consecutive years.

18   See id. at Exs. J, M and N [Concealed Steinmann Family Trust, Policy Application, Life Insurance

19   Policy].6

20               Finally, while the Steinmann Defendants have professed that the only alleged asset of the

21   Concealed Steinmann Family Trust is a multi-million insurance policy, Plaintiffs not only have

22   been unable to verify the accuracy of that claim, but also anticipate that their efforts to discover the

23   truth as to that trust’s historical and current assets will be met with vigorous opposition by the

24   Steinmann Defendants who have already filed an “emergency” Motion to Quash Plaintiff’s third

25

26   6
         Because the above-referenced documents were designated as “Confidential” by the Steinmann
         Defendants under the Stipulated Protective Order entered in this action, Plaintiffs have
27       concurrently filed the Motion to Seal, and will submit those documents following, and in
         accordance, with the Court’s Order on that motion.
28

                                                          14
     2730759.3
Case 8:18-ap-01168-SC          Doc 222 Filed 09/30/20 Entered 09/30/20 22:45:28              Desc
                               Main Document    Page 23 of 152


 1   party subpoenas seeking to uncover that very information. [See Adv. Action Dkt. Nos. 217, 218,
 2   and 219]. Moreover, given their long history of lying and concealment as to the existence and
 3   scope of the Debtor’s property interests, the Steinmann Defendants neither can, nor should be,
 4   trusted to provide truthful testimony or to produce all relevant documents regarding the very
 5   Concealed Steinmann Family Trust they studiously hid from the parties and this Court for years.
 6   III.        THE COURT SHOULD EXERCISE ITS INHERENT POWER TO ENTER
                 TERMINATING SANCTIONS AGAINST THE STEINMANN DEFENDANTS
 7

 8               A.     Terminating Sanctions are Both Warranted and Necessary

 9               Federal courts, including bankruptcy courts, enjoy broad inherent power “to manage their

10   own affairs so as to achieve the orderly and expeditious disposition of cases,” including by

11   sanctioning the “full range of litigation abuses.” See Chambers v. NASCO, Inc., 501 U.S. 32, 43-

12   46, 50 (1991); see also In re Rainbow Magazine, 77 F.3d 278, 284 (9th Cir. 1996) (“By providing

13   that bankruptcy courts could issue orders necessary ‘to prevent an abuse of process,’ Congress

14   impliedly recognized that bankruptcy courts have the inherent power to sanction that Chambers

15   recognized exists within Article III courts.”). Thus, “if in the informed discretion of the court,

16   neither [a] [federal] statute nor the Rules are up to the task [of adequately sanctioning bad-faith

17   litigation conduct], the court may safely rely on its inherent power” to do so. Chambers, 501 U.S.

18   at 50; see also In re Deville, 280 B.R. 483, 495 (B.A.P. 9th Cir. 2002) (recognizing “[t]he inherent

19   power to sanction bad-faith conduct is a separate and distinct source of authority, which is not

20   displaced by the federal statutes and rules”).

21               To that end, it is well-established that courts enjoy inherent power to issue terminating

22   sanctions and to enter default judgments in response to pervasively abusive litigation practices such

23   as those committed by the Steinmann Defendants in this case. See, e.g., Wyle v. R.J. Reynolds

24   Industries, Inc., 709 F.2d 585, 589 (9th Cir. 1983) (“[C]ourts have inherent power to dismiss an

25   action when a party has willfully deceived the court and engaged in conduct utterly inconsistent

26   with the orderly administration of justice.”); Sun World, Inc. v. Olivarria, 144 F.R.D. 384, 390

27   (E.D. Cal. 1992) (“The court may impose the sanction of dismissal or default judgement pursuant

28   to its inherent powers.”). While “harsh,” terminating sanctions are manifestly appropriate and

                                                        15
     2730759.3
Case 8:18-ap-01168-SC           Doc 222 Filed 09/30/20 Entered 09/30/20 22:45:28               Desc
                                Main Document    Page 24 of 152


 1   awardable where, as here, “a party has engaged deliberately in deceptive practices that undermine
 2   the integrity of the judicial proceeding or has willfully deceived the court and engaged in conduct
 3   utterly inconsistent with the orderly administration of justice.” See Leon v. IDX Sys. Corp., 464
 4   F.3d 951, 958 (9th Cir. 2006) (internal quotations omitted). Indeed, “[t]here is no point to a lawsuit,
 5   if it merely applies law to lies” because “[t]rue facts must be the foundation for any just result.”
 6   Valley Eng’rs v. Electric Eng’g Co., 158 F.3d 1051, 1058 (9th Cir. 1998). Put simply, terminating
 7   sanctions are warranted when “a party’s discovery violations make it impossible for a court to be
 8   confident that the parties will ever have access to the true facts.” Id.7
 9               To determine whether to impose terminating sanctions in response to a party’s bad faith
10   litigation conduct, courts in the Ninth Circuit weigh the following factors: “(1) the public’s interest
11   in expeditious resolution of litigation; (2) the court’s need to manage its dockets; (3) the risk of
12   prejudice to the party seeking sanctions; (4) the public policy favoring disposition of cases on the
13   merits; and (5) the availability of less drastic sanctions.” See Anheuser-Busch v. Natural Beverage
14   Distribs., 69 F.3d 337, 348 (9th Cir. 1995). Although a court “need not make explicit findings
15   regarding each of these factors, a finding of willfulness, fault or bad faith is required” for
16   terminating sanctions to be proper. See Leon, 464 F.3d at 958 (internal citations and quotations
17   omitted).
18               Applying these factors, it is clear the Steinmann Defendants’ repeated, continuous and
19   willfully obstructive litigation conduct, and their corresponding disregard for the truth and the
20   integrity of the bankruptcy process, mandate the issuance of terminating sanctions here.
21                      1.      The Steinmann Defendants’ Bad Faith Litigation Conduct
22               Terminating sanctions are both available and “proper” if “the conduct to be sanctioned [is]
23   due to willfulness, fault, or bad faith.” Leon, 464 F.3d at 958. When a party’s “[d]isobedient
24   conduct” is within its “control,” a finding of “willfulness, bad faith, or fault” is warranted. See In
25
     7
         While Valley Eng’rs involved the propriety of terminating sanctions under Rule 37, Ninth
26       Circuit law is clear that “dismissal sanctions under Rule 37 are subject to much the same
         considerations as those under a Court’s inherent powers, [which] therefore use both types of
27       cases interchangeably.” United States use of Wiltec Guam, Inc. v. Kahaluu Constr. Co., 857
         F.2d 600, 603 n.5 (9th Cir. 1988); see also Adriana Int’l Corp. v. Thoeren, 913 F.2d 1406, 1412
28       n. 4 (9th Cir. 1990) (recognizing the similarity between Rule 37 and inherent power sanctions).

                                                         16
     2730759.3
Case 8:18-ap-01168-SC           Doc 222 Filed 09/30/20 Entered 09/30/20 22:45:28               Desc
                                Main Document    Page 25 of 152


 1   re Lebbos, 385 B.R. 737, 743, 750 (B.A.P. 9th Cir. 2008) (internal quotations omitted) (defendant’s
 2   failure to attend his deposition and produce required documents “reflect[ed] an intention to prevent
 3   the Trustee from acquiring information about the issues raised in her complaint, and to prevent a
 4   trial on the merits after the timely completion of legitimate discovery[,]” and therefore constituted
 5   willful and bad conduct sufficient to justify terminating sanctions).
 6               Unsurprisingly, therefore, when a party actively conceals or “falsifies evidence of central
 7   importance to a case, this shows bad faith, willfulness, or fault, and thus supports the Court’s
 8   exercise of its inherent power to dismiss a case.” Vogel v. Tulaphorn, Inc., No. CV 13-464 PSG,
 9   2013 U.S. Dist. LEXIS 200563, *12 (C.D. Cal. Nov. 5, 2013); see also Fair Hous. v. Combs
10   (“Combs”), 285 F.3d 899, 905-906 (9th Cir. 2002) (affirming entry of default judgment where
11   defendant “misrepresented to both counsel and to the district court that the documents did not
12   exist.”); Arnold v. County of El Dorado, No. 2:10-cv-3119 KJM, 2012 U.S. Dist. LEXIS 112398,
13   *12-13 (E.D. Cal. Aug. 9, 2012) (“Clearly, committing perjury is acting in ‘bad faith.’ Dismissal
14   is an appropriate sanction for falsifying a deposition. The court’s inherent powers can be called
15   upon to redress such mendacity.”) (internal quotations omitted).
16               Relatedly, terminating sanctions are similarly justified where, as here, a party’s
17   obstructionism, frivolous conduct, or willful disobedience of the law result in the undue expansion
18   of litigation, and otherwise interfere with the truth-seeking process. See, e.g., Computer Task Grp.,
19   Inc., 364 F.3d at 1115-1117 (affirming terminating sanctions where defendant “engaged in a
20   consistent, intentional, and prejudicial practice of obstructing discovery,” including by “making
21   frivolous objections [and] filing frivolous motions . . . .”); Valley Eng’rs, 158 F.3d at 1057-1058
22   (affirming terminating sanctions where “[i]t took years to shake loose” critical discovery); Sunrider
23   Corp. v. Bountiful Biotech Corp., No. SACV 08-1339 DOC (AJWx), 2010 U.S. Dist. LEXIS
24   117347, at *84, 97-99 (C.D. Cal. Oct. 8, 2010) (terminating sanctions proper where plaintiffs were
25   “forced to repeatedly litigate issues relating to . . . discovery misconduct and noncompliance with
26   orders for almost a year[,]” and defendant “needlessly congested the court’s docket, consumed
27   scarce judicial resources, and multiplied the proceedings in the case.”).
28

                                                         17
     2730759.3
Case 8:18-ap-01168-SC           Doc 222 Filed 09/30/20 Entered 09/30/20 22:45:28                 Desc
                                Main Document    Page 26 of 152


 1               In evaluating whether a party’s malfeasance rises to the level of willful bad faith justifying
 2   terminating sanctions, a court can and should “properly consider all” of a party’s misconduct,
 3   “including conduct which has been the subject of earlier sanctions.” Payne v. Exxon Corp., 121
 4   F.3d 503, 508 (9th Cir. 1997).
 5               Applying this law, the Steinmann Defendants’ previously detailed conduct leading up to,
 6   and in connection with, the Debtor’s bankruptcy, has smacked of intentional bad faith, manifest in
 7   their relentless campaigns to conceal and prevent the marshalling of the Debtor’s assets by:
 8                  Facilitating and financing the Debtor’s strategic bankruptcy filing for the admitted
 9                   purpose of avoiding liability in the State Court Fraud Action, and simultaneously
                     arranging for the equally strategic, purported “disinheritance” of the Debtor from the
10                   Disclosed Steinmann Family Trust;

11                  Repeatedly and unsuccessfully opposing the Trustee’s and Intervenors’ requests for
                     Rule 2004 examinations and production of documents, thereby requiring the Trustee
12
                     and Intervenors to file Motions to Compel, and to seek and obtain more than $62,000 in
13                   monetary sanctions;

14                  Waging an economically irrational and substantively meritless proxy battle against the
                     Trustee through Norio, resulting in the needless multiplication of proceedings before
15                   this Court, the District Court, the BAP and the Ninth Circuit, all of which have, to date,
16                   uniformly resulted in adverse rulings against Norio; and

17                  Intentionally hiding and denying the existence of the Debtor’s interest in the Concealed
                     Steinmann Family Trust by repeatedly providing demonstrably false written discovery
18                   responses and sworn testimony, and not disclosing the existence of the Concealed
                     Steinmann Family Trust until just recently—more than 4 years after the Debtor
19                   initiated her bankruptcy case, nearly 2 years after the Trustee initiated the Adversary
20                   Action, and more than a year after being ordered to do so by this Court.

21   See discussion and evidence, supra, at Sections II.A-C.
22               Viewed in their totality, the Steinmann Defendants’ disdain for, and bad faith attempts to
23   undermine, the bankruptcy process could hardly be more clear under governing law. See, e.g.,
24   Wyle, 709 F.2d at 590 (plaintiff acted in bad faith where it knowingly and falsely denied
25   incriminating facts in response to discovery requests); Anheuser-Busch, Inc., 69 F.3d at 349-352
26   (defendant acted in bad faith where it was aware that relevant records survived warehouse fire in
27   legible form, falsely testified about their existence and condition, and made no efforts to retrieve
28

                                                          18
     2730759.3
Case 8:18-ap-01168-SC           Doc 222 Filed 09/30/20 Entered 09/30/20 22:45:28                Desc
                                Main Document    Page 27 of 152


 1   the documents until shortly before trial); Sunrider Corp., 2010 U.S. Dist. LEXIS 117347, at *81,
 2   84-87 (recognizing that “[b]ad faith encompasses a broad range of willful improper conduct,” and
 3   holding that defendant engaged in willful misconduct where he “knowingly and repeatedly gave
 4   perjurious testimony,” “failed to produce, or belatedly and incompletely produced, responsive
 5   documents” and “left plaintiffs with little choice but to bring successive, meritorious motions
 6   seeking to compel his compliance and deter further noncompliance.”).
 7                      2.      The Public’s Interest in the Expeditious Resolution of Litigation
 8               “The public’s interest in expeditious resolution of litigation always favors dismissal[,]”
 9   Yourish v. Cal. Amplifier, 191 F.3d 983, 990 (9th Cir. 2002), including when considering the
10   propriety of terminating sanctions. See, e.g., See SEC v. Blockvest, LLC (“Blockvest”), No.
11   18cv2287-GPC, 2020 U.S. Dist. LEXIS 68951, *40 (S.D. Cal. Apr. 20, 2020) (recognizing the
12   public “has an overriding interest in securing the just, speedy and inexpensive determination of
13   every action” which “always favors dismissal”); Sunrider, 2010 U.S. Dist. LEXIS 117347 at *83-
14   4 (same). This case should be no exception, particularly where the Steinmann Defendants’
15   gamesmanship has delayed and frustrated the Trustee’s prosecution of this Steinmann Adversary
16   Action, and more broadly, has infected and interfered with the efficient administration of the
17   Debtor’s long-pending bankruptcy case. See, e.g., Blockvest, 2020 U.S. Dist. LEXIS 68951, at *40
18   (“This action has been pending since October 3, 2018, and Plaintiff SEC and the Court dedicated
19   substantial public resources to the case. Defendants’ misconduct caused unnecessary delay and
20   expense for Plaintiff, and the public it seeks to protect. The Court thus finds that this factor weighs
21   in favor of imposing terminating sanctions.”).
22                      3.      The Court’s Need to Manage Its Docket
23               Ninth Circuit law is clear that “courts have [the] inherent power to control their dockets,”
24   and that “dismissal must [therefore] be available to [them] in appropriate cases not merely to
25   penalize those whose conduct may be deemed to warrant such a sanction, but to deter those who
26   might be tempted to such conduct in the absence of such a deterrent.” See Allen v. Bayer (In re
27   Phenylpropanolamine (PPA) Prods. Liab. Litig.), 460 F.3d 1217, 1227 (9th Cir. 2008) (internal
28   quotations omitted). Indeed, it is “incumbent upon [courts] to [be able to] . . . manage their dockets

                                                         19
     2730759.3
Case 8:18-ap-01168-SC           Doc 222 Filed 09/30/20 Entered 09/30/20 22:45:28                 Desc
                                Main Document    Page 28 of 152


 1   without being subject to the endless vexatious noncompliance of litigants[,]” Frederick v. Bonzelet,
 2   963 F.2d 1258, 1261 (9th Cir. 1992), and it is thus unsurprising that efficient docket management
 3   weighs squarely in favor of terminating sanctions when a party’s “conduct needlessly congest[s]
 4   the court’s docket, consume[s] scarce judicial resources, and multiple[s] the proceedings in th[e]
 5   case.” Sunrider Corp., 2010 U.S. Dist. LEXIS 117347, at *84; see also, e.g., Blockvest, 2020 U.S.
 6   Dist. LEXIS 68951 at *42-43 (defendants’ misconduct threatened court’s docket where “a
 7   tremendous amount of resources on this litigation that could have been devoted to other cases on
 8   its docket[,]” and defendants had “greatly impeded the resolution of the case by obscuring critical
 9   facts[.]”).
10               Here, the Steinmann Defendants—in their own capacity and through their litigation proxy
11   Norio—have not only (i) flooded this Court’s, the District Court’s, the BAP’s and the Ninth
12   Circuit’s dockets with meritless and uniformly unsuccessful filings; but also have (ii) left Plaintiffs
13   with “little choice but to bring [their own] successive, meritorious motions to obtain [the Steinmann
14   Defendants’] compliance, [to] deter further noncompliance[,]” and to ensure the proper
15   administration of the Debtor’s Estate. See Sunrider Corp., 2010 U.S. Dist. LEXIS 117347, at *84;
16   see also discussion and evidence cited, supra, at Section II.C-D.               Because the Steinmann
17   Defendants have needlessly multiplied the proceedings and consumed judicial and litigant
18   resources in order to frustrate the effective administration of the Debtor’s Estate, this factor
19   militates strongly in favor of the issuance of terminating sanctions.
20                      4.      Prejudice to the Trustee and Intervenors.
21               “A defendant suffers prejudice if the plaintiff’s actions impair the defendant’s ability to go
22   to trial or threaten to interfere with the rightful decision of the case.” See Anheuser-Busch, 69 F.3d
23   at 353-54 (internal quotations omitted). In assessing whether prejudice exists, a court should
24   consider a party’s entire course of conduct, Adriana Int’l Corp., 913 F.2d at 1412, and prejudice
25   may arise from a variety of abusive litigation tactics, including, without limitation: (i) the failure
26   to produce documents; (ii) the concealment of relevant facts; (iii) the provision of false testimony;
27   and (iv) the needless multiplication of proceedings. See, e.g., Valley Eng’rs, 158 F.3d at 1058
28   (affirming terminating sanctions where defendant intentionally failed to produce “smoking gun”

                                                          20
     2730759.3
Case 8:18-ap-01168-SC          Doc 222 Filed 09/30/20 Entered 09/30/20 22:45:28               Desc
                               Main Document    Page 29 of 152


 1   document for years, such that “it was a reasonable inference that if there was other discoverable
 2   material harmful to its case that its adversaries did not know about, it would be hidden forever[,]”
 3   and there could “never be assurance of proceeding on the true facts[.]”);In re Exxon Valdez, 102
 4   F.3d 429, 433 (9th Cir. 1996) (“The appellants’ total failure to respond to discovery and the time
 5   consumed by attempting to secure compliance prejudiced appellees.”); Sun World, 144 F.R.D. at
 6   391 (“There is no doubt that [plaintiff] has been prejudiced by [defendant’s] actions. It has been
 7   forced to litigate against an opponent who admittedly and intentionally committed a fraud on this
 8   court, who has perjured himself on at least two occasions, who has exercised delay tactics, who has
 9   shown complete disregard for the jurisdiction of this court, and who has instigated duplicative,
10   concurrent litigation in Mexico.”).8
11               Here, the Steinmann Defendants have engaged in a cocktail of misconduct, each aspect of
12   which is associated with and gives rise to prejudice. Indeed, by virtue of their obstructionism and
13   concealment of Estate assets, there is now “a pall upon the [Steinmann Defendants’] integrity”
14   such that it cannot reasonably be “expect[ed] that this case is capable of a fair and just resolution
15   on the merits.” Valley Eng’rs, 158 F.3d at 1059 (internal quotations omitted). Accordingly, this is
16   a paradigm case of prejudice, both to the judicial process itself, and to the Trustee and Intervenors.9
17

18   8
         See also, e.g., Blockvest, 2020 U.S. Dist. LEXIS 68951 at *44 (finding prejudice where “[t]he
         false evidence produced by Defendants precluded Plaintiff from timely ascertaining evidence
19       central to its claims, and forced Plaintiff to engage in extensive, costly, and lengthy discovery
         to uncover key facts and the extent of Defendants’ deceit[,]” thereby “threaten[ing] to interfere
20       with the rightful decision of the case” and potentially “forc[ing] Plaintiff to rely on incomplete
         and spotty evidence at trial.”); CrossFit, Inc. v. Nat’l Strength & Conditioning Ass’n, Case No.
21       14-CV-1191 JLS, 2019 U.S. Dist. LEXIS 209319, *55-56 (S.D. Cal. Dec. 4, 2019) (“The Court
         shares [plaintiff’s] concerns that, ‘give the extensive perjury to date, the evidence supplied by
22       [defendant] will also be inherently untrustworthy’ . . . Neither [plaintiff] nor the Court nor the
         public can trust the veracity of further discovery collected by [defendant]. The Court therefore
23       concludes that [plaintiff] has established that it will suffer prejudice absent termination.”);
         Sunrider Corp., 2010 U.S. Dist. LEXIS 117347, at *84-92, 97-98 (finding prejudice where
24       defendant “knowingly and repeatedly gave perjurious testimony” and “fail[ed] to comply with
         discovery rules and discovery orders[,]” thus “forc[ing] [Plaintiffs] to repeatedly litigate issues
25       relating to [his] discovery misconduct and noncompliance with orders for almost a year.”).
26   9
         Contrary to what they may claim in opposition to this Motion, the Steinmann Defendants’ long
         delayed and belated disclosure of the Concealed Steinmann Family hardly obviates the years
27       of litigation misconduct they have perpetrated in this Court, much less immunizes them from
         terminating sanctions. See, e.g., Combs, 285 F.3d at 906 (“Combs argues that the sanctions
28       were inappropriately entered against him because he eventually produced the documents. The

                                                       21
     2730759.3
Case 8:18-ap-01168-SC           Doc 222 Filed 09/30/20 Entered 09/30/20 22:45:28                Desc
                                Main Document    Page 30 of 152


 1

 2                      5.      Public Policy Favoring Disposition on the Merits
 3               Although “[t]he public policy in favor of disposition of cases on their merits always weighs
 4   against dismissal . . , this factor lends little support to a party whose conduct impede[s] progress
 5   toward disposition on the merits.” Indeed, this factor is considered “neutral” where, as here,
 6   litigants engage in “extensive misconduct and deception concerning [the] key issues” in a case. See
 7   Blockvest, 2020 U.S. Dist. LEXIS 68951 at *45-6 (internal citation and quotations omitted).
 8               Because the Steinmann Defendants have perpetrated a multi-year campaign in this Court to
 9   (i) impede progress in the Debtor’s bankruptcy case, and (ii) interfere with the Trustee’s ability to
10   identify, marshal and satisfy claims from the Debtor’s Estate’s assets, this factor is unable to defeat
11   the propriety of terminating sanctions. See e.g., Arnold, 2012 U.S. Dist. LEXIS 112398 at *45 (“In
12   this case, even the ‘merits’ factor favors dismissal as one cannot reach the true merits of a case if
13   false or evasive testimony is given and other discovery obligations are ignored.”).
14                      6.      The Inefficacy of Lesser Sanctions
15               In reviewing an award of terminating sanctions, the Ninth Circuit considers whether the
16   lower court (1) “explicitly discussed the feasibility of less drastic sanctions and explained why such
17   alternative sanctions would be inappropriate”; (2) “implemented alternative sanctions before
18   ordering dismissal”; and (3) “warned the party of the possibility of dismissal before ordering
19   dismissal.” See Anheuser-Busch, 69 F.3d at 352. These factors are not, however, “conditions
20   precedent for sanctions or a script that the [lower] court must follow.” To the contrary, courts can
21   and do impose terminating sanctions without first resorting to less severe options or explicitly
22   warning the offending party that dismissal may be forthcoming. See In re Lebbos, 385 B.R. at 752.
23               Here, the Steinmann Defendants have proved impervious to less severe sanctions, and have
24   likewise ignored this Court’s repeated warnings that it is losing patience with their “hide-the-ball,”
25

26

27       district court properly considered and rejected this argument . . . [because] [the] [l]ast-minute
         tender of documents does not cure the prejudice to opponents[.]”) (emphasis added).
28

                                                         22
     2730759.3
Case 8:18-ap-01168-SC           Doc 222 Filed 09/30/20 Entered 09/30/20 22:45:28                 Desc
                                Main Document    Page 31 of 152


 1   evasive tactics. Accordingly, terminating sanctions not only are manifestly appropriate in this case,
 2   but also required to redress and finally put an end to the Steinmann Defendants’ circus.
 3                                a.     The Feasibility of Lesser Sanctions
 4               “[D]ismissal is appropriate where a pattern of deception and discovery abuse ma[k]e it
 5   impossible for the [] court to conduct a trial with any reasonable assurance that the truth [will] be
 6   available.” Valley Eng’rs, 158 F.3d at 1057 (internal quotations omitted); see also Sun World, 144
 7   F.R.D. at 391 (imposing terminating sanctions where plaintiff’s track record indicated that any
 8   lesser sanction would be futile); In re Lebbos, 385 B.R. at 755 (“A terminating sanction is
 9   appropriate where a party’s discovery violations make it impossible for a court to be confident that
10   the parties will ever have access to the true facts. In such a situation, the court is justified in
11   concluding that no lesser sanction would be effective.”). Relatedly, “it is appropriate to reject lesser
12   sanctions where the court anticipates continued deceptive conduct.” Computer Task Grp., Inc., 364
13   F.3d at 1116-1117.
14               Put simply, there is no reason to expect the Steinmann Defendants’ abusive litigation tactics
15   will abate going forward, or that a trial on the full merits is possible. To the contrary, like the
16   defendant in In re Lebbos, the Steinmann Defendants effectively have appointed themselves “as
17   the arbiter of what discovery should be permitted[,]” and when relevant facts should be disclosed,
18   if at all. See 385 B.R. at 755. Indeed, the Steinmann Defendants’ view of litigation not only is
19   manifest in their (i) patent disregard of this Court’s orders; but also in their (ii) intentional and
20   knowing concealment of the Debtor’s assets, including by repeatedly perjuring themselves under
21   oath. Clearly, neither this Court’s rulings, nor its myriad of admonitions, are capable of deterring
22   the Steinmann Defendants, particularly given their (and their proxy Norio’s) self-evident
23   willingness to incur unlimited attorneys’ fees and costs, and to subject themselves to significant
24   monetary sanctions, to achieve their malicious goals.10 See e.g., Anheuser-Busch, 69 F.3d at 353-
25

26   10
          As confirmed on the life insurance policy admittedly owned by the Concealed Steinmann
          Family Trust itself, H. Steinmann’s net worth alone is considerable, and Intervenors have no
27        reason to believe that it has diminished at all, much less to any material degree. See Rafatjoo
          Decl., Ex. M [Policy Application] at p. 3 (which exhibit will be submitted following the Court’s
28        Order on the Motion to Seal). Rather, the facts indicate that the Steinmann Defendants’ family

                                                          23
     2730759.3
Case 8:18-ap-01168-SC           Doc 222 Filed 09/30/20 Entered 09/30/20 22:45:28               Desc
                                Main Document    Page 32 of 152


 1   55 (affirming sanctions and concluding that “dismissal was the only real alternative” where
 2   defendants’ “behavior illustrated . . . an abiding contempt and continuing disregard for this court’s
 3   orders[,]” and involved the “conceal[ment] of material documents for three years, [the]
 4   continuous[] deni[al] [of] their existence under oath, and [the failure] [to] produce the documents”
 5   such that “[t]here was no reason to be confident that the whole truth would be revealed . . , and
 6   every reason to infer from her conduct, that [defendant] would continue to deceive with regard to
 7   every matter on which she had not been caught.”); Vogel, 2013 U.S. Dist. LEXIS 200563 at *36
 8   (“When a party repeatedly lies under oath, this constitutes a pattern of deception sufficient to
 9   impose terminating sanctions rather than lesser sanctions.”).
10                              b.       Imposition of Alternative Sanctions and Issuance of Warnings
                                         Prior to Ordering Terminating Sanctions
11
                 An “explicit warning is not always necessary” to justify an award of terminating sanctions,
12
     particularly where “dismissal should not [be] [a] surprise[]” in light of the offending party’s
13
     misconduct and a court’s prior issuance of less severe sanctions. See Adriana Int’l Corp., 913 F.2d
14
     at 1413. It is indisputable the Steinmann Defendants are, or reasonably should be, aware of the risk
15
     of terminating sanctions, particularly where the Court has already imposed sanctions in excess of
16
     $62,000 against L. Steinmann for discovery abuse, and has expressly and repeatedly communicated
17
     its dissatisfaction with Steinmann Defendants’ “game[s]” and intransigent refusal to “cooperate”
18
     with discovery. See Rafatjoo Decl., Ex. E [2/26/19 Hearing Tr.] at pp. 42-43; Ex. F [12/17/19
19
     Hearing Tr.] at pp. 13-16. Terminating sanctions, therefore, clearly are available under governing
20
     law. See Anheuser-Busch, Inc. v. Nat’l Beverage Distribs., 151 F.R.D. 346, 354 (N.D. Cal., 1993)
21
     (determining less severe sanctions would not be effective where “the court ha[d] repeatedly
22
     warned” defendant “about her [inappropriate litigation] conduct” and concluded that she did “not
23
     take her oath to tell the truth seriously and [would] say anything at any time in order to prevail in
24

25

26

27       wealth has, and continues to, render them openly dismissive of, and effectively immune from,
         the consequences of, monetary sanctions.
28

                                                         24
     2730759.3
Case 8:18-ap-01168-SC          Doc 222 Filed 09/30/20 Entered 09/30/20 22:45:28             Desc
                               Main Document    Page 33 of 152


 1   th[e] litigation” such that “[t]here [was] little guarantee that if the court were to impose lesser
 2   sanctions [her] misconduct would cease.”), aff’d 69 F.3d at 348-355.
 3               B.     Monetary Sanctions Are Similarly Warranted
 4               “Under its ‘inherent powers’ a district court may also award sanctions in the form of
 5   attorneys’ fees against a party or counsel who acts in bad faith, vexatiously, wantonly, or for
 6   oppressive reasons.” Leon, 464 F.3d at 961 (internal quotations omitted). “A party demonstrates
 7   bad faith by delaying or disrupting the litigation or hampering enforcement of a court order.” Id.
 8   (internal quotations omitted). Consistent with the Steinmann Defendants’ pattern of bad faith
 9   conduct justifying the entry of terminating sanctions, the Court should likewise award the Trustee
10   and Intervenors the attorneys’ fees they incurred in connection with the preparation and prosecution
11   of this Motion. See id. (affirming award of monetary sanctions associated with terminating
12   sanctions). In the event the Court determines that such fees should be awarded, the Trustee and
13   Intervenors respectfully request that they be permitted to submit Declarations, or such other
14   documentation that the Court deems necessary, to substantiate the amount of their respective fees.
15   ///
16   ///
17   ///
18   ///
19   ///
20   ///
21   ///
22   ///
23   ///
24   ///
25   ///
26   ///
27   ///
28   ///

                                                      25
     2730759.3
Case 8:18-ap-01168-SC   Doc 222 Filed 09/30/20 Entered 09/30/20 22:45:28   Desc
                        Main Document    Page 34 of 152




                                                /s/ Richard M. Pachulski
Case 8:18-ap-01168-SC            Doc 222 Filed 09/30/20 Entered 09/30/20 22:45:28               Desc
                                 Main Document    Page 35 of 152


 1                                  DECLARATION OF JEFFREY I. GOLDEN
 2               I, Jeffrey I. Golden, declare as follows:
 3               1.      I am a partner of Weiland Golden Goodrich LLP (“Firm”), counsel for Thomas H.
 4   Casey, the duly appointed, qualified and acting Chapter 7 trustee (“Trustee”) for the bankruptcy
 5   estate (“Estate”) of Andrea Steinmann Downs (“Debtor”). I know each of the following facts to
 6   be true of my own personal knowledge or information and belief, and if called as a witness, I could
 7   and would competently testify with respect thereto.
 8               2.      I am submitting this Declaration in support of the Joint Motion for Terminating
 9   Sanctions (“Motion”) filed by the Trustee, and by Creditors and Intervenors Hausman Holdings,
10   LLC and David and Pamela Moellenhoff (“Intervenors”). Any term not specifically defined herein
11   shall have the meaning set forth in the Motion.
12               3.      The Firm has incurred $109,080.00 in fees representing the Trustee as a result of
13   Norio Inc.’s (“Norio”) litigation conduct in connection with its purported secured claim against the
14   Debtor’s Estate the amount of $50,000, as Claim No. 10-1 ( “Claim”).
15               4.      The fees incurred due to Norio and the Claim are extensive and continue to accrue.
16   Norio has engaged in litigation tactics that are grossly disproportionate to its Claim, and has generated
17   more than 200 collective docket entries in this Court, the District Court, the Bankruptcy Appellate
18   Panel and the Ninth Circuit. Specifically:
19                       a.      On December 22, 2017, Norio filed a Proof of Claim against the Debtor’s
20   Estate in the amount of $50,000, which this Court subsequently disallowed as a secured claim on
21   June 13, 2019, after extensive briefing and submission of evidence. The BAP thereafter affirmed that
22   ruling, and Norio’s appeal of this Court’s and the BAP’s respective decisions is now pending before
23   the Ninth Circuit. [Downs Bankr. Dkt. at Claim 10 and Dkt. Nos. 476, 478, 482, 485, 508, 520, 534,
24   565, 580, 647; see also BAP No. CC-19-1160-TaSG at Dkt. No. 25; Ninth Circuit Case No. 19-60067
25   at Dkt. No. 13].
26                       b.      On March 20, 2018 and April 16, 2019, the Trustee filed Motions for Orders
27   Authorizing the Sale of Personal Property Assets of the Debtor, both of which Norio unsuccessfully
28

                                                             27
     2730759.3
Case 8:18-ap-01168-SC             Doc 222 Filed 09/30/20 Entered 09/30/20 22:45:28                  Desc
                                  Main Document    Page 36 of 152



    1   opposed and is now challenging on appeal. [Dkt. Nos. 406, 408, 409, 413, 421, 605, 615, 687,660,

   2    689; see also BAP Case No. 19-1160].

   3                       c.      On August 13, 2019, Norio inexplicably and unsuccessfully objected to the

   4    Trustee’s counsel’s First Interim Fee Application. [Dkt. No. 696, 700, 702, 707].

   5                       d.      On February 25, 2020, Norio improperly moved for reconsideration of this

   6    Court’s April 9, 2018 order approving the compromise by and between the Trustee, Intervenors and

   7    Reynolds to resolve(i)the Intervenor’s claims against the Debtor; and (ii) the Debtor’s and Reynolds’

   8    respective cross-claims against each other, in the State Court Action. [Downs Bankr. Dkt. No. 429,

   9    781, 782, 852, 853]. This Court denied Norio’s reconsideration Motion on May 18, 2020, and Norio

  10    appealed that ruling before the District Court which has since dismissed that appeal. [Downs Bankr.

   11   Dkt. No. 882, 890 and Disrict Court Dkt. No. 11].

  12                       e.      On March 17, 2020, Norio objected to the Trustee’s Motion for Order

  13    Authorizing the Estate to Incur Debt which, if granted, would permit the Trustee to obtain a $250,000

  14    loan from Intervenors to fund the Trustee’s continued pursuit of the Debtor’s assets through, inter

   15   alia, the prosecution of the Steinmann Adversary Action. [Downs Bankr. Dkt. Nos. 798, 822, 830,

   16   836]. On April 13, 2020, the Court overruled Norio’s objection and granted the Trustee’s Motion.

  17    [Downs Bankr. Dkt. No. 845].

   18                      f.      On July 9, 2020, Norio filed a Motion for Allowance and Payment of

   19   Administrative Claim, requesting that the Court order the Trustee to pay Norio’s $50,000 unsecured

  20    claim as an administrative claim, which Motion is currently pending before this Court. [Downs

  21    Bankr. Dkt. No. 917, 936].

  22                5.     In light of the foregoing, the Firm’s fees incurred as a result of Norio and the Claim

  23    are both necessary and reasonable.

  24                I declare under penalty of perjury that the foregoing is true and correct.

  25                Executed on September 30, 2020 at Los Angelas, California.

  26

  27

  28                                                               JEFFRE’^. GOLDEN

                                                              28
        2730759.3
Case 8:18-ap-01168-SC        Doc 222 Filed 09/30/20 Entered 09/30/20 22:45:28                 Desc
                             Main Document    Page 37 of 152


 1                             DECLARATION OF HAMID R. RAFATJOO
 2   I, Hamid R. Rafatjoo, declare as follows:
 3               1.   I am an attorney duly authorized to practice before the United States Bankruptcy
 4   Court for the Central District of California. I am a Partner of Raines Feldman LLP located at 1800
 5   Avenue of the Stars, Suite 1200, Los Angeles, California, co-counsel of record for Creditors and
 6   Intervenors Hausman Holdings, LLC and David and Pamela Moellehnoff (“Intervenors”) in the
 7   above-captioned adversary action, and in the bankruptcy case captioned as In re Andrea S. Downs,
 8   Case No. 8:16-bk-12589-SC.
 9               2.   I make this Declaration in support of the Joint Motion for Terminating Sanctions
10   (“Motion”) filed by Intervenors and by Thomas H. Casey, the duly appointed, qualified and acting
11   Chapter 7 trustee (“Trustee”; together with Intervenors, “Plaintiffs”) for the bankruptcy estate
12   (“Estate”) of Andrea Steinmann Downs (“Debtor”). I know each of the following facts to be true
13   of my own personal knowledge or information and belief, and if called as a witness, I could and
14   would competently testify with respect thereto.
15               3.   Attached to this Declaration as Exhibit A are true and correct copies of excerpts of
16   the transcript of the January 29, 2020 Rule 2004 examination of Eric Steinmann.
17               4.   Attached to this Declaration as Exhibit B are true and correct copies of excerpts of
18   the transcript of the July 10, 2017 Rule 2004 examination of Lora Steinmann.
19               5.   Attached to this Declaration as Exhibit C are true and correct copies of excerpts of
20   the transcript of the September 3, 2019 Rule 2004 examination of Lora Steinmann.
21               6.   Exhibit D to this Declaration consists of the First Amendment to a multi-million
22   dollar revocable Steinmann family trust (the “Disclosed Steinmann Family Trust”). Because this
23   document was designated as “Confidential” by the above-listed Defendants (the “Steinmann
24   Defendants”) under the Stipulated Protective Order entered in this action, Plaintiffs have
25   concurrently filed a motion to submit that document under seal (the “Motion to Seal”), and will
26   submit that document following, and in accordance, with the Court’s Order on that motion.
27               7.   Attached to this Declaration as Exhibit E are true and correct copies of excerpts from
28   the transcript of the February 26, 2019 proceedings before this Court.

                                                       29
     2730759.3
Case 8:18-ap-01168-SC         Doc 222 Filed 09/30/20 Entered 09/30/20 22:45:28                   Desc
                              Main Document    Page 38 of 152


 1               8.    Attached to this Declaration as Exhibit F are true and correct copies of excerpts of
 2   the transcript of the December 17, 2019 proceedings before this Court.
 3               9.    Attached to this Declaration as Exhibit G is a true and correct copy of Eric
 4   Steinmann’s May 14, 2019 Response to Order for Rule 2004 Production of Documents.
 5               10.   Attached to this Declaration as Exhibit H is a true and correct copy of Lora
 6   Steinmann’s May 14, 2019 Response to Order for Rule 2004 Production of Documents.
 7               11.   Attached to this Declaration as Exhibit I are true and correct copies of excerpts of the
 8   transcript of Lora Steinmann’s June 16, 2016 deposition taken in the Intervenors’ Orange County
 9   Superior Court action against the Debtor and her co-defendant Michael Reynolds, captioned as
10   Hausman Holdings, LLC, et al. v. Reynolds, et al., Case No. 30-2013-00627272-CU-BC-NJC (“State
11   Court Action”). Because counsel of record for Intervenors in the State Court Action, Alan J. Kessel,
12   is, and at all times has been, my co-counsel in this adversary proceeding and in the Debtor’s
13   bankruptcy case, I am personally familiar with the files, records, and pleadings related to the State
14   Court Action.
15               12.   Exhibit J to this Declaration consists of a multi-million dollar irrevocable Steinmann
16   family trust (the “Concealed Steinmann Family Trust”). Because this document was designated
17   as “Confidential” by the Steinmann Defendants under the Stipulated Protective Order entered in this
18   action, Plaintiffs have concurrently filed a motion to submit that document under seal, and will submit
19   that document following, and in accordance, with the Court’s Order on that Motion to Seal.
20               13.   Attached to this Declaration as Exhibit K are true and correct copies of excerpts of
21   the transcript of the May 23, 2017 trial proceedings in the State Court Action.
22               14.   Attached to this Declaration as Exhibit L are true and correct copies of excerpts of
23   the transcript of the December 19, 2016 proceedings in this Court.
24               15.   Exhibit M to this Declaration consists of a life insurance policy application relating
25   to the Concealed Steinmann Family Trust. Because this document was designated as “Confidential”
26   by the Steinmann Defendants under the Stipulated Protective Order entered in this action, Plaintiffs
27   have concurrently filed a motion to submit that document under seal, and will submit that document
28   following, and in accordance, with the Court’s Order on that Motion to Seal.

                                                         30
     2730759.3
Case 8:18-ap-01168-SC            Doc 222 Filed 09/30/20 Entered 09/30/20 22:45:28              Desc
                                 Main Document    Page 39 of 152


 1               16.    Exhibit N to this Declaration consists of a life insurance policy relating to the
 2   Concealed Steinmann Family Trust. Because this document was designated as “Confidential” by the
 3   Steinmann Defendants under the Stipulated Protective Order entered in this action, Plaintiffs have
 4   concurrently filed a motion to submit that document under seal, and will submit that document
 5   following, and in accordance, with the Court’s Order on that Motion to Seal.
 6               17.    Attached to this Declaration as Exhibit O is a true and correct copy of the District
 7   Court’s August 11, 2020 Order dismissing Norio, Inc.’s (“Norio”) appeal of this Court’s May 18,
 8   2020 Order denying Norio’s motion for reconsideration.
 9               I declare under penalty of perjury that the foregoing is true and correct.
10               Executed on September 30, 2020 at Los Angeles, California.
11
                                                                  /s/ Hamid R. Rafatjoo
                                                                _____________________________________
12                                                              Hamid R. Rafatjoo
13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                           31
     2730759.3
Case 8:18-ap-01168-SC   Doc 222 Filed 09/30/20 Entered 09/30/20 22:45:28   Desc
                        Main Document    Page 40 of 152




                        EXHIBIT A
Case 8:18-ap-01168-SC   Doc 222 Filed 09/30/20 Entered 09/30/20 22:45:28       Desc
                        Main Document    Page 41 of 152




       1                    UNITED STATES BANKRUPTCY COURT
       2                    CENTRAL DISTRICT OF CALIFORNIA
       3                                  --oOo--
       4 In Re:                          )       Case No. 8:16-bk-12589-CB
                                         )
       5   ANDREA STEINMANN DOWNS,       )       Chapter 7
                                         )
       6             Debtor.             )       Santa Ana, California
           ______________________________)       Wednesday, January 29, 2020
       7                                 )       1:00 p.m.
                                         )
       8   CASEY,                        )       Adv. No. 8:18-ap-01168-CB
                                         )
       9             Plaintiff,          )
                                         )
      10        vs.                      )
                                         )
      11   STEINMANN, et al.,            )
                                         )
      12             Defendants.         )
           ______________________________)
      13

      14                                      CONT STATUS CONFERENCE RE:
                                              COMPLAINT: (1) TO AVOID AND
      15                                      RECOVER FRAUDULENT TRANSFERS
                                              PURSUANT TO 11 U.S.C. SECTIONS
      16                                      548(A)(1)(A), 544(B) AND 550;
                                              (2) FOR IMPOSITION OF A
      17                                      RESULTING TRUST; (3) FOR
                                              DECLARATORY RELIEF; (4) FOR
      18                                      PRESERVATION OF THE TRANSFER
                                              FOR THE BENEFIT OF THE ESTATE;
      19                                      (5) FOR ATTORNEYS' FEES AND
                                              COSTS
      20

      21                       TRANSCRIPT OF PROCEEDINGS
                         BEFORE THE HONORABLE CATHERINE BAUER
      22                    UNITED STATES BANKRUPTCY JUDGE
      23

      24
         Proceedings produced by electronic sound recording;
      25 transcript produced by transcription service.




                                                        Briggs Reporting Company, Inc.
                                                                    Exhibit A, Page 32
Case 8:18-ap-01168-SC   Doc 222 Filed 09/30/20 Entered 09/30/20 22:45:28       Desc
                        Main Document    Page 42 of 152


                                                                                         ii
       1 APPEARANCES:

       2 For the Trustee:                     JEFFREY I. GOLDEN, ESQ.
                                              Weiland, Golden & Goodrich
       3                                      650 Town Center Drive
                                              Suite 600
       4                                      Costa Mesa, California 92626
                                              (714) 966-1000
       5

       6 For the Hausman and                  HAMID R. RAFATJOO, ESQ.
           Moellenhoff Creditors:             Raines Feldman, LLP
       7                                      1800 Avenue of the Stars
                                              Twelfth Floor
       8                                      Los Angeles, California 90067
                                              (310) 440-4100
       9
                                              ALAN J. KESSEL, ESQ.
      10                                      TAMBRY L. BRADFORD, ESQ.
                                              Pepper Hamilton, LLP
      11                                      Four Park Plaza
                                              Suite 1200
      12                                      Irvine, California 92614
                                              (949) 567-3500
      13

      14 For the Defendants:                  D. EDWARD HAYS, ESQ.
                                              Marshack Hays, LLP
      15                                      870 Roosevelt
                                              Irvine, California 92620
      16                                      (949) 333-7777
      17 For Eric Steinmann:                  STEPHEN LARSON, ESQ.
      18 For Teresa Steinmann                 E. SCOTT PALMER, ESQ.
           Stapleton, Katy                    Palmer Hunter
      19   Steinmann Belknap,                 One Wilshire Building
           Jeffrey D. Steinmann,              624 South Grand Avenue
      20   and Heinz J. Steinmann:            Suite 2200
                                              Los Angeles, California 90017
      21                                      (213) 629-8704
      22 For Susanna Steinmann,               GERALD P. KENNEDY, ESQ.
           Thomas Steinmann,                  525 B Street
      23   John Steinmann, and                Suite 2200
           Mary Sypkens Steinmann:            San Diego, California 92101
      24                                      (619) 238-1900
      25




                                                        Briggs Reporting Company, Inc.
                                                                    Exhibit A, Page 33
Case 8:18-ap-01168-SC   Doc 222 Filed 09/30/20 Entered 09/30/20 22:45:28       Desc
                        Main Document    Page 43 of 152


                                                                                         iii
       1 Court Recorder:                      Audrey McCall
                                              United States Bankruptcy Court
       2                                      411 West Fourth Street
                                              Suite 2030
       3                                      Santa Ana, California 92701
       4 Transcriber:                         Briggs Reporting Company, Inc.
                                              2160 Fletcher Parkway
       5                                      Suite 209
                                              El Cajon, California 92020
       6                                      (310) 410-4151
       7

       8

       9

      10

      11

      12

      13

      14

      15

      16

      17

      18

      19

      20

      21

      22

      23

      24

      25




                                                        Briggs Reporting Company, Inc.
                                                                    Exhibit A, Page 34
Case 8:18-ap-01168-SC   Doc 222 Filed 09/30/20 Entered 09/30/20 22:45:28          Desc
                        Main Document    Page 44 of 152


                                                                                            iv
       1                                 I N D E X
       2 WITNESSES                      DIRECT    CROSS       REDIRECT           RECROSS
       3 Eric Steinmann                   18         --           --                   --
       4

       5 EXHIBITS                                     IDENTIFIED               RECEIVED
       6 Plaintiff's:

       7 (None.)

       8

       9 Defendant's:

      10 (None.)

      11

      12

      13

      14

      15

      16

      17

      18

      19

      20

      21

      22

      23

      24

      25




                                                          Briggs Reporting Company, Inc.
                                                                       Exhibit A, Page 35
Case 8:18-ap-01168-SC    Doc 222 Filed 09/30/20 Entered 09/30/20 22:45:28       Desc
                         Main Document    Page 45 of 152


                                                                                          67
       1 BY MR. GOLDEN:

       2 Q     So who made the decision on the first amendment?
       3 A     The trustees in the trust, which would be both of my
       4 parents and myself.

       5 Q     Were the other family members involved in those
       6 discussions?

       7 A     Not to my knowledge.
       8 Q     And what was the thought process being doing that first
       9 amendment?

      10                MR. LARSON:   I'll just object to foundation.                As
      11 to this witness, certainly he can describe his thought

      12 processes.      I think to ask about the thought processes of
      13 his parents is beyond the pale.

      14                MR. KESSEL:   Unless it's communicated in meetings,
      15 unless they express their thought process.

      16 BY MR. GOLDEN:

      17 Q     You had a meeting with the parents to discuss whether
      18 or not you should have the first amendment or not?

      19 A     There was a meeting.        We discussed that.
      20 Q     About how long was the meeting?
      21 A     I can't recall.
      22 Q     Okay.     And at the meeting, what was discussed?
      23 A     That there was this -- Annie was in some litigation
      24 with some people that, you know, were not interested in

      25 anything other than, you know, litigating her to death, and




                                                         Briggs Reporting Company, Inc.
                                                                     Exhibit A, Page 36
Case 8:18-ap-01168-SC   Doc 222 Filed 09/30/20 Entered 09/30/20 22:45:28       Desc
                        Main Document    Page 46 of 152


                                                                                         68
       1 it's a fact.     You know, it's millions of dollars, over 4.7
       2 million dollars, chasing some 500,000 or $700,000

       3 investment, and, you know, it would be a good idea to remove

       4 her from the trust and remove us from this thing, because

       5 it's going to be a burden on everybody.

       6 Q     Were the other -- and were there any conversations at
       7 all with the other siblings about this?

       8 A     What?
       9 Q     Were there any conversations with the other siblings
      10 about this?

      11 A     About removing Annie?
      12 Q     Yes.
      13 A     Not that I can recall.
      14 Q     What was Andrea Downs' reaction to this?
      15 A     I don't believe I told Annie this, or discussed it with
      16 her, until after she had discussed it with maybe my parents,

      17 and I believe, from whatever I understood, she was not --

      18 didn't maybe understand it, or the reasons why at first,

      19 but, you know, she came to accept it.

      20 Q     And did she get financial support after that from the
      21 other siblings at all?

      22 A     I don't know, but I don't believe so.
      23 Q     Did she get any financial support from you?
      24 A     You know, nothing of significance.          I can't think of
      25 anything, maybe a gift or something of that, but, you know,




                                                        Briggs Reporting Company, Inc.
                                                                    Exhibit A, Page 37
Case 8:18-ap-01168-SC   Doc 222 Filed 09/30/20 Entered 09/30/20 22:45:28       Desc
                        Main Document    Page 47 of 152


                                                                                         112
       1 said that they needed somebody who would lend on a secured

       2 basis, and I knew that both of them had some money and, you

       3 know, were looking for investments.          I said, "I think this
       4 would be reasonable for you guys to do," and I'm sorry that

       5 I did that at this point.

       6 Q     How did you choose them to approach?
       7 A     Because I know them, I work with them a lot, and I knew
       8 they had money.      They've been involved in our business.
       9 They've made money.       They had a lot in their pocket, and
      10 they did stuff like that.        You know, they would talk to me
      11 about the different investments they would make, and it

      12 seemed to be in line with what they did.

      13       So it didn't -- you know, I wasn't going to go any
      14 further than I had to.       I was trying to help my sister, who
      15 truly needed some protection in bankruptcy from some of

      16 these people that are going after her ruthlessly, to, you

      17 know, get some help.       I was trying to help accomplish that,
      18 and this was the quickest way to do it.

      19 Q     Why didn't you loan her the money?
      20 A     Because I considered that it wouldn't look very good,
      21 and that I would get, possibly, drug into this in that way

      22 or something like that.        I think that's maybe a concern, or
      23 maybe Till said that he didn't think that was the right

      24 thing to do.     I wouldn't be opposed to loaning her money,
      25 and the way it went about, it should have been a fully




                                                        Briggs Reporting Company, Inc.
                                                                    Exhibit A, Page 38
Case 8:18-ap-01168-SC   Doc 222 Filed 09/30/20 Entered 09/30/20 22:45:28       Desc
                        Main Document    Page 48 of 152


                                                                                         113
       1 secured loan.      It should have been a reasonable thing.                 But
       2 somehow there was a discussion, and it wasn't something that

       3 made sense for me to do, but it made sense for Annie to do,

       4 and I helped her find somebody to lend her the money.

       5 Q       And your mother had already paid 25,000 to Mr. Till,
       6 correct?

       7 A       Yes.
       8 Q       And so part of that 75,000 loan was paying your mother
       9 back?

      10 A       That's correct.
      11 Q       Why was your mother paid back?
      12 A       She didn't enter in any agreement yet, to my knowledge
      13 or anything.     She just put the money in because Annie went
      14 and located Till, and then Till said, "Look.             I need a
      15 $25,000 retainer," initially, and then that changed to a

      16 $50,000 retainer, and we need people who are willing to put

      17 that in, and they can do so on a secured basis.

      18         So, when Glenn and Mike came in there, it said 50.                      It
      19 was 75, pay my mom back, and that seemed to be the prudent

      20 thing, and it was done with the advice of James Till, who

      21 was the bankruptcy counsel that my sister found that seemed

      22 reasonable, and that was his advice.

      23 Q       Did your mother ever ask to be repaid back?
      24 A       I don't remember the exact circumstances regarding
      25 that, if it was -- if she was asking, or someone was saying




                                                        Briggs Reporting Company, Inc.
                                                                    Exhibit A, Page 39
Case 8:18-ap-01168-SC    Doc 222 Filed 09/30/20 Entered 09/30/20 22:45:28       Desc
                         Main Document    Page 49 of 152


                                                                                          117
       1 legal advice.       I think this has probably been asked in the
       2 vernacular, of whether or not there was advice given, but I

       3 think this should be clearer, because I think this could

       4 lead to problems down the road.          So my objection basically
       5 is vague as to "advice."

       6                THE COURT:    Can you clarify?
       7                MR. KESSEL:    No one is going claim there's an
       8 attorney-client privilege between Mr. Steinmann and Ms.

       9 Downs.

      10 BY MS. BRADFORD:

      11 Q     What did you say to Ms. Andrea Downs regarding whether
      12 or not she should file for bankruptcy?

      13 A     I think I summed it up in what I just said, you know, I
      14 mean, "I'm not trying to get too excited here, but, you

      15 know, there is no way that you're going to be able to, you

      16 know, hold your own in this situation, where people have an

      17 unlimited checkbook and they're trying to oppress you in

      18 this way.      You know, you need some help, and in my
      19 experience, that help should come from the Bankruptcy

      20 Court."    It hasn't turned out that way.
      21 Q     When did you have that conversation with Ms. Downs?
      22 A     Probably prior to her going and seeking out James Till,
      23 but probably after she approached my dad for maybe another

      24 loan, and my dad maybe said, "Hey.           What's really going on
      25 here?" and "Why don't you talk to Annie" or something, and I




                                                         Briggs Reporting Company, Inc.
                                                                     Exhibit A, Page 40
Case 8:18-ap-01168-SC   Doc 222 Filed 09/30/20 Entered 09/30/20 22:45:28       Desc
                        Main Document    Page 50 of 152


                                                                                         122
       1 person that was representing her, some guy, I think.                   If I
       2 recall, he was down in South Orange County, maybe even San

       3 Diego way or something like that, and he was representing

       4 her at the time, and, you know, I think I talked to him to

       5 get a feel of it, whether there was a way of this thing

       6 getting settled, or just what the big problem was, or what

       7 was going on here.

       8 Q     And what were you told?
       9 A     I was told that -- what was I told by him?             He told me
      10 that he -- I think he told me he thought it could get

      11 settled for an amount well in excess of what Annie had, and

      12 I think he said that, you know, that here's where he saw the

      13 strengths of the case, and not strengths of the case, and,

      14 you know, I think he told me what he estimated it would cost

      15 to continue this on, and that it was going to go to trial,

      16 and these costs were going to ratchet up quite a bit.

      17       You know, Annie just simply didn't have the money to
      18 afford that, and you know, in fact, they asked for and got

      19 some judgment for some 4.7 million dollars, I think, at

      20 trial or something.       She didn't have any money at that time.
      21 So I think I gave her the right advice, and, you know, "You

      22 should not fight.      You should seek the protection of the
      23 Bankruptcy Court, and try and put this behind you."

      24 Q     Let's go back to the conversation that you had with
      25 Andrea Downs' attorney.        After you had that conversation --




                                                        Briggs Reporting Company, Inc.
                                                                    Exhibit A, Page 41
Case 8:18-ap-01168-SC    Doc 222 Filed 09/30/20 Entered 09/30/20 22:45:28       Desc
                         Main Document    Page 51 of 152


                                                                                          123
       1 or at the time you had that conversation, the case had not

       2 yet gone to trial, right?

       3 A     The case had not yet gone to trial.
       4 Q     Did you come away from that conversation with an
       5 understanding that Andrea Downs did not have a good chance

       6 of prevailing?

       7 A     I didn't know.       I know what she did wasn't wrong.                I
       8 know that she got, you know, some guy to stand up on the eve

       9 of trial and say, "Hey.         I did this.    I did it
      10 intentionally, and Annie was with me," and they've never

      11 gone after that guy for one dime, and he's running around,

      12 you know, not being involved in this, or his family involved

      13 in this at all.

      14       I didn't have any confidence that she could -- where
      15 was she going to get the representation to go to trial and

      16 do that?       She just didn't have the money to do it.             So, as
      17 far as you asked me, did I understood she could prevail, it

      18 wasn't a matter of her position.          It was a matter of her not
      19 being able to lay out that kind of money. She just didn't

      20 have it.       She was out of money.
      21 Q     And so that's why you told her she should file for
      22 bankruptcy?

      23 A     Yes, and I understood that if you filed for bankruptcy,
      24 there would be a stay on this court action, and, you know,

      25 maybe you could put these things behind for it, and it's




                                                         Briggs Reporting Company, Inc.
                                                                     Exhibit A, Page 42
Case 8:18-ap-01168-SC   Doc 222 Filed 09/30/20 Entered 09/30/20 22:45:28       Desc
                        Main Document    Page 52 of 152


                                                                                         124
       1 like rolling over and saying, "I don't have anything," and

       2 she didn't.

       3 Q       So let's talk a little bit about Brown Rudnick.                That
       4 was the firm that actually represented her at trial.                   Is
       5 that right?

       6 A       That's correct.
       7 Q       And your mother, I believe, was a party to the
       8 engagement letter between Ms. Downs and Brown Rudnick?

       9 A       Yes.
      10 Q       And your mother agreed to cover all of the defense
      11 costs.    Is that right?
      12 A       My mother agreed to pay them the amount where they
      13 agreed to cover all the defense costs and everything,

      14 including through appeal, for that amount of money and no

      15 more.

      16 Q       And so that amount of money was $250,000?
      17 A       That's correct.
      18 Q       And your mother paid that amount?
      19 A       That's what she paid.
      20 Q       Was that money paid from the trust?
      21 A       And, again, I believe I answered this already, but that
      22 money was paid from accounts that she controls.              I was not
      23 asked to sign on to anything.         So I believe that she paid
      24 that out of accounts that she had, that was her controlled

      25 money, before she transferred those accounts into the trust.




                                                        Briggs Reporting Company, Inc.
                                                                    Exhibit A, Page 43
Case 8:18-ap-01168-SC   Doc 222 Filed 09/30/20 Entered 09/30/20 22:45:28   Desc
                        Main Document    Page 53 of 152




                        EXHIBIT B
Case 8:18-ap-01168-SC   Doc 222 Filed 09/30/20 Entered 09/30/20 22:45:28               Desc
                        Main Document    Page 54 of 152

                                 UNITED STATES BANKRUPTCY COURT
                  CENTRAL DISTRICT OF CALIFORNIA, SANTA ANA DIVISION


              In re:                                               )
                                                                   )
              ANDREA S. DOWNS,                                     ) CASE NO.
                                                                   ) 8:16-bk-12589-CB
              ___________________________________)




                                      DEPOSITION OF:          LORA STEINMANN
                                      TAKEN ON:               July 10, 2017




                                      37755                        Amy L. Horn
                                                                   CSR No. 7919




                Miller & Company Reporters (310) 322-7700 ~ (415) 956-6405 ~ (800) 487-6278
                                          www.millerreporters.com
                                                                            Exhibit B, Page 44
Case 8:18-ap-01168-SC   Doc 222 Filed 09/30/20 Entered 09/30/20 22:45:28               Desc
                        Main Document    Page 55 of 152

          1             DEPOSITION of LORA STEINMANN, was taken on behalf
          2   of the Movants at 4 Park Plaza, Suite 1200, Irvine,
          3   California, commencing on Monday, July 10, 2017, at the
          4   hour of 10:04 a.m. before Amy L. Horn, CSR No. 7919,
          5   Certified Shorthand Reporter for the State of California,
          6   with principal office in the County of Los Angeles.
          7
          8   APPEARANCES OF COUNSEL:
          9             FOR THE MOVANTS:
         10                  RAINES FELDMAN, LLP
                             BY:    HAMID RAFATJOO, ESQ.
         11                  18401 Von Karman Avenue
                             Suite 360
         12                  Irvine, California          92612
                             (310)440-4100
         13                  hrafatjoo@rainesfeldman.com
         14
                        FOR THE DEBTOR:
         15
                             LAW OFFICES OF SHANNON GALLAGHER
         16                  BY:    SHANNON GALLAGHER, ESQ.
                             507 East First Street
         17                  Suite E
                             Tustin, California          92780
         18                  (949)955-2880
         19
         20             ALSO PRESENT:
         21                  MARY SYPKENS
                             ANDREA DOWNS
         22                  JILL LINDSAY
         23
         24
         25

                                                                                                 2


                Miller & Company Reporters (310) 322-7700 ~ (415) 956-6405 ~ (800) 487-6278
                                          www.millerreporters.com
                                                                            Exhibit B, Page 45
Case 8:18-ap-01168-SC     Doc 222 Filed 09/30/20 Entered 09/30/20 22:45:28               Desc
                          Main Document    Page 56 of 152

          1
          2                                       I N D E X
          3   WITNESS                              EXAMINATION BY                              PAGE
          4   LORA STEINMANN
                                                   MR. RAFATJOO                                     04
          5
          6
          7
          8
          9                                  E X H I B I T S
         10   A     -   Notice of Deposition                                                       05
         11   B     -   Application for Approval of Employment of
                        Bosley, Till, Neue & Talerico                                              12
         12
              C     -   Application to Employ Brown Rudnick                                        16
         13
              D     -   Declaration of Lora Steinmann                                              18
         14
         15
         16
         17
         18
         19              QUESTIONS WITNESS INSTRUCTED NOT TO ANSWER
         20                                    PAGE      LINE
         21                                       50        11
                                                  51        09
         22
         23
         24
         25

                                                                                                        3


                  Miller & Company Reporters (310) 322-7700 ~ (415) 956-6405 ~ (800) 487-6278
                                            www.millerreporters.com
                                                                              Exhibit B, Page 46
Case 8:18-ap-01168-SC    Doc 222 Filed 09/30/20 Entered 09/30/20 22:45:28              Desc
                         Main Document    Page 57 of 152

          1             Q.    Just, if you haven't seen it before, yes.

          2   (Discussion between Ms. Downs & Counsel off the record.)

          3                   THE WITNESS:        Can I talk with you about this?

          4                   MR. GALLAGHER:         Well, you should respond to

          5   the question.

          6                   MR. RAFATJOO:        I just want you to get to the

          7   bottom of page 5.         Not the whole thing.

          8                   THE WITNESS:        Okay.

          9                   MS. DOWNS:       You can say that you want to go

         10   off the record, Mom.

         11                   (Discussion held off the record.)

         12   BY MR. RAFATJOO:

         13             Q.    Have you read to the bottom of page 5?

         14             A.    Yes, I have.

         15             Q.    You saw that footnote 2 on page 5 makes

         16   reference to a $25,000 payment that you made to the

         17   Bosley, Till, Neue, Talerico Law Firm; is that correct?

         18             A.    Yes, that's correct.

         19             Q.    And you made that payment?

         20             A.    Yes.

         21             Q.    And they paid you back that money?

         22             A.    Yes.

         23             Q.    So that was a loan to Andrea?

         24                   MR. GALLAGHER:         Well, objection.          Calls for a

         25   legal conclusion.


                                                                                                 13


                Miller & Company Reporters (310) 322-7700 ~ (415) 956-6405 ~ (800) 487-6278
                                          www.millerreporters.com
                                                                            Exhibit B, Page 47
Case 8:18-ap-01168-SC    Doc 222 Filed 09/30/20 Entered 09/30/20 22:45:28              Desc
                         Main Document    Page 58 of 152

          1   BY MR. RAFATJOO:

          2             Q.     What was the reason for that payment?

          3             A.     So she would be represented.

          4             Q.     And when you made that payment, did you have

          5   any request that you get repaid?

          6             A.     No.    There was -- other arrangements were

          7   made.

          8                    MR. GALLAGHER:         Listen to what the question

          9   was.      Read back the question.

         10                                  (Record read.)

         11                    THE WITNESS:        No.

         12   BY MR. RAFATJOO:

         13             Q.     So you had written the $25,000 check without

         14   any agreement that you would be repaid that money?

         15             A.     No.    Yes.     Yes.      Yes.

         16             Q.     So why did you get repaid that money?

         17                    MR. GALLAGHER:         If you can answer.

         18                    THE WITNESS:        Because another person in the

         19   family helped her out and they -- and I was out of it.

         20   BY MR. RAFATJOO:

         21             Q.     Who was the other person in the family that

         22   helped her out?

         23             A.     My son, Eric.

         24             Q.     What did he do?

         25             A.     He paid -- he paid them.


                                                                                                 14


                Miller & Company Reporters (310) 322-7700 ~ (415) 956-6405 ~ (800) 487-6278
                                          www.millerreporters.com
                                                                            Exhibit B, Page 48
Case 8:18-ap-01168-SC    Doc 222 Filed 09/30/20 Entered 09/30/20 22:45:28              Desc
                         Main Document    Page 59 of 152

          1             Q.    He paid them the 25,000?

          2             A.    He just -- he just paid me back and I was out

          3   of that particular transaction.

          4             Q.    Okay.     Earlier you made the statement --

          5             A.    I'm not sure what happened.

          6             Q.    You said that there were other arrangements

          7   that were made with respect to this 25,000.

          8             A.    The other arrangement was paying me back.

          9   That's what I meant.

         10             Q.    So even though earlier you said that you had

         11   no agreements to get repaid, you said the other

         12   arrangement was so that you would get repaid?

         13             A.    I don't exactly know what you're asking.

         14             Q.    I'm asking, you wrote a $25,000 check to this

         15   law firm?

         16             A.    Uh-huh.

         17             Q.    And your testimony was that you had no

         18   agreements that you would be repaid that money?

         19             A.    Uh-huh.

         20             Q.    That is what you have testified; correct?

         21             A.    That's right.

         22             Q.    Then you said there were other arrangements

         23   that were made; correct?

         24             A.    For her legal defense.            There were other

         25   arrangements that were made that I'm not a party to, so I


                                                                                                 15


                Miller & Company Reporters (310) 322-7700 ~ (415) 956-6405 ~ (800) 487-6278
                                          www.millerreporters.com
                                                                            Exhibit B, Page 49
Case 8:18-ap-01168-SC    Doc 222 Filed 09/30/20 Entered 09/30/20 22:45:28              Desc
                         Main Document    Page 60 of 152

          1   was out of it then.

          2             Q.    So when you got --

          3             A.    So if you understand that.

          4             Q.    So when you got your money back, the

          5   $25,000 --

          6             A.    I wasn't a party to this anymore.

          7             Q.    Were you surprised that you got your $25,000

          8   back?

          9             A.    What do you mean by surprised?

         10             Q.    You weren't expecting to get that money back,

         11   correct, and then you got the money back?

         12             A.    That is what happened.

         13             Q.    Okay.     When you wrote the check to Bosley,

         14   Till, Neue & Talerico --

         15             A.    Uh-huh.

         16             Q.    -- did you consider that a gift --

         17             A.    Yes.

         18             Q.    -- to Andrea.        You did?

         19             A.    Yes.

         20             Q.    I'm going to give you a document which we

         21   will mark Exhibit C.          This is the application to employ

         22   Brown Rudnick.

         23             A.    I've read that.

         24                          (Exhibit C was marked for

         25                          identification.)


                                                                                                 16


                Miller & Company Reporters (310) 322-7700 ~ (415) 956-6405 ~ (800) 487-6278
                                          www.millerreporters.com
                                                                            Exhibit B, Page 50
Case 8:18-ap-01168-SC    Doc 222 Filed 09/30/20 Entered 09/30/20 22:45:28              Desc
                         Main Document    Page 61 of 152

          1   BY MR. RAFATJOO:

          2             Q.    And what was the name of that attorney?

          3             A.    Is that Bill Farrell?

          4                   MR. GALLAGHER:         This is you on your own.

          5                   THE WITNESS:        I don't know.        I don't know.

          6   BY MR. RAFATJOO:

          7             Q.    You don't remember the name of the attorney?

          8             A.    I think I do, but I'm not sure.

          9             Q.    What do you think the name of the attorney --

         10             A.    I think it was Bill Farrell.

         11             Q.    Bill Farrell.        And if you remember that name,

         12   will you let us know?

         13             A.    Yes.     He's passed on.

         14             Q.    He's passed on.

         15                   MR. GALLAGHER:         Don't --

         16                   THE WITNESS:        Okay.     Sorry.

         17   BY MR. RAFATJOO:

         18             Q.    Prior to the documents that you have

         19   produced, the trust and the statement of trust and the

         20   will --

         21             A.    Uh-huh.

         22             Q.    -- were there any other wills or trusts that

         23   you had that were in effect prior to the dates that you

         24   established the trust that you handed me?

         25             A.    Just one.       The one I just told you about.


                                                                                                 42


                Miller & Company Reporters (310) 322-7700 ~ (415) 956-6405 ~ (800) 487-6278
                                          www.millerreporters.com
                                                                            Exhibit B, Page 51
Case 8:18-ap-01168-SC    Doc 222 Filed 09/30/20 Entered 09/30/20 22:45:28              Desc
                         Main Document    Page 62 of 152

          1             Q.    And you have not produced a copy of that?

          2                   MR. GALLAGHER:         Well, first of all, just for

          3   clarification, was it a trust or a will?

          4                   THE WITNESS:        It was a will, not a trust.

          5                   MR. RAFATJOO:        But you have not produced a

          6   copy of that?

          7                   MR. GALLAGHER:         We have not produced a copy

          8   of some antecedent will from some prior date, that I'm

          9   aware of.

         10                   MR. RAFATJOO:        But the request went back five

         11   years.

         12                   THE WITNESS:        This would be farther than

         13   that.

         14                   MR. RAFATJOO:        But it was in existence five

         15   years ago?      It may have been dated prior to that, but it

         16   was in existence five years ago?

         17                   THE WITNESS:        What should I --

         18                   MR. GALLAGHER:         Well, I'm not sure I agree

         19   with your characterization, but I'll agree that I did not

         20   produce any will other than the ones that I gave you

         21   today.

         22                   MR. RAFATJOO:        Are you going to produce it?

         23                   MR. GALLAGHER:         I don't know.        I'd have to

         24   look at the request and see what she has and if it's

         25   responsive to your request.


                                                                                                 43


                Miller & Company Reporters (310) 322-7700 ~ (415) 956-6405 ~ (800) 487-6278
                                          www.millerreporters.com
                                                                            Exhibit B, Page 52
Case 8:18-ap-01168-SC    Doc 222 Filed 09/30/20 Entered 09/30/20 22:45:28              Desc
                         Main Document    Page 63 of 152

          1             Q.     With respect to the Brown Rudnick Law Firm,

          2   have any of your entities made any payments to them?

          3             A.     No.

          4             Q.     With respect to the Brown Rudnick Law Firm,

          5   are you aware of any other payments other than the

          6   $250,000 having been paid to them?

          7             A.     No, I'm not aware of any.

          8             Q.     This trust that you have provided, is this

          9   the one and only trust that you have established?

         10             A.     Yes.

         11             Q.     For the entities that you have an interest

         12   in, do your children have interests in those entities?

         13             A.     No.

         14                    MR. GALLAGHER:         Objection.       Vague and

         15   ambiguous.

         16   BY MR. RAFATJOO:

         17             Q.     Do you make any distributions, any payments

         18   to your children?

         19                    MR. GALLAGHER:         Well, I'm going to object,

         20   because this gets into her confidential information.                               If

         21   you have a question about Andrea Downs and the deponent,

         22   she'll answer it.          But what she does with respect to her

         23   entities and her other children and who may be involved

         24   in them is not relevant to this proceeding.

         25                    MR. RAFATJOO:        Well, I disagree with that,


                                                                                                 45


                Miller & Company Reporters (310) 322-7700 ~ (415) 956-6405 ~ (800) 487-6278
                                          www.millerreporters.com
                                                                            Exhibit B, Page 53
Case 8:18-ap-01168-SC    Doc 222 Filed 09/30/20 Entered 09/30/20 22:45:28              Desc
                         Main Document    Page 64 of 152

          1                   MR. RAFATJOO:        That's what the document says.

          2   The document says she's disowned.                I'm asking why did you

          3   amend your trust to disown Andrea?

          4                   MR. GALLAGHER:         Objection.       The document

          5   speaks for itself.

          6                   MR. RAFATJOO:        It does not.

          7   BY MR. RAFATJOO:

          8             Q.    Why did you disown Andrea?

          9                   MR. GALLAGHER:         Same objection.

         10   BY MR. RAFATJOO:

         11             Q.    You can answer the question.

         12                   MR. GALLAGHER:         You can answer.

         13                   THE WITNESS:        In lieu of what was happening,

         14   we didn't want any of our assets to be given to anyone

         15   else, so we decided that we have a revocable trust, that

         16   we would exclude Andrea from receiving any of our assets.

         17   BY MR. RAFATJOO:

         18             Q.    So if heaven forbid something should happen

         19   to you now, what would happen to Andrea?

         20             A.    She would receive nothing.

         21             Q.    Was Andrea aware of that?

         22             A.    Yes.

         23             Q.    When did she become aware of that?

         24                   MR. GALLAGHER:         Well, objection.          Calls for

         25   speculation as to what Andrea's knowledge is or was.


                                                                                                 47


                Miller & Company Reporters (310) 322-7700 ~ (415) 956-6405 ~ (800) 487-6278
                                          www.millerreporters.com
                                                                            Exhibit B, Page 54
Case 8:18-ap-01168-SC   Doc 222 Filed 09/30/20 Entered 09/30/20 22:45:28   Desc
                        Main Document    Page 65 of 152




                        EXHIBIT C
Case 8:18-ap-01168-SC   Doc 222 Filed 09/30/20 Entered 09/30/20 22:45:28   Desc
                        Main Document    Page 66 of 152

1                    UNITED STATES BANKRUPTCY COURT
2         CENTRAL DISTRICT OF CALIFORNIA - SANTA ANA DIVISION
3
4     _____________________________
                                    )
5     In re:                        ) No. 8:16-bk-12589-CB
                                    )
6     ANDREA S. DOWNS               ) Chapter 7
                                    )
7                       Debtor.     )
      _____________________________)
8     THOMAS H. CASEY, Chapter 7    ) Adversary No. 8:18-ap-
      Trustee,                      ) 01167-CB
9                                   )
               Plaintiff,           )
10                                  )
          vs.                       )
11                                  )
      LORA RAE STEINMANN, HEINZ H. )
12    STEINMANN, ERIC STEINMANN,    )
      MARY (SYPKENS) STEINMANN,     )
13    JOHN STEINMANN, TESSIE        )
      (STAPLETON) STEINMANN, KATY )
14    (BELKNAP) STEINMANN, HEINZ    )
      STEINMANN, JEFF STEINMANN,    )
15    TOM STEINMANN, SUSIE (WILSON))
      STEINMANN,                    )
16                                  )
               Defendant.           )
17    _____________________________)
18                  DEPOSITION OF LORA RAE STEINMANN
19                       Wrightwood, California
20                     Tuesday, September 3, 2019
21                              Volume I
22    Reported by:
      VALERIE D. GRANILLO
23    CSR No. 11469
      Job No. 3512642
24
25    PAGES 1 - 80

                                                                   Page 1

                                Veritext Legal Solutions
                                     866 299-5127
                                                                      Exhibit C, 48
Case 8:18-ap-01168-SC   Doc 222 Filed 09/30/20 Entered 09/30/20 22:45:28   Desc
                        Main Document    Page 67 of 152

1                   UNITED STATES BANKRUPTCY COURT
2        CENTRAL DISTRICT OF CALIFORNIA - SANTA ANA DIVISION
3
4     _____________________________
                                   )
5     In re:                       ) No. 8:16-bk-12589-CB
                                   )
6     ANDREA S. DOWNS              ) Chapter 7
                                   )
7                      Debtor.     )
      _____________________________)
8     THOMAS H. CASEY, Chapter 7   ) Adversary No. 8:18-ap-
      Trustee,                     ) 01167-CB
9                                  )
               Plaintiff,          )
10                                 )
          vs.                      )
11                                 )
      LORA RAE STEINMANN, HEINZ H. )
12    STEINMANN, ERIC STEINMANN,   )
      MARY (SYPKENS) STEINMANN,    )
13    JOHN STEINMANN, TESSIE       )
      (STAPLETON) STEINMANN, KATY )
14    (BELKNAP) STEINMANN, HEINZ   )
      STEINMANN, JEFF STEINMANN,   )
15    TOM STEINMANN, SUSIE (WILSON))
      STEINMANN,                   )
16                                 )
               Defendant.          )
17    _____________________________)
18
19                  Deposition of LORA RAE STEINMANN, Volume I,
20    taken on behalf of Petitioner, at 997 Rivera Drive,
21    Wrightwood, California, beginning at 12:00 p.m. and ending
22    at 1:35 p.m., on Tuesday, September 3, 2019, before
23    VALERIE D. GRANILLO, Certified Shorthand Reporter No.
24    11469.
25

                                                                    Page 2

                                Veritext Legal Solutions
                                     866 299-5127
                                                                      Exhibit C, 49
Case 8:18-ap-01168-SC   Doc 222 Filed 09/30/20 Entered 09/30/20 22:45:28   Desc
                        Main Document    Page 68 of 152

1     APPEARANCES:
2
3     For Petitioner:
4           WEILAND GOLDEN GOODRICH
5           BY:     JEFFREY GOLDEN
6           Attorney at Law
7           650 Town Center Drive, Suite 600
8           Costa Mesa, California 92626
9           (714) 966-1000
10          jgolden@wgllp.com
11
12    For Respondent:
13          MARSHACK HAYS
14          BY:     D. EDWARD HAYS
15          Attorney at Law
16          870 Roosevelt Avenue
17          Irvine, California 92620
18          (949) 333-7777
19          ehays@marshackhays.com
20
21
22
23
24
25

                                                                   Page 3

                                Veritext Legal Solutions
                                     866 299-5127
                                                                      Exhibit C, 50
Case 8:18-ap-01168-SC   Doc 222 Filed 09/30/20 Entered 09/30/20 22:45:28   Desc
                        Main Document    Page 69 of 152

1     APPEARANCES (continued):
2
3     For Hausman Holdings, LLC and David and
      Pamela Moellenhoff:
4
            RAINES FELDMAN
5
            BY:     HAMID R. RAFATJOO
6
            1800 Avenue of the Stars, 12th Floor
7
            Los Angeles, California 90067
8
            (310) 440-4100
9
            hrafatjoo@raines.law.com
10
11    Also Present:
12          HEINZ J. STEINMANN
13
14
15
16
17
18
19
20
21
22
23
24
25

                                                                   Page 4

                                Veritext Legal Solutions
                                     866 299-5127
                                                                      Exhibit C, 51
Case 8:18-ap-01168-SC    Doc 222 Filed 09/30/20 Entered 09/30/20 22:45:28   Desc
                         Main Document    Page 70 of 152

1          Q     So you've done a trust document.             How many trusts

2     have you done?

3          A     One.

4          Q     Before you did a trust, did you have a will?

5          A     There was one maybe 30 years ago when we went on

6     a trip.    I don't know where it is.             It just said who was

7     going to take care of who and that sort of thing.                We were

8     young then, and our children were young.

9          Q     Do you have a copy of that will?

10         A     Not anymore.

11         Q     You destroyed it?

12         A     I couldn't find it.

13         Q     Did you have a lawyer involved with it?

14         A     I think it was maybe Richard Anderson was our

15    lawyer at the time.

16         Q     Okay.     And where does Richard Anderson work?

17         A     Let me think.       Like Rancho area.        Rancho

18    Cucamonga area or something like that or Upland.

19         Q     And were all of your assets in the will at that

20    time?

21         A     Yeah.     We didn't have very much, but it was our

22    home and that sort of thing.

23         Q     Okay.     And years later, then, you formed a trust?

24         A     Yes.     And that supersedes anything that was done

25    prior to that.

                                                                   Page 15

                                 Veritext Legal Solutions
                                      866 299-5127
                                                                       Exhibit C, 52
Case 8:18-ap-01168-SC     Doc 222 Filed 09/30/20 Entered 09/30/20 22:45:28     Desc
                          Main Document    Page 71 of 152

1          Q      And prior to that, what else was done other than

2     the will?

3          A      Nothing.

4          Q      And why did you do a trust?

5          A      Because it was -- it was prudent to do a trust.

6     We didn't want to have to go to probate when we die.                     We

7     figured this was the right thing to do.

8          Q      Did someone advise you of that?

9                 MR. HAYS:      Objection.       And let me caution you if

10    you had a conversation with an attorney, do not reveal the

11    communication between you and the attorney.

12                THE WITNESS:       I don't know.           I think we just

13    decided to do that, and I had an attorney do it for me.

14    BY MR. GOLDEN:

15         Q      Okay.     What attorney did you have do it for you?

16         A      Am I allowed to tell him that?

17                MR. HAYS:      You can give him the name.

18                THE WITNESS:       Dan Holden.

19    BY MR. GOLDEN:

20         Q      Could you spell that?

21         A      Dan Holden, H-o-l-d-e-n.

22         Q      And where does he work?

23         A      In San Bernardino.

24         Q      And when was the last time you've spoken with Dan

25    Holden?

                                                                       Page 16

                                  Veritext Legal Solutions
                                       866 299-5127
                                                                          Exhibit C, 53
Case 8:18-ap-01168-SC     Doc 222 Filed 09/30/20 Entered 09/30/20 22:45:28   Desc
                          Main Document    Page 72 of 152

1          A      I see him all the time.

2          Q      Okay.

3          A      They're friends of ours.             But he has a serious

4     problem with Alzheimer's right now, so he won't --

5     wouldn't be able to talk about this with you.                His firm

6     could.   I think they have.

7          Q      What's his firm's name?

8          A      I think it's Lemon and something, L-e-m-o-n.                I'm

9     not sure.

10         Q      And you met with him to set up the trust?

11         A      Correct.

12         Q      And you set up one trust?

13         A      Correct.

14         Q      Were there any amendments to the trust?

15         A      Yes.

16         Q      How many amendments?

17         A      One.

18         Q      And how long after the trust was set up was the

19    amendment done?

20         A      I think four months.

21         Q      And did he give you any advice -- you don't have

22    to tell me what the advice is, but did he give you any

23    advice as to why a trust should be set up?

24         A      No.

25         Q      Okay.     Did you explain to him how you wanted your

                                                                    Page 17

                                  Veritext Legal Solutions
                                       866 299-5127
                                                                        Exhibit C, 54
Case 8:18-ap-01168-SC    Doc 222 Filed 09/30/20 Entered 09/30/20 22:45:28        Desc
                         Main Document    Page 73 of 152

1          Q     Did that impact your feelings about her or your

2     decisions regarding what to do with her end of the trust?

3          A     Explain what you mean by "impact my feelings."

4          Q     You tell me.

5          A     I don't feel any differently about my daughter.

6          Q     Okay.     And if that judgment went away -- well,

7     let me take it back.

8                If that judgment never occurred, would Andrea

9     Downs still be one of the beneficiaries under the trust?

10         A     Yes.

11         Q     If that judgment went away, would you make her a

12    beneficiary of the trust again?

13               MR. HAYS:      Objection; calls for speculation.

14               THE WITNESS:       Yeah.     I won't answer.

15    BY MR. GOLDEN:

16         Q     You can answer the question.

17               MR. HAYS:      You can answer if you know, but it's

18    asking you to speculate a hypothetical.

19               THE WITNESS:       I don't know.           I don't know.

20    BY MR. GOLDEN:

21         Q     What?

22         A     I don't know what people do in the future, you

23    know.    I'm not going to answer that question.

24         Q     I'm asking about you, not other people.

25         A     I don't know what I would do in the future.

                                                                      Page 71

                                 Veritext Legal Solutions
                                      866 299-5127
                                                                            Exhibit C, 55
Case 8:18-ap-01168-SC    Doc 222 Filed 09/30/20 Entered 09/30/20 22:45:28         Desc
                         Main Document    Page 74 of 152

1          Q     What would you do today if that happened?

2          A     I would do nothing today.

3          Q     So if that judgment went away, you would not add

4     her in as a beneficiary?

5          A     Not today.

6          Q     Why?

7          A     I'm not going to answer that.

8          Q     Okay.     Just to be clear, you know what you would

9     do, but you're not going to answer that.                  Is that correct?

10    That's all I'm asking?

11         A     You're supposing something.                I don't know.     I

12    don't know.       First of all, we both know that's not going

13    to happen, so this just seems silly.

14         Q     All I'm asking you is when you said I'm not going

15    to answer that, I'm not here to badger you.                  I don't want

16    to badger you in any way.          You said, "I'm not going to

17    answer that."       I'm just clarifying that you're not

18    going -- you know what considerations there would be, and

19    you know what you might do.            But you don't want to answer

20    that; is that correct?

21         A     I have never thought of it, and I don't know.

22    And I answered you already.

23         Q     Okay.     Is there any reason other than the

24    existence of the judgment that you took Andrea out of the

25    trust?

                                                                      Page 72

                                 Veritext Legal Solutions
                                      866 299-5127
                                                                            Exhibit C, 56
Case 8:18-ap-01168-SC   Doc 222 Filed 09/30/20 Entered 09/30/20 22:45:28   Desc
                        Main Document    Page 75 of 152

1          A     I think that's our business why we would do that.

2     We are free to move -- do that, anything with any of our

3     children if we want to in the way our trust is written.

4                MR. GOLDEN:     Move to strike as nonresponsive.

5          Q     Is there any other reason?

6                You can repeat the last question, actually.

7                (Record Read.)

8                THE WITNESS:      No.

9     BY MR. GOLDEN:

10         Q     And do you have -- do you intend one day to share

11    assets with Andrea?

12         A     No.

13         Q     Why?

14         A     Because this judgment is going to be going on

15    longer than I am.

16         Q     But -- understood.         Understood.

17         A     I think that's clear.

18         Q     Understood.     Understood.         Other than the

19    judgment, she would have some interest in those assets?

20         A     What are you getting at?

21         Q     Well, if the judgment wasn't there, she would

22    have been still there as a beneficiary.

23         A     Yes.     I already answered that.

24         Q     Right.     Yes, you did.       Yes, you did.    And as a

25    beneficiary, she would have an entitlement to assets

                                                                  Page 73

                                Veritext Legal Solutions
                                     866 299-5127
                                                                      Exhibit C, 57
Case 8:18-ap-01168-SC          Doc 222 Filed 09/30/20 Entered 09/30/20 22:45:28                           Desc
                               Main Document    Page 76 of 152




                               EXHIBIT D
                                              Intentionally Omitted

       Motion for Entry of Order Authorizing Intervenors and Trustee to File under Seal Exhibits D, J and M
       to the Declaration of Hamid R. Rafatjoo in support of Their Motion for Terminating Sanctions filed
       concurrently herewith.




                                                                                               Exhibit D, Page 58
Case 8:18-ap-01168-SC   Doc 222 Filed 09/30/20 Entered 09/30/20 22:45:28   Desc
                        Main Document    Page 77 of 152











                        EXHIBITE
Case 8:18-ap-01168-SC   Doc 222 Filed 09/30/20 Entered 09/30/20 22:45:28       Desc
                        Main Document    Page 78 of 152




       1                    UNITED STATES BANKRUPTCY COURT
       2                    CENTRAL DISTRICT OF CALIFORNIA
       3                                  --oOo--
       4 In Re:                          )      Case No. 8:16-bk-12589-CB
                                         )
       5   ANDREA STEINMANN DOWNS,       )      Chapter 7
                                         )
       6             Debtor.             )      Santa Ana, California
           ______________________________)      Tuesday, February 26, 2019
       7                                 )      1:30 p.m.
           CASEY,                        )
       8                                 )      Adv. No. 8:18-ap-01168-CB
                     Plaintiff,          )
       9                                 )
                vs.                      )
      10                                 )
           STEINMANN, ET AL.,            )
      11                                 )
                     Defendants.         )
      12   ______________________________)
      13                                      MOTION FOR STAY PENDING APPEAL
      14                                      MOTION FOR STAY PENDING APPEAL
                                              FROM ORDER DENYING MOTION TO
      15                                      DISMISS PLAINTIFF THOMAS H.
                                              CASEY’S COMPLAINT
      16
                                              CONT MOTION FOR ORDER
      17                                      AUTHORIZING THE EXAMINATION OF
                                              JAMES TILL AND THE PRODUCTION
      18                                      OF DOCUMENTS PURSUANT TO
                                              FEDERAL RULE OF BANKRUPTCY
      19                                      PROCEDURE 2004
      20                                      CONT MOTION FOR ORDER
                                              AUTHORIZING THE EXAMINATION OF
      21                                      ERIC STEINMANN AND THE
                                              PRODUCTION OF DOCUMENTS
      22                                      PURSUANT TO FEDERAL RULE OF
                                              BANKRUPTCY PROCEDURE 2004
      23

      24
         Proceedings recorded by electronic sound recording;
      25 transcript produced by transcription service.




                                                        Briggs Reporting Company, Inc.
                                                                    Exhibit D, Page 58
Case 8:18-ap-01168-SC   Doc 222 Filed 09/30/20 Entered 09/30/20 22:45:28       Desc
                        Main Document    Page 79 of 152


                                                                                         ii
       1                                      CONT MOTION FOR ORDER
                                              AUTHORIZING THE EXAMINATION OF
       2                                      ERIC STEINMANN AS PMK OF:
                                              (1) NTCH, INC.
       3                                      (2) ALLY FINANCIAL CORPORATION
                                              (3) PTA-FLA AND
       4                                      (4) DAREDEVIL, INC. AND
                                              PRODUCTION OF DOCUMENTS
       5                                      PURSUANT TO FEDERAL RULE OF
                                              BANKRUPTCY PROCEDURE 2004
       6
                                              CONT MOTION FOR ORDER
       7                                      AUTHORIZING THE EXAMINATION OF
                                              LORA R. STEINMANN AND HEINZ Z.
       8                                      STEINMANN AND PRODUCTION OF
                                              DOCUMENTS PURSUANT TO FEDERAL
       9                                      RULE OF BANKRUPTCY PROCEDURE
                                              2004
      10
                                              MOTION FOR PROTECTIVE ORDER
      11                                      RE: EXAMINATIONS OF LORA R.
                                              STEINMANN AND HEINZ H.
      12                                      STEINMANN AND THE PRODUCTION
                                              OF DOCUMENTS PURSUANT TO FRBP
      13                                      2004
      14                                      OMNIBUS MOTION FOR PROTECTIVE
                                              ORDER RE:
      15                                      (1) MOTION FOR ORDER
                                              AUTHORIZING THE EXAMINATION OF
      16                                      ERIC STEINMANN AND THE
                                              PRODUCTION OF DOCUMENTS
      17                                      PURSUANT TO FRBP 2004; AND
                                              (2) MOTION FOR ORDER
      18                                      AUTHORIZING THE EXAMINATION OF
                                              ERIC STEINMANN AS PMK OF:
      19                                      (A) NTCH, INC.,
                                              (B) ALLY FINANCE CORPORATION;
      20                                      (C) PTA-FLA; AND
                                              (D) DAREDEVIL, INC.
      21
                                              CONT CHAPTER 7 TRUSTEE’S
      22                                      MOTION FOR ORDER DISALLOWING
                                              CLAIM 10-1 FILED BY NORIO,
      23                                      INC., PURSUANT TO 11 U.S.C.
                                              SECTION 502(b)(9)
      24

      25




                                                        Briggs Reporting Company, Inc.
                                                                    Exhibit D, Page 59
Case 8:18-ap-01168-SC   Doc 222 Filed 09/30/20 Entered 09/30/20 22:45:28       Desc
                        Main Document    Page 80 of 152


                                                                                         iii
       1                       TRANSCRIPT OF PROCEEDINGS
                         BEFORE THE HONORABLE CATHERINE BAUER
       2                    UNITED STATES BANKRUPTCY JUDGE
       3 APPEARANCES:

       4 For the Debtor:                      ANDREA STEINMANN DOWNS, IN PRO
                                                PER
       5

       6 For the Hausman and                  HAMID R. RAFATJOO, ESQ.
           Moellenhoff Creditors:             Raines Feldman, LLP
       7                                      1800 Avenue of the Stars
                                              12th Floor
       8                                      Los Angeles, California 90067
                                              (310) 440-4100
       9

      10 For Tessie Stapleton, Katy           ARAM ORDUBEGIAN, ESQ.
            Belknap, Jeff Steinmann,          Arent Fox, LLP
      11    and Heinz J. Steinman:            555 West 5th Street
                                              48th Floor
      12                                      Los Angeles, California 90013
                                              (213) 629-7410
      13

      14 For Susanna Steinman-Wilson,         GERALD P. KENNEDY, ESQ.
           Thomas Steinmann, John             Procopio, Cory, Hargreaves &
      15   Steinmann and Mary                   Savitch, LLP
           Steinmann-Sypkens:                 525 B Street, Suite 2200
      16                                      San Diego, California 92101
                                              (619) 238-1900
      17

      18 For Lora Rae Steinmann,              D. EDWARD HAYS, ESQ.
           Heinz H. Steinmann and             Marshack Hays, LLP
      19   Eric Steinmann:                    870 Roosevelt
                                              Irvine, California 92620
      20                                      (949) 333-7777
      21 For the Chapter 7 Trustee:           JEFFREY I. GOLDEN, ESQ.
                                              Weiland, Golden & Goodrich,
      22                                        LLP
                                              650 Town Center Drive
      23                                      Suite 950
                                              Costa Mesa, California 92626
      24                                      (714) 966-1000
      25




                                                        Briggs Reporting Company, Inc.
                                                                    Exhibit D, Page 60
Case 8:18-ap-01168-SC   Doc 222 Filed 09/30/20 Entered 09/30/20 22:45:28       Desc
                        Main Document    Page 81 of 152


                                                                                         iv
       1 APPEARANCES:     (cont’d.)
       2 For James Till and                   MICHAEL B. REYNOLDS, ESQ.
           Bosley Till, LLP:                  Snell & Wilmer, LLP
       3                                      600 Anton Boulevard
                                              Suite 1400
       4                                      Costa Mesa, California 92626
                                              (714) 427-7414
       5

       6 Court Recorder:                      Sally Daniels
                                              United States Bankruptcy Court
       7                                      411 West Fourth Street
                                              Suite 2030
       8                                      Santa Ana, California 92701
       9 Transcriber:                         Briggs Reporting Company, Inc.
                                              2160 Fletcher Parkway
      10                                      Suite P
                                              El Cajon, California 92020
      11                                      (310) 410-4151
      12

      13

      14

      15

      16

      17

      18

      19

      20

      21

      22

      23

      24

      25




                                                        Briggs Reporting Company, Inc.
                                                                    Exhibit D, Page 61
Case 8:18-ap-01168-SC    Doc 222 Filed 09/30/20 Entered 09/30/20 22:45:28       Desc
                         Main Document    Page 82 of 152


                                                                                          42
       1 to appeal my denying a motion to dismiss.

       2                MR. HAYS:    Understood.
       3                THE COURT:    That is just -- I mean, those are
       4 usually nonstarters.

       5                MR. HAYS:    And it’s probably the first time I’ve
       6 done it in 27 years, your Honor, but this is --

       7                THE COURT:    And I’ve never had one where I had any
       8 problems.      It’s like, what are you talking about?             No, we
       9 don’t overturn those.         It’s -- if I granted it, sure.
      10                MR. HAYS:    Understood, your Honor.
      11                THE COURT:    I haven’t had that problem.
      12                MR. HAYS:    And this is a pretty unique case.               And
      13 your Honor even said at oral argument the first time around,

      14 there was a lot of interesting things here.

      15                THE COURT:    There are a lot of interesting things,
      16 a lot of interesting people.          And I’m inclined just to cut
      17 to the chase, to grant the motion for stay.             However, I want
      18 the 2004’s to go forward.         I want cooperation finally in
      19 this case.

      20                I mean, people who -- I understand a lot of people
      21 have been dragged in, but there have been problems with

      22 documentation for a long, long time.           And I feel like people
      23 are doing it again.         We don’t want to be transparent.
      24                I’m giving the motion for stay pending appeal
      25 reluctantly, but with the understanding documents are going




                                                         Briggs Reporting Company, Inc.
                                                                     Exhibit D, Page 62
Case 8:18-ap-01168-SC    Doc 222 Filed 09/30/20 Entered 09/30/20 22:45:28       Desc
                         Main Document    Page 83 of 152


                                                                                          43
       1 to come out.      People are going to be deposed.          No one of
       2 this, I don’t live anywhere near.            I can’t possibly do this.
       3 I want discovery to take place on some level.              And if you’re
       4 not going to cooperate, maybe I appoint somebody to step in

       5 an deal with it, because this has been doing on for way too

       6 long.    How’s that?
       7                MR. RAFATJOO:    Thank you, your Honor.
       8                THE COURT:    Yeah.   Okay.
       9                MR. HAYS:    Thank you, your Honor.
      10                THE COURT:    So, you’re getting your motion for
      11 stay pending appeal.        I guess that’s both 31 and 32?
      12                MR. HAYS:    Yes.
      13                THE COURT:    And I’m cautioning you, I want
      14 discovery, 2004’s to go forward in good faith.              And anymore
      15 games, I’m going to be a very unhappy camper.              So, that’s 31
      16 and 32.

      17                Then we get to 49, 50, 51, 52, 53, 54 -- 55 is off
      18 calendar, so that’s good.

      19                So when we come to number 49, that’s the motion to
      20 examine Mr. Till, who apparently is okay with it.

      21                MR. HAYS:    Your Honor, if I can interrupt real
      22 quick?

      23                THE COURT:    Sure.   Sorry.
      24                MR. HAYS:    Do we -- I just understood you to have
      25 ruled on the 2004’s, which are --




                                                         Briggs Reporting Company, Inc.
                                                                     Exhibit D, Page 63
Case 8:18-ap-01168-SC   Doc 222 Filed 09/30/20 Entered 09/30/20 22:45:28   Desc
                        Main Document    Page 84 of 152











                        EXHIBITF
     8:16-bk-12589-CB
Case 8:18-ap-01168-SC   Doc 760
                            222 Filed 01/10/20
                                      09/30/20 Entered 01/10/20
                                                        09/30/20 10:41:26
                                                                 22:45:28      Desc
                         MainDocument
                        Main  Document Page
                                          Page85
                                               1 of 71
                                                    152




       1                    UNITED STATES BANKRUPTCY COURT
       2                    CENTRAL DISTRICT OF CALIFORNIA
       3                                  --oOo--
       4 In Re:                          )       Case No. 8:16-bk-12589-CB
                                         )
       5   ANDREA STEINMANN DOWNS,       )       Chapter 7
                                         )
       6             Debtor.             )      Santa Ana, California
           ______________________________)      Tuesday, December 17, 2019
       7                                 )      10:00 a.m.
           CASEY,                        )
       8                                 )       Adv. No. 8:18-ap-01168-CB
                     Plaintiff,          )
       9                                 )
                vs.                      )
      10                                 )
           STEINMANN, ET AL.,            )
      11                                 )
                     Defendants.         )
      12   ______________________________)
      13                                      MOTION FOR ENTRY OF ORDER:
                                              (1) COMPELLING TESTIMONY OF
      14                                      LORA RAE STEINMANN AT COURT
                                              ORDERED 2004 EXAMINATION;
      15                                      (2) IMPOSING MONETARY
                                              SANCTIONS;
      16                                      (3) FINDING CIVIL CONTEMPT;
                                              AND
      17                                      (4) AWARDING ATTORNEYS’ FEES
                                              AND COSTS
      18
                                              TRUSTEE’S MOTION RE: JOINT
      19                                      STIPULATION ON DISPUTED ISSUES
                                              REGARDING COMPELLING TESTIMONY
      20                                      OF LORA RAE STEINMANN AT COURT
                                              ORDERED 2004 AND COMBINED
      21                                      DEPOSITION AND EXAMINATION AND
                                              PRODUCTION OF DOCUMENTS
      22

      23

      24
         Proceedings recorded by electronic sound recording;
      25 transcript produced by transcription service.




                                                        Briggs Reporting Company, Inc.
                                                                    Exhibit F, Page 64
     8:16-bk-12589-CB
Case 8:18-ap-01168-SC   Doc 760
                            222 Filed 01/10/20
                                      09/30/20 Entered 01/10/20
                                                        09/30/20 10:41:26
                                                                 22:45:28      Desc
                         MainDocument
                        Main  Document Page
                                          Page86
                                               2 of 71
                                                    152


                                                                                         ii
       1                                      CONT STATUS CONFERENCE RE:
                                              COMPLAINT:
       2                                      (1) TO AVOID AND RECOVER
                                              FRAUDULENT TRANSFERS PURSUANT
       3                                      TO 11 U.S.C. SECTIONS
                                              548(a)(1)(A), 544(b) and 550;
       4                                      (2) FOR IMPOSITION OF A
                                              RESULTING TRUST;
       5                                      (3) FOR DECLARATORY RELIEF;
                                              (4) FOR PRESERVATION OF THE
       6                                      TRANSFER FOR THE BENEFIT OF
                                              THE ESTATE;
       7                                      (5) FOR ATTORNEYS’ FEES AND
                                              COSTS
       8

       9                       TRANSCRIPT OF PROCEEDINGS
                         BEFORE THE HONORABLE CATHERINE BAUER
      10                    UNITED STATES BANKRUPTCY JUDGE
      11 APPEARANCES:

      12 For the Hausman and                  HAMID R. RAFATJOO, ESQ.
           Moellenhoff Creditors:             Raines Feldman, LLP
      13                                      1800 Avenue of the Stars
                                              12th Floor
      14                                      Los Angeles, California 90067
                                              (310) 440-4100
      15
                                              ALAN J. KESSEL, ESQ.
      16                                      Pepper Hamilton, LLP
                                              4 Park Plaza, Suite 1200
      17                                      Irvine, California 92614
                                              (949) 567-3500
      18

      19 For Lora Rae Steinmann,              D. EDWARD HAYS, ESQ.
           Heinz H. Steinmann and             Marshack Hays, LLP
      20   Eric Steinmann:                    870 Roosevelt
                                              Irvine, California 92620
      21                                      (949) 333-7777
      22 For the Chapter 7 Trustee:           JEFFREY I. GOLDEN, ESQ.
                                              Weiland, Golden & Goodrich,
      23                                        LLP
                                              650 Town Center Drive
      24                                      Suite 950
                                              Costa Mesa, California 92626
      25                                      (714) 966-1000




                                                        Briggs Reporting Company, Inc.
                                                                    Exhibit F, Page 65
     8:16-bk-12589-CB
Case 8:18-ap-01168-SC   Doc 760
                            222 Filed 01/10/20
                                      09/30/20 Entered 01/10/20
                                                        09/30/20 10:41:26
                                                                 22:45:28      Desc
                         MainDocument
                        Main  Document Page
                                          Page87
                                               3 of 71
                                                    152


                                                                                         iii
       1 APPEARANCES:      (cont’d.)
       2 For Jeffrey D. Steinmann,            E. SCOTT PALMER, ESQ.
           Teresa Steinmann-Stapleton,        Law Office of E. Scott Palmer
       3   Katy Steinmann-Belknap,            624 South Grand Avenue
           and Heinz J. Steinmann:            Los Angeles, California 90017
       4                                      (213) 629-8704
       5 For Susanna Steinman-Wilson,         GERALD P. KENNEDY, ESQ.
           Thomas Steinmann, John             Procopio, Cory, Hargreaves &
       6   Steinmann and Mary                   Savitch, LLP
           Steinmann-Sypkens:                 525 B Street, Suite 2200
       7                                      San Diego, California 92101
                                              (619) 238-1900
       8

       9 Court Recorder:                      Sally Daniels
                                              United States Bankruptcy Court
      10                                      411 West Fourth Street
                                              Suite 2030
      11                                      Santa Ana, California 92701
      12 Transcriber:                         Briggs Reporting Company, Inc.
                                              2160 Fletcher Parkway
      13                                      Suite 209
                                              El Cajon, California 92020
      14                                      (310) 410-4151
      15

      16

      17

      18

      19

      20

      21

      22

      23

      24

      25




                                                        Briggs Reporting Company, Inc.
                                                                    Exhibit F, Page 66
     8:16-bk-12589-CB
Case 8:18-ap-01168-SC    Doc 760
                             222 Filed 01/10/20
                                       09/30/20 Entered 01/10/20
                                                        09/30/20 10:41:26
                                                                 22:45:28       Desc
                          MainDocument
                         Main Document PagePage88
                                                16of
                                                  of152
                                                     71


                                                                                          13
       1 How would you like to proceed?

       2                THE COURT:   Well, I have a question.        What’s going
       3 on with Eric’s exam?        I mean, I know you want documents.                   I
       4 mean, I’m fed up, frankly.         I want to order here, for the
       5 exam to take place here in this courtroom, and he is to

       6 bring documents.       He seems to be the lynchpin here, and I’m
       7 tired of this game.

       8                MR. RAFATJOO:    I know, your Honor.       I know that we
       9 have been -- since the Court’s ruling on intervention,

      10 there’s a lot of 2004 subpoenas and discovery that have been

      11 prepared and is ready to go out.          So, we should be able to
      12 get those out before the end of the year, and ready to set

      13 his -- you know, as soon as they produce documents, give us

      14 time to review the documents --

      15                THE COURT:   Well, what if I just say, he has to be
      16 here by a date certain, we’re going to do it here in the

      17 courtroom, and he is to bring documents?            I’m just, I want
      18 to short-circuit this.

      19                MR. RAFATJOO:    It’s fine --
      20                THE COURT:   This is just, it’s such a game with
      21 them.

      22                MR. RAFATJOO:    Your Honor, listen, that’s fine,
      23 too.    My concern with that is going to be the following.
      24 For us, they going to, they’re either going to show up with

      25 two pages, or they going to say, you want documents?




                                                         Briggs Reporting Company, Inc.
                                                                     Exhibit F, Page 67
     8:16-bk-12589-CB
Case 8:18-ap-01168-SC    Doc 760
                             222 Filed 01/10/20
                                       09/30/20 Entered 01/10/20
                                                        09/30/20 10:41:26
                                                                 22:45:28       Desc
                          MainDocument
                         Main Document PagePage89
                                                17of
                                                  of152
                                                     71


                                                                                          14
       1 They’re going to fill up the room, and then we do not have

       2 time to get through the documents.

       3                So, if you want to order that, I’m perfectly
       4 happy, and I would appreciate that.           But let’s have the
       5 document production be before he shows up here, if possible.

       6 I know mister -- well --

       7                THE COURT:    I’m trying to think of ways to make
       8 sure that it happens --

       9                MR. RAFATJOO:    I understand.
      10                THE COURT:    -- because I don’t believe it will
      11 happen.    And then they’ll say, delay, delay.
      12                MR. RAFATJOO:    Mr. Golden --
      13                THE COURT:    Mr. Golden, any ideas?
      14                MR. GOLDEN:    If I could offer a suggestion.              I
      15 don’t want to -- okay.         Just a suggestion on the point that
      16 the Court made specifically just now, might be to issue a

      17 date for Eric’s examination that works for everyone.                    And
      18 then some period before that, a date for a hearing in this

      19 court by which the production of was to occur, so we can

      20 just discuss that.

      21                In other -- so, rather than have a situation where
      22 -- lots of times it happens, too, it’s like, you know, a

      23 deponent, a deponent says, there’s other documents. In this

      24 particular case, you note in the transcript Ms. Diamond

      25 said, I never checked my e-mails even though I was asked to




                                                         Briggs Reporting Company, Inc.
                                                                     Exhibit F, Page 68
     8:16-bk-12589-CB
Case 8:18-ap-01168-SC    Doc 760
                             222 Filed 01/10/20
                                       09/30/20 Entered 01/10/20
                                                        09/30/20 10:41:26
                                                                 22:45:28       Desc
                          MainDocument
                         Main Document PagePage90
                                                18of
                                                  of152
                                                     71


                                                                                          15
       1 look for all the documents.         So, these have only been six or
       2 seven or eight pages, but she said, I never went through my

       3 e-mails, I never -- you know, so you want people to have

       4 acknowledge that they’ve looked for what they can and they

       5 found what they have.        So that would be the ideal situation.
       6                And we just, we didn’t want to ink Eric’s
       7 examination without the Court being able to rule on the

       8 matters before the Court, because otherwise we felt, I felt

       9 we’re going to be in the same situation again.

      10                THE COURT:   I want there to be some teeth here.                  I
      11 was just -- I mean, Eric needs to come here.              I’m just so
      12 tired of this.       He’s in the background actively doing
      13 things.    He needs to be here.
      14                MR. RAFATJOO:    I agree, your Honor.
      15                THE COURT:   And my -- I’m not holding my breath
      16 for him to give up any docs, really I’m not.

      17                All right.   I’m open to suggestions.        I’m going to
      18 let Mr. Hays -- I’m just tried, Mr. Hays, of these people.

      19 I’m really tired.       I understand they don’t like being sued,
      20 but the Trustee has an obligation here, and we need answers

      21 to questions.       Is there a side deal here?
      22                What -- you know, she was cut out of the trust
      23 right before she filed bankruptcy, right after a major

      24 judgment.      Yeah, there seems to be some coordination if you
      25 just look at the surface.         But since we’re getting no




                                                         Briggs Reporting Company, Inc.
                                                                     Exhibit F, Page 69
     8:16-bk-12589-CB
Case 8:18-ap-01168-SC    Doc 760
                             222 Filed 01/10/20
                                       09/30/20 Entered 01/10/20
                                                        09/30/20 10:41:26
                                                                 22:45:28       Desc
                          MainDocument
                         Main Document PagePage91
                                                19of
                                                  of152
                                                     71


                                                                                          16
       1 cooperation from them whatsoever --

       2                MR. RAFATJOO:    Your Honor --
       3                THE COURT:    -- you would think if there wasn’t
       4 anything, we would be getting cooperation.

       5                MR. RAFATJOO:    One of the questions that Mr.
       6 Golden asked was, have you given Andrea any money?

       7                THE COURT:    Yeah, I’m --
       8                MR. RAFATJOO:    We’re not answering that.
       9                THE COURT:    Yeah, that’s ridiculous.       I’m sorry.
      10                MR. GOLDEN:    Or what interest did she have -- you
      11 know, what was her interest in the trust at one point in

      12 time?   What was the interest in -- what was her interest in
      13 the trust at the time it was gone?

      14                I mean, even from her -- even from a very narrow
      15 perspective, without even context or anything else like

      16 that, those are -- you know, as the Trustee, Mr. Casey

      17 should be in a position to know that.

      18                And I’ll tell you, too -- and I don’t want to
      19 interrupt the flow of communication, but, you know, my --

      20 there is a lot of communication about -- comments about how,

      21 you know, we’re not moving fast enough.

      22                I will put on the record, Mr. Casey’s admonition
      23 to me in this case is, get this case resolved as quickly as

      24 possible for the creditors, for cost, for the Court, because

      25 many courts, especially this Court, doesn’t like adversaries




                                                         Briggs Reporting Company, Inc.
                                                                     Exhibit F, Page 70
Case 8:18-ap-01168-SC   Doc 222 Filed 09/30/20 Entered 09/30/20 22:45:28   Desc
                        Main Document    Page 92 of 152




                        EXHIBIT G
Case 8:18-ap-01168-SC   Doc 222 Filed 09/30/20 Entered 09/30/20 22:45:28      Desc
                        Main Document    Page 93 of 152




                                                                  Exhibit G, Page 71
Case 8:18-ap-01168-SC   Doc 222 Filed 09/30/20 Entered 09/30/20 22:45:28      Desc
                        Main Document    Page 94 of 152




                                                                  Exhibit G, Page 72
Case 8:18-ap-01168-SC   Doc 222 Filed 09/30/20 Entered 09/30/20 22:45:28      Desc
                        Main Document    Page 95 of 152




                                                                   Exhibit G, Page 73
Case 8:18-ap-01168-SC   Doc 222 Filed 09/30/20 Entered 09/30/20 22:45:28      Desc
                        Main Document    Page 96 of 152




                                                                   Exhibit G, Page 74
Case 8:18-ap-01168-SC   Doc 222 Filed 09/30/20 Entered 09/30/20 22:45:28      Desc
                        Main Document    Page 97 of 152




                                                                   Exhibit G, Page 75
Case 8:18-ap-01168-SC   Doc 222 Filed 09/30/20 Entered 09/30/20 22:45:28      Desc
                        Main Document    Page 98 of 152




                                                                   Exhibit G, Page 76
Case 8:18-ap-01168-SC   Doc 222 Filed 09/30/20 Entered 09/30/20 22:45:28      Desc
                        Main Document    Page 99 of 152




                                                                   Exhibit G, Page 77
Case 8:18-ap-01168-SC   Doc 222 Filed 09/30/20 Entered 09/30/20 22:45:28      Desc
                        Main Document   Page 100 of 152




                                                                   Exhibit G, Page 78
Case 8:18-ap-01168-SC   Doc 222 Filed 09/30/20 Entered 09/30/20 22:45:28      Desc
                        Main Document   Page 101 of 152




                                                                   Exhibit G, Page 79
Case 8:18-ap-01168-SC   Doc 222 Filed 09/30/20 Entered 09/30/20 22:45:28      Desc
                        Main Document   Page 102 of 152




                                                                   Exhibit G, Page 80
Case 8:18-ap-01168-SC   Doc 222 Filed 09/30/20 Entered 09/30/20 22:45:28      Desc
                        Main Document   Page 103 of 152




                                                                   Exhibit G, Page 81
Case 8:18-ap-01168-SC   Doc 222 Filed 09/30/20 Entered 09/30/20 22:45:28      Desc
                        Main Document   Page 104 of 152




                                                                   Exhibit G, Page 82
Case 8:18-ap-01168-SC   Doc 222 Filed 09/30/20 Entered 09/30/20 22:45:28      Desc
                        Main Document   Page 105 of 152




                                                                   Exhibit G, Page 83
Case 8:18-ap-01168-SC   Doc 222 Filed 09/30/20 Entered 09/30/20 22:45:28      Desc
                        Main Document   Page 106 of 152




                                                                   Exhibit G, Page 84
Case 8:18-ap-01168-SC   Doc 222 Filed 09/30/20 Entered 09/30/20 22:45:28      Desc
                        Main Document   Page 107 of 152




                                                                   Exhibit G, Page 85
Case 8:18-ap-01168-SC   Doc 222 Filed 09/30/20 Entered 09/30/20 22:45:28      Desc
                        Main Document   Page 108 of 152




                                                                   Exhibit G, Page 86
Case 8:18-ap-01168-SC   Doc 222 Filed 09/30/20 Entered 09/30/20 22:45:28      Desc
                        Main Document   Page 109 of 152




                                                                   Exhibit G, Page 87
Case 8:18-ap-01168-SC   Doc 222 Filed 09/30/20 Entered 09/30/20 22:45:28      Desc
                        Main Document   Page 110 of 152




                                                                   Exhibit G, Page 88
Case 8:18-ap-01168-SC   Doc 222 Filed 09/30/20 Entered 09/30/20 22:45:28      Desc
                        Main Document   Page 111 of 152




                                                                   Exhibit G, Page 89
Case 8:18-ap-01168-SC   Doc 222 Filed 09/30/20 Entered 09/30/20 22:45:28      Desc
                        Main Document   Page 112 of 152




                                                                   Exhibit G, Page 90
Case 8:18-ap-01168-SC   Doc 222 Filed 09/30/20 Entered 09/30/20 22:45:28      Desc
                        Main Document   Page 113 of 152




                                                                   Exhibit G, Page 91
Case 8:18-ap-01168-SC   Doc 222 Filed 09/30/20 Entered 09/30/20 22:45:28      Desc
                        Main Document   Page 114 of 152




                                                                   Exhibit G, Page 92
Case 8:18-ap-01168-SC   Doc 222 Filed 09/30/20 Entered 09/30/20 22:45:28      Desc
                        Main Document   Page 115 of 152




                                                                   Exhibit G, Page 93
Case 8:18-ap-01168-SC   Doc 222 Filed 09/30/20 Entered 09/30/20 22:45:28      Desc
                        Main Document   Page 116 of 152




                                                                   Exhibit G, Page 94
Case 8:18-ap-01168-SC   Doc 222 Filed 09/30/20 Entered 09/30/20 22:45:28      Desc
                        Main Document   Page 117 of 152




                                                                   Exhibit G, Page 95
Case 8:18-ap-01168-SC   Doc 222 Filed 09/30/20 Entered 09/30/20 22:45:28      Desc
                        Main Document   Page 118 of 152




                                                                   Exhibit G, Page 96
Case 8:18-ap-01168-SC   Doc 222 Filed 09/30/20 Entered 09/30/20 22:45:28     Desc
                        Main Document   Page 119 of 152




                                                                    Exhibit G, Page 97
Case 8:18-ap-01168-SC   Doc 222 Filed 09/30/20 Entered 09/30/20 22:45:28     Desc
                        Main Document   Page 120 of 152




                                                                    Exhibit G, Page 98
Case 8:18-ap-01168-SC   Doc 222 Filed 09/30/20 Entered 09/30/20 22:45:28   Desc
                        Main Document   Page 121 of 152




                        EXHIBIT H
Case 8:18-ap-01168-SC   Doc 222 Filed 09/30/20 Entered 09/30/20 22:45:28      Desc
                        Main Document   Page 122 of 152




                                                                   Exhibit H, Page 99
Case 8:18-ap-01168-SC   Doc 222 Filed 09/30/20 Entered 09/30/20 22:45:28      Desc
                        Main Document   Page 123 of 152




                                                                  Exhibit H, Page 100
Case 8:18-ap-01168-SC   Doc 222 Filed 09/30/20 Entered 09/30/20 22:45:28      Desc
                        Main Document   Page 124 of 152




                                                                  Exhibit H, Page 101
Case 8:18-ap-01168-SC   Doc 222 Filed 09/30/20 Entered 09/30/20 22:45:28      Desc
                        Main Document   Page 125 of 152




                                                                  Exhibit H, Page 102
Case 8:18-ap-01168-SC   Doc 222 Filed 09/30/20 Entered 09/30/20 22:45:28      Desc
                        Main Document   Page 126 of 152




                                                                  Exhibit H, Page 103
Case 8:18-ap-01168-SC   Doc 222 Filed 09/30/20 Entered 09/30/20 22:45:28      Desc
                        Main Document   Page 127 of 152




                                                                  Exhibit H, Page 104
Case 8:18-ap-01168-SC   Doc 222 Filed 09/30/20 Entered 09/30/20 22:45:28      Desc
                        Main Document   Page 128 of 152




                                                                  Exhibit H, Page 105
Case 8:18-ap-01168-SC   Doc 222 Filed 09/30/20 Entered 09/30/20 22:45:28      Desc
                        Main Document   Page 129 of 152




                                                                  Exhibit H, Page 106
Case 8:18-ap-01168-SC   Doc 222 Filed 09/30/20 Entered 09/30/20 22:45:28      Desc
                        Main Document   Page 130 of 152




                                                                  Exhibit H, Page 107
Case 8:18-ap-01168-SC   Doc 222 Filed 09/30/20 Entered 09/30/20 22:45:28      Desc
                        Main Document   Page 131 of 152




                                                                  Exhibit H, Page 108
Case 8:18-ap-01168-SC   Doc 222 Filed 09/30/20 Entered 09/30/20 22:45:28   Desc
                        Main Document   Page 132 of 152




                         EXHIBIT I
      Case 8:18-ap-01168-SC             Doc 222 Filed 09/30/20 Entered 09/30/20 22:45:28                                          Desc
                                        Main Document   Page 133 of 152

                                                                                             LORA STEINMANN 6/16/2016

           SUPERIOR COURT OF THE STATE OF CALIFORNIA              1
                                                                                                            INDEX
       FOR THE COUNTY OF ORANGE - CENTRAL JUSTICE CENTER          2
                                                                        WITNESS:
                                                                  3
                                                                        Lora Steinmann
     HAUSMAN HOLDINGS, LLC, a     )                               4
                                                                        EXAMINATION                                                      PAGE
     California limited liability )                               5
     company, DAVID MOELLENHOFF,  )
     an individual, and PAMELA    )                                     Mr. Crisp       -----------------------------------                 5
                                                                  6
     MOELLENHOFF, and individual, )
                                                                  7
                                  )                                                              E X H I B I T S
                  Plaintiffs,     )                               8
                                                                                          (Exhibits attached hereto.)
                                  )                               9
                                                                        PLAINTIFFS'                DESCRIPTION                           PAGE
              vs.                 )   No.                        10
                                                                           2000           Notice of Taking Deposition;                      7
                                  )   30-2013-00627272-
                                                                                          11 pages
     MICHAEL REYNOLDS, an         )   CU-BC-CJC                  11
     individual, ANDREA DOWNS, an )
     individual, HAPPENSTANCE     )                                        2001           Notice of Ruling; seven pages                     7
                                                                 12
     CORPORATION, a California    )
     corporation, and DOES 1      )                                        2002           Computer printout; five pages                    26
     through 50, inclusive,       )                              13

                                  )                                        2003           Document titled "About Us";                      37
                  Defendants.     )                              14
                                                                                          three pages
                                  )                              15
                                                                 16
                                                                 17
            VIDEOTAPED DEPOSITION OF LORA STEINMANN                                           QUESTIONS NOT ANSWERED
                                                                 18
             Thursday, June 16, 2016, at 11:10 a.m.                                                PAGE    LINE
                                                                 19
                                                                                                    23       5
                                                                 20

     Reported By:                                                                             INFORMATION REQUESTED
     Christine Mesquit                                           21
     CSR No. 13481
                                                                                                       (None.)
                                                                 22
                                                                 23
                                                                 24
                                                                 25



                                                                                                                                            3

 1                                                                1
                VIDEOTAPED DEPOSITION OF LORA STEINMANN,                 WRIGHTWOOD, CALIFORNIA; THURSDAY, JUNE 16, 2016
 2
       taken on behalf of Plaintiffs, 5797 Cedar Street,          2
                                                                                               11:10 A.M.
 3
       Wrightwood, California, commencing at 11:10 a.m., on       3
 4
       Thursday, June 16, 2016, before Christine Mesquit, a
                                                                  4
 5
       Certified Shorthand Reporter, CSR No. 13481, in and                      THE VIDEOGRAPHER:   I'm Roedy Wibowo, your
 6
       for the State of California, principal office being        5
                                                                      videographer, and I represent I Witness Video in             11:10:19AM
 7
       in County of Orange.                                       6
                                                                      Tustin.   I'm a notary public.   I'm not financially
 8
                                                                  7
 9                                                                    interested in this action, nor am I a relative or
       APPEARANCES:
10                                                                8
                                                                      employee of any attorney or any of the parties.
11
                FOR THE PLAINTIFFS:                               9
                                                                                The date is June 16, 2016.    The time is
12
                    PEPPER HAMILTON, LLP                         10
                                                                      11:10 a.m.   This deposition is taking place at 5797         11:10:40AM
                    4 Park Plaza
                                                                 11
13
                    Suite 1200                                        Cedar Street, Wrightwood, California 92397.
                    Irvine, California 92614                     12
                                                                                The case number is 30-2013-00627272 in the
14
                    (949) 567-3500                               13
                                                                      Superior Court of the State of California for the
                    BY: KEVIN CRISP, ESQ.
                                                                 14
15                                                                    County of Orange, Central Justice Center, and title,
                    crispk@pepperlaw.com
16                                                               15
                                                                      Holding -- Hausman Holdings, LLC, et al., versus             11:11:17AM
17
                FOR THE DEPONENT:                                16
                                                                      Michael Reynolds, Andrea Downs, et al.
18
                    FULLERTON, LEMANN, SCHAEFER & DOMINICK       17
                                                                                This deposition is being taken on behalf of
                    215 North D Street
19                                                               18
                    1st Floor                                         the plaintiff.    This begins tape number 1, volume 1
                    San Bernardino, California 92401             19
                                                                      of the videotaped deposition of Lora Steinmann.       The
20
                    (909) 889-3691                               20
                                                                      court reporter is Christine Mesquit.                         11:11:35AM
                    BY: DANIEL W. HOLDEN, ESQ.
                                                                 21
21
                    dholden@inlandbusinesslaw.com                               Would counsel please give their appearances
22                                                               22
                                                                      for the record.
23
                                                                 23
                                                                                MR. CRISP:   Kevin Crisp of Pepper Hamilton
                ALSO PRESENT:                                    24
24                                                                    on behalf of the plaintiffs, Hausman Holdings, David
                    ROEDY WIBOWO, Videographer
25                                                               25
                                                                      Moellenhoff and Pamela Moellenhoff.                          11:11:50AM


                                                             2                                                                              4
                                                                                                                1 (Pages 1 to 4)

                                       DOKICH COURT REPORTERS, INC.
                                               800-720-9679
                                                                                                                Exhibit I, Page 109
     Case 8:18-ap-01168-SC                         Doc 222 Filed 09/30/20 Entered 09/30/20 22:45:28                                           Desc
                                                   Main Document   Page 134 of 152

                                                                                                           LORA STEINMANN 6/16/2016

 1                                                                            1
           A   Yes.                                                               investing that were not in trust accounts but were
 2                                                                            2
           Q   Okay.    Can we just call those, all those                         held directly in you and/or your husband's name,
 3                                                                            3
     together, your trust accounts --                                             correct?
 4                                                                            4
           A   Yes.                                                                     A    Correct.
 5                                                                            5
           Q   -- just for purposes of this deposition?         11:28:52AM              Q    Okay.    Okay.    Well, that makes it easy then.   11:31:40AM
 6                                                                            6
           A   Yes.                                                               Is Annie a beneficiary of the trust account that was
 7                                                                            7
           Q   That way we can move through.    Okay.    From                     recently set up?
 8                                                                            8
     2006 to the present, who controls investment                                            MR. HOLDEN:      Objection; that's a privacy
 9                                                                            9
     decisions for your trust accounts?                                           matter.    You do not need to answer that question.
10                                                                           10
           A   My husband, myself, and my son Eric              11:29:13AM        It's speculative.      It can change at any day or not        11:32:05AM
11                                                                           11
     (phonetic) Steinmann are the trustees.                                       change at any day, but that's not an appropriate
12                                                                           12
           Q   Okay.    Does Eric have background in finance                      question.    It's a violation of her right to privacy.
13                                                                           13
     or investments?                                                              BY MR. CRISP:
14                                                                           14
           A   Yes.                                                                     Q    From 2006 to present, have you or your
15                                                                           15
           Q   Okay.    What is that background?                11:29:41AM        husband loaned any money to Annie?                            11:32:30AM
16                                                                           16
           A   Well, he -- he invests a lot.    He's a                                  A    I have never loaned money to Annie.
17                                                                           17
     businessman.     He is also a lawyer.                                              Q    Has your husband ever loaned any money to
18                                                                           18
           Q   He's also a lawyer and a businessman?                              Annie?
19                                                                           19
           A   Yes.                                                                     A    Yes.
20                                                                           20
           Q   And obviously he helps with the investment       11:29:54AM              Q    When?                                              11:32:41AM
21                                                                           21
     decisions for your trust accounts?                                                 A    I don't know.      We have two separate -- we
22                                                                           22
           A   Yes.                                                               are completely separate with our businesses.
23                                                                           23
           Q   Has he ever made investment decisions or                                 Q    Okay.
24                                                                           24
     helped make investment decisions for any other                                     A    My husband and myself.
25                                                                           25
     vehicles?                                                  11:30:09AM              Q    Bear in mind, we're not deposing your              11:32:51AM


                                                                        21                                                                              23
 1                                                                            1
           A   Prior to the trust account, he has advised                         husband because we were told that we could get all
 2                                                                            2
     us.                                                                          the answers from you.
 3                                                                            3
           Q   Okay.    You said "prior to the trust                                    A    Yeah, that's true.      But if -- I don't know
 4                                                                            4
     account."   I just want to make sure that our timing                         what you're asking.
 5                                                                            5
     isn't off here from 2006 to the present.                   11:30:17AM              Q    Okay.                                              11:33:00AM
 6                                                                            6
           A   Yeah.                                                                    A    He has -- he has, at different times, given
 7                                                                            7
           Q   Was there some other vehicle other than your                       distributions to all our children the same over the
 8                                                                            8
     trust accounts that you made investments through at                          years, and --
 9                                                                            9
     any time from 2006 to the present?                                                 Q    Okay.
10                                                                           10
           A   Yes.    The trust account is fairly recent.      11:30:31AM              A    And loaned money for their businesses to all       11:33:09AM
11                                                                           11
           Q   When was the trust account set up?                                 our children.
12                                                                           12
           A   Just in the last year because I'm 80 years                               Q    Okay.    And again, you know, to keep it
13                                                                           13
     old and it was a prudent thing to do.                                        within our time frame --
14                                                                           14
           Q   Okay.    So that's the only trust account that                           A    Right.
15                                                                           15
     either you or your husband have had assets in --           11:30:50AM              Q    -- let's just talk about 2006 to the               11:33:20AM
16                                                                           16
           A   Yes.                                                               present.
17                                                                           17
           Q   -- the period 2006 to the present?                                       A    Right.
18                                                                           18
           A   Yes.                                                                     Q    Do you know how much --
19                                                                           19
           Q   Okay.    And I just want to make sure I'm                                A    No, I don't.
20                                                                           20
     sure -- I don't have the transcript in front of me --      11:30:59AM              Q    -- roughly?      I do the same thing.   I jump     11:33:26AM
21                                                                           21
     you said that was within the past year or two?                               in.    Right?   I'm gonna ask the question again and you
22                                                                           22
           A   That's -- yes.                                                     can give the same answer if you want, but just so we
23                                                                           23
           Q   Okay.    So up until the time that trust                           have it on the record and we know what question you
24                                                                           24
     account was set up, 2006, so that time, you and/or                           were answering.
25                                                                           25
     your husband had assets that were available for            11:31:25AM              A    Mm-hmm.                                            11:33:40AM


                                                                        22                                                                              24
                                                                                                                            6 (Pages 21 to 24)

                                                   DOKICH COURT REPORTERS, INC.
                                                           800-720-9679
                                                                                                                               Exhibit I, Page 110
Case 8:18-ap-01168-SC         Doc 222 Filed 09/30/20 Entered 09/30/20 22:45:28                             Desc
                              Main Document   Page 135 of 152




                               EXHIBIT J
                                              Intentionally Omitted

       Motion for Entry of Order Authorizing Intervenors and Trustee to File under Seal Exhibits D, J and M
       to the Declaration of Hamid R. Rafatjoo in support of Their Motion for Terminating Sanctions filed
       concurrently herewith.




                                                                                               Exhibit J, Page 111
Case 8:18-ap-01168-SC   Doc 222 Filed 09/30/20 Entered 09/30/20 22:45:28   Desc
                        Main Document   Page 136 of 152




                         EXHIBIT K
Case 8:18-ap-01168-SC   Doc 222 Filed 09/30/20 Entered 09/30/20 22:45:28      Desc
                        Main Document   Page 137 of 152
 1             SUPERIOR COURT OF THE STATE OF CALIFORNIA

 2             COUNTY OF ORANGE - CENTRAL JUSTICE CENTER

 3                              DEPARTMENT C17

 4

 5    HAUSMAN HOLDINS, LLC, A CALIFORNIA      )
      LIMITED LIABILITY COMPANY, DAVID        )
 6    MOELLENHOFF, AN INDIVIDUAL, AND PAMELA  )
      MOELLENHOFF, AN INDIVIDUAL,             )
 7                                            )
                      PLAINTIFFS,             )
 8                                            )
           VS.                                ) NO. 30-2013-
 9                                            ) 00627272-CU-
                                              ) BC-CJC
10                                            )
      MICHAEL REYNOLDS, AN INDIVIDUAL, ANDREA )
11    DOWNS, AN INDIVIDUAL, HAPPENSTANCE      )
      CORPORATION, A CALIFORNIA CORPORATION, )
12    AND DOES 1 THROUGH 50, INCLUSIVE,       )
                                              )
13                    DEFENDANTS.             )
      ________________________________________)
14

15

16             HONORABLE CRAIG GRIFFIN, JUDGE PRESIDING

17               REPORTER'S TRANSCRIPT OF PROCEEDINGS

18                               MAY 23, 2017

19

20

21

22

23

24

25

26                      AMBER HOGATE, CSR NO. 13525
                          OFFICIAL COURT REPORTER

                                                                   Exhibit K, Page 112
Case 8:18-ap-01168-SC   Doc 222 Filed 09/30/20 Entered 09/30/20 22:45:28      Desc
                        Main Document   Page 138 of 152
 1

 2    APPEARANCES OF COUNSEL:

 3

 4    FOR THE PLAINTIFFS:

 5
                 LANE POWELL PC
 6               BY: PAUL B. GEORGE, ESQ.

 7               PEPPER HAMILTON LLP
                 BY: ALAN KESSEL, ESQ.
 8
      FOR DEFENDANT ANDREA DOWNS:
 9
                 BROWN RUDNICK
10               BY: RONALD RUS, ESQ.
                      RANDALL A. SMITH, ESQ.
11

12    FOR DEFENDANT MICHAEL REYNOLDS:

13               MICHAEL REYNOLDS, IN PRO PER

14

15

16

17

18

19

20

21

22

23

24

25

26


                                                                   Exhibit K, Page 113
Case 8:18-ap-01168-SC   Doc 222 Filed 09/30/20 Entered 09/30/20 22:45:28      Desc
                        Main Document   Page 139 of 152
 1                              WITNESS INDEX

 2

 3    PLAINTIFFS':                 DIRECT    CROSS   REDIRECT    RECROSS

 4    ANDREA DOWNS

 5    BY MR. GEORGE                   40                 88

 6    BY MR. SMITH                            59                   96

 7

 8    MICHAEL REYNOLDS

 9    BY MR. GEORGE                   100

10

11

12    DEFENDANT'S:                 DIRECT    CROSS   REDIRECT    RECROSS

13

14                            (NONE)

15

16

17

18

19

20

21

22

23

24

25

26


                                                                   Exhibit K, Page 114
Case 8:18-ap-01168-SC   Doc 222 Filed 09/30/20 Entered 09/30/20 22:45:28      Desc
                        Main Document   Page 140 of 152                       54

 1          A    I DO NOT.

 2          Q    THERE'S ACTUALLY SOME STOCK HELD IN TRUST FOR

 3    YOU, ISN'T THAT CORRECT?

 4          A    STOCK HELD IN TRUST FOR ME?

 5          Q    YES.

 6          A    NOT THAT I'M AWARE OF, NO.

 7          Q    YOU'RE THE BENEFICIARY OF TRUST ESTABLISHED BY

 8    YOUR MOTHER AND FATHER; ISN'T THAT CORRECT?

 9          A    THAT'S NOT CORRECT.

10          Q    IS IT YOUR TESTIMONY YOU DON'T HAVE ANY TRUST

11    MADE PAYABLE OR LISTING YOU AS A BENEFICIARY FROM YOUR

12    PARENTS?

13          A    THAT'S MY TESTIMONY.

14          Q    SO ALL THE MONEY THAT THEY GAVE YOU IS JUST

15    LOANS.    IS THAT YOUR TESTIMONY?

16          A    MOSTLY, YES.

17          Q    NOW WOULD YOU LOOK AT EXHIBIT 385, PLEASE.

18    AND WOULD YOU LOOK AT 385.2.        DO YOU HAVE THAT,

19    MS. DOWNS?

20          A    YES, I DO.

21          Q    NOW THAT'S A SERIES OF CHECKS, 2 THROUGH 22.

22    THEY TOTAL $17,641.24 TO NATIONAL EQUESTRIAN.            THAT'S

23    MONEY YOU PAID IN 2014 RELATED TO YOUR HORSES; IS THAT

24    CORRECT?

25               MR. SMITH:      COUNSEL, WHAT PAGE ARE YOU ON

26    AGAIN?


                                                                   Exhibit K, Page 115
Case 8:18-ap-01168-SC   Doc 222 Filed 09/30/20 Entered 09/30/20 22:45:28   Desc
                        Main Document   Page 141 of 152











                        EXHIBITL
Case 8:18-ap-01168-SC   Doc 222 Filed 09/30/20 Entered 09/30/20 22:45:28       Desc
                        Main Document   Page 142 of 152




       1                     UNITED STATES BANKRUPTCY COURT
       2                     CENTRAL DISTRICT OF CALIFORNIA
       3                                  --oOo--
       4 In Re:                        )        Case No. 8:16-bk-12589-CB
                                       )
       5 ANDREA STEINMANN DOWNS,       )        Chapter 11
                                       )
       6           Debtor.             )        Santa Ana, California
         ______________________________)        Monday, December 19, 2016
       7                                        10:00 a.m.
       8                                      CONT SCHEDULING AND CASE
                                              MANAGEMENT CONFERENCE
       9
                                              CONT APPLICATION FOR APPROVAL
      10                                      OF EMPLOYMENT OF BOSLEY, TILL,
                                              NEUE & TALERICO, LLP AS
      11                                      COUNSEL FOR DEBTOR FOR THE
                                              LIMITED PERIOD FROM THE
      12                                      PETITION DATE THROUGH
                                              SEPTEMBER 6, 2016
      13
                                              CONT MOTION OF HAUSMAN
      14                                      HOLDINGS, LLC AND DAVID AND
                                              PAMELA MOELLENHOFF TO COMPEL
      15                                      DEBTOR’S COMPLIANCE WITH COURT
                                              ORDER FOR PRODUCTION OF
      16                                      DOCUMENTS
      17                                      CONT MOTION FOR AN ORDER
                                              AUTHORIZING EXTENSION OF
      18                                      EXCLUSIVITY PERIODS
      19                                      APPLICATION FOR APPROVAL OF
                                              EMPLOYMENT OF BOSLEY, TILL,
      20                                      NEUE & TALERICO, LLP AS
                                              COUNSEL FOR THE DEBTOR AND
      21                                      DEBTOR-IN-POSSESSION
      22                       TRANSCRIPT OF PROCEEDINGS
                        BEFORE THE HONORABLE CATHERINE BAUER
      23                    UNITED STATES BANKRUPTCY JUDGE
      24
         Proceedings recorded by electronic sound recording;
      25 transcript produced by transcription service.




                                                        Briggs Reporting Company, Inc.
                                                                   Exhibit L, Page 116
Case 8:18-ap-01168-SC   Doc 222 Filed 09/30/20 Entered 09/30/20 22:45:28       Desc
                        Main Document   Page 143 of 152


                                                                                         ii
       1 APPEARANCES:

       2 For the Debtor:                      JAMES E. TILL, ESQ.
                                              Bosley, Till, Neue & Talerico,
       3                                        LLP
                                              840 Newport Center Drive
       4                                      Suite 750
                                              Newport Beach, California
       5                                        92660
                                              (949) 999-2868
       6

       7 For Hausman Holdings, LLC,           HAMID RAFATJOO, ESQ.
           and David and Pamela               Venable, LLP
       8   Moellenhoff:                       2049 Century Park East
                                              Suite 2300
       9                                      Los Angeles, California 90067
                                              (310) 229-0308
      10

      11 For the United States                MICHAEL J. HAUSER, ESQ.
           Trustee:                           Offices of the United States
      12                                        Trustee
                                              411 West Fourth Street
      13                                      Suite 7160
                                              Santa Ana, California 92701
      14                                      (714) 338-3400
      15 Court Recorder:                      James Le
                                              United States Bankruptcy Court
      16                                      411 West Fourth Street
                                              Suite 2030
      17                                      Santa Ana, California 92701
      18 Transcriber:                         Briggs Reporting Company, Inc.
                                              4455 Morena Boulevard
      19                                      Suite 104
                                              San Diego, California 92117
      20                                      (310) 410-4151
      21

      22

      23

      24

      25




                                                        Briggs Reporting Company, Inc.
                                                                   Exhibit L, Page 117
Case 8:18-ap-01168-SC   Doc 222 Filed 09/30/20 Entered 09/30/20 22:45:28        Desc
                        Main Document   Page 144 of 152


                                                                                          iii
       1                                 I N D E X
       2 WITNESSES:                         DIRECT   CROSS    REDIRECT         RECROSS
       3 Andrea Steinmann Downs               10       --          --                --
       4

       5 EXHIBITS                                      IDENTIFIED            RECEIVED
       6 1     Amended schedules                              11                   --
       7 2     Amended Statements of Financial                11                   --
               Affairs
       8
           3   Original statement of schedules                24                   --
       9       of assets and liabilities
      10 4     Schedule of assets filed in                    50                   --
               the family law case
      11
           5   Judgement for dissolution, dated               46                   --
      12       March 24, 2009
      13 6     Brown Rudnick employment application           68                   --
      14

      15

      16

      17

      18

      19

      20

      21

      22

      23

      24

      25




                                                        Briggs Reporting Company, Inc.
                                                                    Exhibit L, Page 118
Case 8:18-ap-01168-SC    Doc 222 Filed 09/30/20 Entered 09/30/20 22:45:28       Desc
                         Main Document   Page 145 of 152


                                                                                          14
       1                MR. TILL:    Right.
       2                MR. RAFATJOO:    So --
       3                MR. TILL:    Well --
       4                MR. RAFATJOO:    But there are --
       5                MR. TILL:    -- there's, I will say that there was a
       6 duck.    The -- one of the federal judges I clerked for, we
       7 were at his home, and it looked like a door stop.                 And it
       8 turned out it was some collector duck that was work like

       9 $20,000.       And I just thought it was a wood piece of block
      10 carved into duck.          I would have thought it was $10 at
      11 Walmart.       So, I --
      12                MR. RAFATJOO:    Well, if Ms. Downs has a duck
      13 that's worth $20,000, that should be disclosed.

      14                THE WITNESS:    Right.
      15                MR. TILL:    Well, one of the things that Ms. Downs
      16 has offered to me is to take photographs of the belongings

      17 that are in, for example, storage, and produce those.                     I
      18 don't know if that would be helpful.           I just --
      19                MR. RAFATJOO:    That's fine.
      20                MR. TILL:    We're not trying to hide anything as --
      21 you know, so if you would like them, we can do that.

      22                MR. RAFATJOO:    Sure.
      23                MR. TILL:    Okay.
      24 BY MR. RAFATJOO:

      25 Q     But, Ms. Downs, the emphasis is more on material




                                                         Briggs Reporting Company, Inc.
                                                                    Exhibit L, Page 119
Case 8:18-ap-01168-SC   Doc 222 Filed 09/30/20 Entered 09/30/20 22:45:28       Desc
                        Main Document   Page 146 of 152


                                                                                         15
       1 assets, interests that you have in companies that you are

       2 not running, that you're not involved with on a daily basis.

       3 If there are family assets that, you know, you have a

       4 membership interest in --

       5 A     Right.
       6 Q     -- those are the things that we are looking for.
       7 A     I don't have a -- I'm not involved in a trust or will
       8 or anything involved in a family asset.

       9 Q     Okay.     Do you have any retirement accounts?
      10 A     No.
      11 Q     Have you gifted or otherwise transferred any assets,
      12 regardless of value, to anyone in the last four years?

      13 A     I gifted, I think it was $20,000 to each of my kids.                      I
      14 don't -- I think it was early in 2012.           So I guess that
      15 would be in the five years.         It could have been -- I think
      16 it was 2012, yeah.

      17       And they -- that was for them to have after college and
      18 sort of get to know how to invest.          And,   you know, kind of
      19 help them through their colleges, but mostly for after

      20 college.

      21 Q     Okay.     Have you sold any assets in the last four years?
      22 A     Yes.     I sold my Mercedes -- is that an asset?
      23 Q     It's an asset.
      24 A     I sold a horse for $1,500.        I sold -- I liquidated
      25 stocks and bonds from my Oppenheimer account.




                                                        Briggs Reporting Company, Inc.
                                                                   Exhibit L, Page 120
Case 8:18-ap-01168-SC         Doc 222 Filed 09/30/20 Entered 09/30/20 22:45:28                            Desc
                              Main Document   Page 147 of 152




                               EXHIBIT M
                                              Intentionally Omitted

       Motion for Entry of Order Authorizing Intervenors and Trustee to File under Seal Exhibits D, J and M
       to the Declaration of Hamid R. Rafatjoo in support of Their Motion for Terminating Sanctions filed
       concurrently herewith.




                                                                                              Exhibit M, Page 121
Case 8:18-ap-01168-SC         Doc 222 Filed 09/30/20 Entered 09/30/20 22:45:28                            Desc
                              Main Document   Page 148 of 152




                               EXHIBIT N
                                              Intentionally Omitted

       Motion for Entry of Order Authorizing Intervenors and Trustee to File under Seal Exhibits D, J and M
       to the Declaration of Hamid R. Rafatjoo in support of Their Motion for Terminating Sanctions filed
       concurrently herewith.




                                                                                              Exhibit N, Page 122
Case 8:18-ap-01168-SC   Doc 222 Filed 09/30/20 Entered 09/30/20 22:45:28   Desc
                        Main Document   Page 149 of 152




                        EXHIBIT O
     Case
      Case8:18-ap-01168-SC
            8:20-cv-01002-RGKDoc 222 Filed
                               Document 11 09/30/20   Entered
                                            Filed 08/11/20    09/30/20
                                                            Page 1 of 1 22:45:28  Desc
                                                                         Page ID #:57
                            Main Document    Page 150 of 152


 1                                                                                     JS-6
 2
 3
 4
 5
 6
 7
                                 UNITED STATES DISTRICT COURT
 8
                                CENTRAL DISTRICT OF CALIFORNIA
 9
10   In Re: Andrea S. Downs,                     )       Case No. 8:20-cv-01002-RGK
                                                 )
11                                               )       ORDER DISMISSING ACTION FOR
                                                 )       LACK OF PROSECUTION
12                                               )
13          On August 5, 2020, the Court issued an Order to Show Cause re Dismissal for Lack of
14   Prosecution [10]. Appellant’s response to the Order to Show Cause was due by August 10,
15   2020. As of this date, no response has been filed to the Order to Show Cause, therefore, the
16   Court orders the matter dismissed for lack of prosecution.
17          IT IS SO ORDERED.
18
     Dated: August 11, 2020
19                                                       R. GARY KLAUSNER
                                                         UNITED STATES DISTRICT JUDGE
20
21
22
23
24
25
26
27
28


                                                                                       Exhibit O, Page 123
        Case 8:18-ap-01168-SC                    Doc 222 Filed 09/30/20 Entered 09/30/20 22:45:28                                       Desc
                                                 Main Document   Page 151 of 152



                                         PROOF OF SERVICE OF DOCUMENT
I am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My business address is:
1800 Avenue of the Stars, 12th Floor, Los Angeles, CA 90067

A true and correct copy of the foregoing document entitled (specify):
   INTERVENORS’ AND TRUSTEE’S JOINT NOTICE OF MOTION AND MOTION FOR
   TERMINATING SANCTIONS; MEMORANDUM OF POINTS AND AUTHORITIES AND
   SUPPORTING DECLARATIONS OF HAMID R. RAFATJOO AND JEFFREY I. GOLDEN
will be served or was served (a) on the judge in chambers in the form and manner required by LBR 5005-2(d); and (b) in
the manner stated below:

1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF): Pursuant to controlling General
Orders and LBR, the foregoing document will be served by the court via NEF and hyperlink to the document. On (date)
September 30, 2020, I checked the CM/ECF docket for this bankruptcy case or adversary proceeding and determined that
the following persons are on the Electronic Mail Notice List to receive NEF transmission at the email addresses stated
below:

       Ryan W Beall rbeall@lwgfllp.com, vrosales@wgllp.com;kadele@wgllp.com
       Thomas H Casey (TR) msilva@tomcaseylaw.com, thc@trustesolutions.net
       Jeffrey I Golden jgolden@wgllp.com,
        kadele@wgllp.com;vrosales@lwgfllp.com;cbmeeker@gmail.com
       D Edward Hays ehays@marshackhays.com, 8649808420@filings.docketbird.com
       Gerald P Kennedy gerald.kennedy@procopio.com,
        angela.stevens@procopio.com;calendaring@procopio.com;efile-bank@procopio.com
       Laila Masud lmasud@marshackhays.com, 8649808420@filings.docketbird.com
       Aram Ordubegian ordubegian.aram@arentfox.com
       Hamid R Rafatjoo hrafatjoo@raineslaw.com, bclark@raineslaw.com;cwilliams@raineslaw.com
       Faye C Rasch frasch@wgllp.com, kadele@wgllp.com;vrosales@wgllp.com
       Annie Y Stoops annie.stoops@arentfox.com, yvonne.li@arentfox.com
       United States Trustee (SA) ustpregion16.sa.ecf@usdoj.gov

                                                                         Service information continued on attached page
2. SERVED BY UNITED STATES MAIL:
On (date) _________ I served the following persons and/or entities at the last known addresses in this bankruptcy case or
adversary proceeding by placing a true and correct copy thereof in a sealed envelope in the United States mail, first class,
postage prepaid, and addressed as follows. Listing the judge here constitutes a declaration that mailing to the judge will
be completed no later than 24 hours after the document is filed.

                                                                                            Service information continued on attached page




            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.


June 2012                                                                                           F 9013-3.1.PROOF.SERVICE
1991916.1
        Case 8:18-ap-01168-SC                    Doc 222 Filed 09/30/20 Entered 09/30/20 22:45:28                                       Desc
                                                 Main Document   Page 152 of 152


3. SERVED BY PERSONAL DELIVERY, OVERNIGHT MAIL, FACSIMILE TRANSMISSION OR EMAIL (state method
for each person or entity served): Pursuant to F.R.Civ.P. 5 and/or controlling LBR, on (date) September 30, 2020, I
served the following persons and/or entities by personal delivery, overnight mail service, or (for those who consented in
writing to such service method), by facsimile transmission and/or email as follows. Listing the judge here constitutes a
declaration that personal delivery on, or overnight mail to, the judge will be completed no later than 24 hours after the
document is filed.

VIA PERSONAL DELIVERY

The Honorable Scott C. Clarkson
United States Bankruptcy Judge
411 West Fourth Street
Suite 5130
Santa Ana, CA 92701-4393


VIA EMAIL:

Counsel                                                           Represents
D Edward Hays                                                     Eric Stienmann
Laila Masud                                                       Heinz H. Steinmann
Marshack Hays LLP                                                 Lora Rae Steinmann
ehays@marshackhays.com
lmasud@marshackhays.com

Gerald P Kennedy                                                  John Steinmann
Procopio, Cory, Hargraves & Savitch, LLP                          Mary (Sypkens) Steinmann
gerald.kennedy@procopio.com                                       Susie (Wilson) Steinmann
                                                                  Tom Steinmann

E. Scott Palmer                                                   Teresa Steinmann Stapleton
Palmer Hunter                                                     Katy Steinmann Belknap
scott@palmerhunter.com                                            Jeffrey D. Steinmann
                                                                  Heinz J. Steinmann

                                                                                            Service information continued on attached page

I declare under penalty of perjury under the laws of the United States that the foregoing is true and correct.

 9/30/2020           Bambi Clark                                                                /s/ Bambi Clark
 Date                                     Printed Name                                          Signature




            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.


June 2012                                                                                           F 9013-3.1.PROOF.SERVICE
1991916.1
